                                                                                            Case 3:20-cv-00309-JAM Document 1 Filed 03/09/20 Page 1 of 120




                                                                                                          IN THE UNITED STATES DISTRICT COURT
                                                                                                            FOR THE DISTRICT OF CONNECTICUT

                                                                                      PRO MUSIC RIGHTS, LLC,                  Civil Action No. 3:20-cv-00309

                                                                                            Plaintiff,

                                                                                                    v.
                                                                                                                              JURY TRIAL DEMANDED
                                                                                      APPLE, INC., AMAZON.COM, INC.,
                                                                                      GOOGLE, LLC, YOUTUBE, LLC,
                                                                                      SPOTIFY AB, SPOTIFY USA, INC.,
2 CORPORATE DR., SUITE 210 • TRUMBULL, CT • 06611 • 203.424.8021 • RICH@GORALAW.COM




                                                                                      SPOTIFY LIMITED, SPOTIFY
                                                                                      TECHNOLOGY S.A., DIGITAL MEDIA
                                                                                      ASSOCIATION, NATIONAL RELIGIOUS
                                                                                      BROADCASTERS MUSIC LICENSE
                                                                                      COMMITTEE, RADIO MUSIC LICENSE
                                                                                      COMMITTEE, INC., THE NATIONAL
                                                                                      ASSOCIATION OF AMERICAN
                                                                                      WINERIES, TELEVISION MUSIC
                                                                                      LICENSE COMMITTEE, LLC, 7DIGITAL
                                 WWW.GORALAW.COM




                                                                                      GROUP, INC., 7DIGITAL, INC., 7DIGITAL
                                    GORA LLC




                                                                                      GROUP PLC, 7DIGITAL LIMITED,
                                                                                      DEEZER, S.A., DEEZER INC.,
                                                                                      IHEARTMEDIA, INC., CONNOISSEUR
                                                                                      MEDIA LLC, PANDORA MEDIA, LLC,
                                                                                      RHAPSODY INTERNATIONAL, INC.,
                                                                                      SOUNDCLOUD LIMITED, and
                                                                                      SOUNDCLOUD INC.,

                                                                                            Defendants.                       March 9, 2020

                                                                                                                      COMPLAINT
                                                                                                      Case 3:20-cv-00309-JAM Document 1 Filed 03/09/20 Page 2 of 120




                                                                                                                                             TABLE OF CONTENTS
                                                                                      I.        NATURE OF ACTION ........................................................................................................... 1
                                                                                      II. JURISDICTION AND VENUE .............................................................................................. 8
                                                                                      III.         PARTIES ............................................................................................................................. 9
                                                                                           A.         PRO MUSIC RIGHTS, LLC.................................................................................................. 9
                                                                                           B.         APPLE, INC. ..................................................................................................................... 11
                                                                                           C.         AMAZON.COM, INC. ......................................................................................................... 12
                                                                                           D.         GOOGLE, LLC ................................................................................................................. 13
2 CORPORATE DR., SUITE 210 • TRUMBULL, CT • 06611 • 203.424.8021 • RICH@GORALAW.COM




                                                                                           E.         YOUTUBE, LLC .............................................................................................................. 15
                                                                                           F.         SPOTIFY DEFENDANTS .................................................................................................... 16
                                                                                           G.         DIGITAL MEDIA ASSOCIATION ........................................................................................ 17
                                                                                           H.         NATIONAL RELIGIOUS BROADCASTERS MUSIC LICENSE COMMITTEE............................. 18
                                                                                           I.         RADIO MUSIC LICENSING COMMITTEE, INC. ................................................................... 19
                                                                                           J.         TELEVISION MUSIC LICENSE COMMITTEE, LLC.............................................................. 19
                                                                                           K.         THE NATIONAL ASSOCIATION OF AMERICAN WINERIES ................................................. 20
                                                                                           L.         7DIGITAL DEFENDANTS ................................................................................................... 21
                                                                                           M.         DEEZER DEFENDANTS ..................................................................................................... 23
                                 WWW.GORALAW.COM




                                                                                           N.         IHEARTMEDIA, INC. ........................................................................................................ 24
                                    GORA LLC




                                                                                           O.         CONNOISSEUR MEDIA LLC ............................................................................................. 25
                                                                                           P.         PANDORA ........................................................................................................................ 25
                                                                                           Q.         RHAPSODY ...................................................................................................................... 26
                                                                                           R.         SOUNDCLOUD DEFENDANTS ........................................................................................... 27
                                                                                           S.         ANTITRUST CO-CONSPIRATORS ...................................................................................... 28
                                                                                           T.         VICARIOUS CONDUCT ..................................................................................................... 29
                                                                                           U.         GROUPINGS ..................................................................................................................... 29
                                                                                      IV.          BACKGROUND FACTS .................................................................................................. 29
                                                                                           A.         WHAT IS A MONOPSONY?................................................................................................ 29
                                                                                           B.         THE LICENSING OF COPYRIGHTED MUSIC ....................................................................... 30
                                                                                           C.         THE STRUCTURE OF THE PERFORMANCE RIGHTS MARKET ............................................. 31
                                                                                           D.         THE SELL-SIDE OF THE PERFORMANCE RIGHTS MARKET ............................................... 32
                                                                                                            i.    BMI AND ASCAP ................................................................................... 32
                                                                                                            ii.   SESAC ...................................................................................................... 33
                                                                                                            iii.  GMR ......................................................................................................... 33
                                                                                           E.         THE BUY-SIDE OF THE PERFORMANCE RIGHTS MARKET ................................................ 34
                                                                                                            i.    Streaming Defendants ............................................................................... 34
                                                                                                            ii.   iHeartMedia and Connoisseur Media ....................................................... 35
                                                                                                            iii.  RMLC ....................................................................................................... 35
                                                                                                            iv.   TVMLC..................................................................................................... 39
                                                                                                            v.    NRBMLC.................................................................................................. 42
                                                                                           F.         THE CARTEL REFUSES TO DEAL WITH PMR.................................................................... 45
                                                                                      V. THE CARTEL’S UNLAWFUL AND ANTICOMPETITIVE ACTIVITIES ...................... 47


                                                                                                                                                                i
                                                                                                  Case 3:20-cv-00309-JAM Document 1 Filed 03/09/20 Page 3 of 120




                                                                                         A.        THE CARTEL’S PURPOSE AND MOTIVATION OF THE ANTICOMPETITIVE AGREEMENT ..... 48
                                                                                         B.        THE MIC COALITION ...................................................................................................... 58
                                                                                         C.        CARTEL ENGAGES IN A CAMPAIGN TO COMMUNICATE FALSEHOODS TO MEMBERS ....... 61
                                                                                         D.        THE CARTEL HAS SUBSTANTIAL OPPORTUNITIES TO COMMUNICATE AND COLLUDE ..... 63
                                                                                         E.        ANTI-COMPETITIVE NEGOTIATIONS WITH PMR.............................................................. 64
                                                                                         F.        REFUSAL TO DEAL .......................................................................................................... 65
                                                                                         G.        GROUP BOYCOTT ............................................................................................................ 65
                                                                                         H.        THE END-USER LISTENERS WILL NOT BE HARMED ....................................................... 66
                                                                                      VI.      EFFECT OF THE CARTEL’S HORIZONTAL CONSPIRACIES .................................. 66
                                                                                         A.        INJURY TO COMPETITION................................................................................................. 66
2 CORPORATE DR., SUITE 210 • TRUMBULL, CT • 06611 • 203.424.8021 • RICH@GORALAW.COM




                                                                                         B.        RESTRICTED SONGWRITER AND PUBLISHER CHOICE ....................................................... 67
                                                                                         C.        RESTRICTED CONSUMER CHOICE .................................................................................... 67
                                                                                         D.        ANTITRUST INJURY TO PMR ........................................................................................... 68
                                                                                      VII.     CONSPIRACY TO MONOPSONIZE .............................................................................. 69
                                                                                      VIII. MAINTENANCE OF MONOPSONY BY EXCLUSIONARY PRACTICES................. 69
                                                                                      IX.      CAUSES OF ACTION ...................................................................................................... 70
                                                                                      JURY DEMAND ........................................................................................................................ 107
                                 WWW.GORALAW.COM




                                                                                      PRAYER FOR RELIEF ............................................................................................................. 107
                                    GORA LLC




                                                                                      SCHEDULE 1.............................................................................................................................. S-1




                                                                                                                                                           ii
                                                                                               Case 3:20-cv-00309-JAM Document 1 Filed 03/09/20 Page 4 of 120




                                                                                             Plaintiff, Pro Music Rights, LLC (“PMR” or “Plaintiff”), through its counsel, Gora LLC,

                                                                                      files this Complaint against Defendants Apple, Inc., Amazon.com, Inc., Google, LLC, YouTube,

                                                                                      LLC, Spotify AB, Spotify USA, Inc., Spotify Limited, Spotify Technology S.A., Digital Media

                                                                                      Association, National Religious Broadcasters Music License Committee, Radio Music Licensing

                                                                                      Committee, Inc., The National Association of American Wineries, Television Music License

                                                                                      Committee, LLC, 7Digital Group, Inc., 7Digital, Inc., 7Digital Group PLC, 7Digital Limited,
2 CORPORATE DR., SUITE 210 • TRUMBULL, CT • 06611 • 203.424.8021 • RICH@GORALAW.COM




                                                                                      Deezer, S.A., Deezer, Inc., iHeartMedia, Inc., Connoisseur Media LLC, Rhapsody International,

                                                                                      Inc., SoundCloud Limited, and SoundCloud Inc. alleging violations of the Sherman Act, 15 U.S.C.

                                                                                      §§ 1 and 2, the Connecticut Antitrust Act and the Connecticut Unfair Trade Practices Act.

                                                                                      I.     NATURE OF ACTION
                                 WWW.GORALAW.COM




                                                                                             1.      PMR entered the performance rights licensing market to provide a modern
                                    GORA LLC




                                                                                      alternative to copyright holders, who are the writers, composers and publishers creating the

                                                                                      musical works played on the radio, television and music streaming services. Unlike other

                                                                                      performance rights organizations (“PROs”), which pay royalties for public performances of

                                                                                      musical works based on some formula or some royalty pool, PMR pays the entirety of such royalty

                                                                                      to the copyright holder. For its services, PMR charges buyers a reasonable, periodic fee for the

                                                                                      license to publicly perform musical works. PMR’s competitive advantage is providing better

                                                                                      services to writers, composers and publishers of musical works, particularly those just entering the

                                                                                      industry without mainstream audiences.

                                                                                             2.      Despite PMR’s substantial effort and investment to accumulate musical works in

                                                                                      its repertory, Defendants have entered into an illegal agreement, combination and/or conspiracy to

                                                                                      shut PMR out of the market and to fix prices at infracompetitive levels. They have choreographed

                                                                                      a refusal, and continuous refusal, to deal with PMR. No television station, radio station or music


                                                                                                                                       1
                                                                                                Case 3:20-cv-00309-JAM Document 1 Filed 03/09/20 Page 5 of 120




                                                                                      streaming service has entered into a license to perform the musical works in PMR’s repertory, let

                                                                                      alone engaged in any substantive negotiations therefor.

                                                                                               3.    Defendants are not acting in a manner consistent with their respective, individual

                                                                                      self-interest. Instead, each Defendant is motivated to maintain, and does maintain, the conspiracy

                                                                                      in the buy-side of the market to the detriment of its independent economic interest. Defendants’

                                                                                      conspiracy has been, and is, successful because Defendants have complete control of the buyers’
2 CORPORATE DR., SUITE 210 • TRUMBULL, CT • 06611 • 203.424.8021 • RICH@GORALAW.COM




                                                                                      market for a license to publicly perform musical works (the “License”).

                                                                                               4.    The Defendants’ conspiracy and anticompetitive agreement is an illegal

                                                                                      monopsony. By conspiring to boycott PMR and to set the price for a License at infracompetitive

                                                                                      levels, Defendants have destroyed competition between and among themselves. As a result, they
                                 WWW.GORALAW.COM




                                                                                      have generated explosive growth in revenue, profits, and goodwill to PMR’s detriment. With their
                                    GORA LLC




                                                                                      monopsony intact, Defendants have become the conspiratorial stewards of the buy-side of the

                                                                                      market that will not deal with PMR, will take whatever means necessary to prevent new PROs

                                                                                      from entering or growing a business, and will not enter into License agreements except at an illegal

                                                                                      price.

                                                                                               5.    PMR, as the newest entrant into the market, has flown under the radar to accumulate

                                                                                      both whole and fractional rights to a substantial number of popular and less-than popular musical

                                                                                      works. For those musical works to which PMR has fractional rights, another PRO may hold the

                                                                                      balance of the rights. Compared to the number of musical works in the other PROs’ repertoire,

                                                                                      PMR has the third-largest supply in the market. As the third-largest supplier, PMR expected to

                                                                                      enter into at least one License agreement with at least one of the Defendants, as the other PROs

                                                                                      have done. To PMR’s surprise, all of the Defendants with whom PMR actively tried to negotiate




                                                                                                                                       2
                                                                                               Case 3:20-cv-00309-JAM Document 1 Filed 03/09/20 Page 6 of 120




                                                                                      a License uniformly refused to deal with PMR. In explaining why, the Defendants peddled nearly-

                                                                                      verbatim excuses and language to PMR.

                                                                                             6.      Without a License from PMR, Defendants’ insolence only got worse. All of the

                                                                                      Defendants continued to publicly perform PMR’s repertory. All of the Defendants knew they did

                                                                                      not have a License to do so. All of them did so while knowing about their liability for copyright

                                                                                      infringement. Shocked, PMR did what every other PRO would do upon learning of such willful
2 CORPORATE DR., SUITE 210 • TRUMBULL, CT • 06611 • 203.424.8021 • RICH@GORALAW.COM




                                                                                      copyright infringement, it double-downed on its efforts to secure a License agreement from various

                                                                                      Defendants.

                                                                                             7.      Sticking to their illegal agreement, however, Defendants lobbed the same excuses

                                                                                      at PMR, such as, for example, that a License for PMR’s musical works is not necessary or PMR’s
                                 WWW.GORALAW.COM




                                                                                      repertory is not available online. PMR’s repertory was, and remains, prominently featured and
                                    GORA LLC




                                                                                      available for search and download on its website, including for more than one search term at a

                                                                                      time. Faced with no other choice, PMR filed lawsuits against various Defendants seeking statutory

                                                                                      damages for their willful copyright infringement.

                                                                                             8.      From its extensive efforts to License its repertory to nearly all the Defendants and

                                                                                      certain of their co-conspirators, PMR has learned that Defendants have, for years now, been

                                                                                      relentlessly carrying out their illegal agreement to choke all vestiges of legitimate competition

                                                                                      from the buy-side of the market. They have deployed several tools against PROs to maintain their

                                                                                      monopsony, including by taking turns to lodge antitrust claims against any PRO having, as some

                                                                                      Defendants describe it, a “must-have” repertory and reducing demand in the market (which, in

                                                                                      turn, reduces sell-side outputs––there are fewer musical works for public consumption).

                                                                                             9.      That is why Global Music Rights, LLC (“GMR”) and SESAC LLC (“SESAC”),

                                                                                      PMR’s competitors, were sued for engaging in allegedly anticompetitive conduct. Defendants are


                                                                                                                                      3
                                                                                               Case 3:20-cv-00309-JAM Document 1 Filed 03/09/20 Page 7 of 120




                                                                                      now putting PMR through their wringer by uniformly refusing to enter into a License with it

                                                                                      despite using the musical works in its repertory. In trying to legitimize their monopsony, one

                                                                                      Defendant says, PMR “appears to be following the anticompetitive playbook established by

                                                                                      SESAC.” That is false; PMR is trying to build a business in a market that the Defendants have

                                                                                      rigged and continue to rig.

                                                                                             10.     They uniformly and publicly vilify the PROs and their respective business practices
2 CORPORATE DR., SUITE 210 • TRUMBULL, CT • 06611 • 203.424.8021 • RICH@GORALAW.COM




                                                                                      with strategic propaganda aimed at music listeners, customers, regulators, courts and other market

                                                                                      participants. Defendants have sustained and exploited their conspiracy due to the multi-billion-

                                                                                      dollar market’s unique characteristics:

                                                                                                     a.      First, the two largest PROs, which in the aggregate control over 90% of the
                                 WWW.GORALAW.COM




                                                                                      Licenses, have been subject to consent decrees for nearly eighty years, since the 1940s (generally,
                                    GORA LLC




                                                                                      the “consent decrees”). Defendants brandish those consent decrees at every turn to cast every

                                                                                      PRO, new or old, as a villain on the unbelievable theory that having one musical work renders

                                                                                      such PRO a monopolist.

                                                                                                     b.      Second, Defendants cannot lawfully publicly perform copyrighted musical

                                                                                      works without License. Doing so results in copyright infringement. Worse yet, willful copyright

                                                                                      infringement is remedied with statutory damages and also punishable by up to ten years in prison.

                                                                                      While Defendants publicly say (as they must) they respect performance rights, they then cavalierly

                                                                                      infringe PMR’s works without License and without paying royalties. Then, when PMR’s copyright

                                                                                      holders hear their works on television, radio or online, they ask PMR for royalty payments. But,

                                                                                      no royalty payments are forthcoming because Defendants refuse to deal with and have not paid

                                                                                      PMR. Then, PMR is forced to file a copyright infringement lawsuit, as it has done, against those

                                                                                      Defendants.


                                                                                                                                      4
                                                                                               Case 3:20-cv-00309-JAM Document 1 Filed 03/09/20 Page 8 of 120




                                                                                                     c.      Third, copyright holders have traditionally conferred administration and

                                                                                      licensing of their respective musical works to the sell-side of the market: (i) PMR, (ii) GMR, (iii)

                                                                                      SESAC, (iv) American Society of Composers, Authors, and Publishers (“ASCAP”) and (v)

                                                                                      Broadcast Music, Inc. (“BMI”). Those PROs control, in the aggregate, virtually all of the PRO

                                                                                      sell-side of the market. Under their conspiracy, Defendants have not refused to deal with BMI and

                                                                                      ASCAP because those PROs license over 90% of the public performance rights administered by
2 CORPORATE DR., SUITE 210 • TRUMBULL, CT • 06611 • 203.424.8021 • RICH@GORALAW.COM




                                                                                      the PROs. Since the rules with BMI and ASCAP are set under the consent decrees, Defendants act

                                                                                      against their self-interest in refusing to deal with PMR, as they have done with other PROs entering

                                                                                      the market before PMR, such as SESAC and GMR.

                                                                                                     d.      Fourth, the Defendants’ historical context of the industry focuses on
                                 WWW.GORALAW.COM




                                                                                      allegedly anticompetitive conduct by the sell-side of the market, mainly against BMI and ASCAP.
                                    GORA LLC




                                                                                      More recently, they have focused and continue to focus on antitrust lawsuits against PMR’s other

                                                                                      competitors: SESAC and GMR. In their never-ending strategy to maintain a narrative that every

                                                                                      PRO is a monopolist so long as such PRO has at least one musical work, Defendants have averted

                                                                                      scrutiny by falsely painting themselves as the perpetual victim in a market run by, in their words,

                                                                                      monopolist PROs.

                                                                                                     e.      Fifth, the Defendants publicly communicate the purpose of their illegal

                                                                                      agreement: eviscerate PMR from the market. One Defendant has explicitly stated, PMR and GMR

                                                                                      should not “exist alongside ASCAP and BMI” because each “distorts competition.” Defendants

                                                                                      then direct that no buyer conduct any business with PMR because if “composers and music

                                                                                      publishers” move their rights to “an unregulated PRO,” such as PMR, then it “can offer to pay [its]

                                                                                      affiliated composers and publishers at higher levels” and then the Defendants lose “the protections

                                                                                      afforded . . . by the Consent Decrees[.]” These public statements illustrate that the Defendants’


                                                                                                                                       5
                                                                                               Case 3:20-cv-00309-JAM Document 1 Filed 03/09/20 Page 9 of 120




                                                                                      conspiracy mandates no Licenses or payments be made when a new PRO (such as PMR)

                                                                                      accumulates musical works in its repertory (as PMR has done).

                                                                                                     f.      Sixth, Defendants’ motivation to cease PMR’s and “other unregulated

                                                                                      PROs’” existence “alongside ASCAP and BMI” is for the deliberate purpose to maintain, at all

                                                                                      costs, the “two-stop shopping” at the repertoire-stores of BMI and ASCAP. One Defendants says,

                                                                                      “Rather than secure all of the rights necessary to publicly perform music through two-stop
2 CORPORATE DR., SUITE 210 • TRUMBULL, CT • 06611 • 203.424.8021 • RICH@GORALAW.COM




                                                                                      shopping, and under conditions in which the potential for abuse of market power is mitigated,

                                                                                      music users [i.e., the Defendants] need to secure licenses from every [new] PRO that has become

                                                                                      sufficiently large such that using its music is unavailable.”

                                                                                                     g.      Seventh, Defendants are doing all they can to avoid fractionalizing
                                 WWW.GORALAW.COM




                                                                                      performance rights in musical works. By maintaining “two-stop shopping,” Defendants need to
                                    GORA LLC




                                                                                      obtain only two Licenses, one from BMI and one from ASCAP. Whenever a new PRO enters the

                                                                                      market, such as SESAC, GMR and PMR, Defendants are subject to an additional cost, which

                                                                                      occurs when, as here, PMR administers a License for a fractional right in a musical work, the

                                                                                      remainder of which is administered by another PRO. With that result, each Defendant must obtain

                                                                                      another License.

                                                                                             11.     Defendants have unlawfully exploited the uniqueness of the buy-side market. With

                                                                                      the consent decrees setting the rules of the game for BMI and ASCAP, the Defendants have

                                                                                      virtually pinpoint clarity in how BMI and ASCAP must operate in the market. For instance, if

                                                                                      Defendants take issue with BMI’s or ASCAP’s prices or price increases, they initiate litigation in

                                                                                      the “rate court” venued in the United States District Court for the Southern District of New York

                                                                                      (generally, the “rate court”). Years of litigation and millions of dollars later, the rate court

                                                                                      supposedly “resolves” the dispute by setting the “price” of the License. While Defendants tout the


                                                                                                                                        6
                                                                                              Case 3:20-cv-00309-JAM Document 1 Filed 03/09/20 Page 10 of 120




                                                                                      resulting decision as “reasonable,” “nondiscriminatory” and establishing the fair market value for

                                                                                      a License, the decision does not reflect the price at which a willing seller would sell, or a willing

                                                                                      buyer would buy, a License. That is because the Defendants have rigged the data set, including the

                                                                                      price, on which the analysis and decision is based. In other words, the rate court’s decisions have

                                                                                      not accounted for the Defendants’ market-distorting power or other relevant market data.

                                                                                             12.     PMR, GMR and SESAC are not subject to the consent decrees. Any PRO not
2 CORPORATE DR., SUITE 210 • TRUMBULL, CT • 06611 • 203.424.8021 • RICH@GORALAW.COM




                                                                                      subject to a consent decree is disparaged by the Defendants, saying each such PRO is engaged in

                                                                                      anticompetitive conduct. Furthermore, in August 2019, matching their actions with their words,

                                                                                      Defendants Radio Music Licensing Committee, Inc. (“RMLC”) and Digital Media Association

                                                                                      (“DiMA”) publicly refused to acknowledge any PRO other than BMI and ASCAP as a
                                 WWW.GORALAW.COM




                                                                                      “legitimate” sell-side competitor.
                                    GORA LLC




                                                                                             13.     Defendants’ position is hardly surprising. If Defendants acknowledge the

                                                                                      legitimacy of another PRO, it would render the consent orders unnecessary and songwriters,

                                                                                      composers and publishers might move en masse to PMR.

                                                                                             14.     To ensure the viability of the consent orders, Defendants downplay new PROs,

                                                                                      construct unlawful and substantial barriers to enter the market, and do all they can, regardless of

                                                                                      legality, to block redistribution of market share. It is undeniable that the market has transformed

                                                                                      with the advent of the Internet. The concerns giving rise to the consent decrees are ceasing, or have

                                                                                      already ceased, to exist.

                                                                                             15.     Against this backdrop, the Defendants unlawfully agreed to act in unison,

                                                                                      collectively and collaboratively as a buyers’ cartel (the “Cartel”), throwing their individualized

                                                                                      self-interest into the wind, for the long term gain of the “two-stop shopping.”




                                                                                                                                       7
                                                                                              Case 3:20-cv-00309-JAM Document 1 Filed 03/09/20 Page 11 of 120




                                                                                              16.     The unlawful purpose of the Cartel is two-fold: fight to preserve the BMI and

                                                                                      ASCAP duopoly and make PMR (and any other new PRO) cease to exist. If PMR continues to

                                                                                      exist, the Cartel deploys its backup strategy: “a take-it-or-leave-it,” feigned negotiation where the

                                                                                      Cartel will only buy a License at a price that will result in PMR’s giving up or shutting down. That

                                                                                      is precisely what Defendants had attempted to do with GMR and SESAC, and what RMLC is

                                                                                      presently doing with its antitrust lawsuit against GMR. As the newest PRO, with more musical
2 CORPORATE DR., SUITE 210 • TRUMBULL, CT • 06611 • 203.424.8021 • RICH@GORALAW.COM




                                                                                      works than GMR and SESAC combined, PMR is battling for its existence against the Cartel.

                                                                                              17.     Yet, PMR has not sat idly waiting for the Cartel to negotiate with it. Despite several

                                                                                      rounds of letters, emails, conference calls and other communications with various Defendants, the

                                                                                      Cartel has maintained their course, executing on their illegal agreement to boycott PMR. PMR has
                                 WWW.GORALAW.COM




                                                                                      been unable to secure any License from any member of the Cartel over the course of the past 2
                                    GORA LLC




                                                                                      years. As a participant in the market unlawfully restrained, controlled and rigged by the Cartel,

                                                                                      PMR has suffered an injury of the type that the antitrust laws were intended to prevent.

                                                                                      II.     JURISDICTION AND VENUE

                                                                                              18.     This Court has jurisdiction over this action under Sections 4 and 16 of the Clayton

                                                                                      Act, 15 U.S.C. §§ 1 and 26 and 28 U.S.C. § §1331 and 1337. This Court also has jurisdiction over

                                                                                      the state law claims under 28 U.S.C. §1367, because those claims are so related to the federal

                                                                                      claims that they form part of the same case or controversy.

                                                                                              19.     Venue is proper in this judicial district under 28 U.S.C. § 1391(b), (c) and (d) as

                                                                                      well as 15 U.S.C. § 22 because (1) the Defendants resided, transacted business, were found or had

                                                                                      agents in this judicial district; (2) a substantial part of the events or omissions giving rise to these

                                                                                      claims occurred in this judicial district; (3) a substantial portion of the interstate trade and




                                                                                                                                         8
                                                                                              Case 3:20-cv-00309-JAM Document 1 Filed 03/09/20 Page 12 of 120




                                                                                      commerce discussed herein was carried out in this judicial district; or (4) they have engaged in

                                                                                      anticompetitive and illegal conduct that has had an impact in this judicial district.

                                                                                             20.     Defendants, directly or indirectly, singly and in concert, made use of the means and

                                                                                      instrumentalities of transportation or communication in, or the instrumentalities of, interstate

                                                                                      and/or international commerce in connection with the unlawful acts and practices and courses of

                                                                                      business alleged in this Complaint.
2 CORPORATE DR., SUITE 210 • TRUMBULL, CT • 06611 • 203.424.8021 • RICH@GORALAW.COM




                                                                                             21.     According to the nationwide contacts test provided for by 15 U.S.C. §22, all

                                                                                      Defendants are subject to personal jurisdiction in the United States because they, as set forth below,

                                                                                      were formed in or have their principal places of business in the United States. All Defendants

                                                                                      transact business in this judicial district. Additionally, all members of the conspiracy are subject
                                 WWW.GORALAW.COM




                                                                                      to personal jurisdiction in the United States because the conspiracy was directed at, carried out in
                                    GORA LLC




                                                                                      substantial part in, effectuated in whole or in part, or had the intended effect of, causing injury to

                                                                                      Plaintiff, who resided in and did business in the United States.

                                                                                             22.     This Court has personal jurisdiction over the parties because all Defendants (i)

                                                                                      conducted business throughout the United States, including in the District of Connecticut; (ii) had

                                                                                      substantial contacts with the District of Connecticut; and (iii) engaged in a campaign of price-

                                                                                      fixing and boycott that has affected a nationwide market for the license of copyrighted musical

                                                                                      works, which market includes the District of Connecticut.

                                                                                      III.   PARTIES

                                                                                             A.      Pro Music Rights, LLC

                                                                                             23.     PMR is a limited liability company organized and existing under the laws of Florida

                                                                                      with its principal place of business at 3811 Airport Pulling, STE 203, Naples, Florida 34105. PMR

                                                                                      was founded in January 2018 by Jake Noch (“Noch”), its chief executive officer. PMR’s


                                                                                                                                        9
                                                                                              Case 3:20-cv-00309-JAM Document 1 Filed 03/09/20 Page 13 of 120




                                                                                      executives and representatives are experts in the market, the licensing industry, and the business

                                                                                      model of PROs. PMR is a PRO that collects license fees on behalf of songwriters, composers and

                                                                                      music publishers with whom it is affiliated and then distributes the license fees as royalties to those

                                                                                      affiliates whose works have been publicly performed.

                                                                                             24.     It is the fifth-ever formed public PRO in the United States behind the ASCAP, BMI,

                                                                                      SESAC and GMR, and it controls an estimated 7.4% market share of the public performance rights
2 CORPORATE DR., SUITE 210 • TRUMBULL, CT • 06611 • 203.424.8021 • RICH@GORALAW.COM




                                                                                      in the United States based on the number of works in its repertory (the “PMR Repertory”),

                                                                                      including works by notable artists such as A$AP Rocky, Wiz Khalifa, Pharrell, Young Jeezy, Juelz

                                                                                      Santana, Lil Yachty, MoneyBaggYo, Larry June, Trae Pound, Sause Walka, Trae Tha Truth,

                                                                                      Sosamann, Soulja Boy, Lex Luger, Lud Foe, SlowBucks, Gunplay, OG Maco, Rich The Kid, Fat
                                 WWW.GORALAW.COM




                                                                                      Trel, Young Scooter, Nipsey Hussle, Famous Dex, Boosie Badazz, Shy Glizzy, 2 Chainz, Migos,
                                    GORA LLC




                                                                                      Gucci Mane, Young Dolph, Trinidad James and Fall Out Boy. Most of the musical works in the

                                                                                      PMR Repertory have only one copyright holder. PMR has many reputable artists in its cache

                                                                                      including, OG Maco, best known for his 2014 debut single “U Guessed It,” which went viral and

                                                                                      peaked at number 90 on the U.S. Billboard Hot 100.

                                                                                             25.     The musical works in PMR’s Repertory are quality works in various genres. Some

                                                                                      of those musical works have generated royalties when licensed through BMI or ASCAP, each of

                                                                                      which ultimately paid the copyright holder because of a License from the respective Defendant.

                                                                                      Yet, when such copyright holder leaves BMI or ASCAP for PMR, the revenue stops, meaning

                                                                                      while a Defendant had a license to play, had played, and had paid performance royalties for such

                                                                                      musical work when housed at BMI or ASCAP, a Defendant no longer has a license when such

                                                                                      copyright holder leaves for PMR––a license from another PRO does not translate into a license

                                                                                      with PMR.


                                                                                                                                        10
                                                                                              Case 3:20-cv-00309-JAM Document 1 Filed 03/09/20 Page 14 of 120




                                                                                             26.     The musical works in PMR’s Repertory have been publicly performed hundreds of

                                                                                      millions of times and have generated performance royalties in the hundreds of thousands of dollars.

                                                                                      Any administrative or legal expenses to negotiate a License with PMR is substantially outweighed

                                                                                      by the benefit of having a License and not having infringement liability.

                                                                                             27.     Additionally, PMR partnered with Cosynd, a New York-based legal service that

                                                                                      automates copyright contracts and registrations. The partnership allows PMR artists to create
2 CORPORATE DR., SUITE 210 • TRUMBULL, CT • 06611 • 203.424.8021 • RICH@GORALAW.COM




                                                                                      contracts (split sheets, premium split sheets, work for hire agreements, and producer agreements)

                                                                                      that secure copyrights and registrations with the U.S. Copyright Office. Songwriters, composers

                                                                                      and publishers can submit applications to register their musical works in a matter of minutes. In a

                                                                                      later phase of the partnership, Cosynd’s API will integrate directly with PMR’s dashboard for
                                 WWW.GORALAW.COM




                                                                                      further management of musical works and relationships by PMR’s songwriters, composers and
                                    GORA LLC




                                                                                      publishers.

                                                                                             B.      Apple, Inc.

                                                                                             28.     Upon information and belief, Defendant Apple, Inc. is a for-profit California

                                                                                      corporation having its principal place of business located at 1 Infinite Loop, Cupertino, California,

                                                                                      and maintaining corporate offices in New York, New York. Apple also has numerous locations

                                                                                      throughout the United States, including 7 Apple retail stores in Connecticut collectively employing

                                                                                      between 500 – 1,000 Connecticut residents.

                                                                                             29.     Apple owns, maintains and operates Apple Music, a music and video streaming

                                                                                      service. Users select music to stream to their device on-demand, or they can listen to existing,

                                                                                      curated playlists. Apple’s streaming service touts around 45 million songs and has approximately

                                                                                      60 million monthly subscribers worldwide. It is the most popular paid streaming service in the

                                                                                      United States, beating out Spotify and other music streaming services.


                                                                                                                                       11
                                                                                               Case 3:20-cv-00309-JAM Document 1 Filed 03/09/20 Page 15 of 120




                                                                                              30.     Apple provides its interactive streaming service and platform to individuals located

                                                                                      in Connecticut and Connecticut residents, and it has targeted business efforts into this judicial

                                                                                      district and has entered into multiple agreements for its interactive streaming services with

                                                                                      residents and citizens of this judicial district.

                                                                                              31.     Upon information and belief, Apple has thousands of registered subscription-based

                                                                                      users and free-based users in Connecticut.
2 CORPORATE DR., SUITE 210 • TRUMBULL, CT • 06611 • 203.424.8021 • RICH@GORALAW.COM




                                                                                              32.     The musical works in PMR’s Repertory have been streamed through Apple’s

                                                                                      service in Connecticut to end-user listeners in Connecticut.

                                                                                              33.     In addition to employing Connecticut residents in its Apple Stores, Apple

                                                                                      advertises, solicits customers, and conducts substantial amounts of business in the state of
                                 WWW.GORALAW.COM




                                                                                      Connecticut and within this judicial district.
                                    GORA LLC




                                                                                              34.     Apple has purchased licenses to publicly perform musical compositions from BMI

                                                                                      and ASCAP and, upon information and belief, from SESAC and GMR. It has refused to purchase

                                                                                      such licenses from PMR and entered into an illegal agreement with other Defendants, including in

                                                                                      Connecticut, to boycott PMR all while publicly performing musical works in PMR’s Repertory in

                                                                                      Connecticut. Apple’s conduct in this judicial district has caused substantial harm to PMR.

                                                                                              C.      Amazon.com, Inc.

                                                                                              35.     Upon information and belief, Defendant Amazon.com, Inc. is a for-profit

                                                                                      corporation organized under the laws of the State of Delaware, with its principal place of business

                                                                                      in Seattle Washington, and maintaining corporate offices in New York, New York. Amazon also

                                                                                      has numerous facilities located in Connecticut which employ thousands of Connecticut residents.

                                                                                              36.     Amazon Music is a music and video streaming service developed, owned and

                                                                                      operated by Amazon.


                                                                                                                                          12
                                                                                               Case 3:20-cv-00309-JAM Document 1 Filed 03/09/20 Page 16 of 120




                                                                                              37.     Amazon provides its interactive streaming service and platform to individuals

                                                                                      located in Connecticut and Connecticut residents, and it has targeted business efforts into this

                                                                                      judicial district and has entered into multiple agreements for its interactive streaming services with

                                                                                      residents and citizens of this judicial district.

                                                                                              38.     Upon information and belief, Amazon has thousands of registered subscription-

                                                                                      based users and free-based users in Connecticut.
2 CORPORATE DR., SUITE 210 • TRUMBULL, CT • 06611 • 203.424.8021 • RICH@GORALAW.COM




                                                                                              39.     The musical works in PMR’s Repertory have been streamed through Amazon’s

                                                                                      service in Connecticut to end-user listeners in Connecticut.

                                                                                              40.     In addition to employing Connecticut residents in its facilities, Amazon advertises,

                                                                                      solicits customers, and conducts substantial amounts of business in the state of Connecticut and
                                 WWW.GORALAW.COM




                                                                                      within this judicial district.
                                    GORA LLC




                                                                                              41.     Amazon has purchased licenses to publicly perform musical compositions from

                                                                                      BMI and ASCAP and, upon information and belief, from SESAC and GMR. It has refused to

                                                                                      purchase such licenses from PMR and entered into an illegal agreement with other Defendants,

                                                                                      including in Connecticut, to boycott PMR all while publicly performing musical works in PMR’s

                                                                                      Repertory in Connecticut. Amazon’s conduct in this judicial district has caused substantial harm

                                                                                      to PMR.

                                                                                              D.      Google, LLC

                                                                                              42.     Upon information and belief, Defendant Google, LLC is a for-profit, limited

                                                                                      liability company organized under the laws of the State of Delaware, with its principal place of

                                                                                      business in Mountain View, California, and maintaining corporate offices in New York, New

                                                                                      York. Also, Google is registered as a foreign limited liability company operating in Connecticut,




                                                                                                                                          13
                                                                                               Case 3:20-cv-00309-JAM Document 1 Filed 03/09/20 Page 17 of 120




                                                                                      and it may be served with process care of Corporation Service Company, 50 Weston St., Hartford,

                                                                                      CT 06120.

                                                                                              43.     Google Play Music is a music and video streaming service developed, owned and

                                                                                      operated by Google.

                                                                                              44.     Google provides its interactive streaming service and platform to individuals

                                                                                      located in Connecticut and Connecticut residents, and it has targeted business efforts into this
2 CORPORATE DR., SUITE 210 • TRUMBULL, CT • 06611 • 203.424.8021 • RICH@GORALAW.COM




                                                                                      judicial district and has entered into multiple agreements for its interactive streaming services with

                                                                                      residents and citizens of this judicial district.

                                                                                              45.     Upon information and belief, Google has thousands of registered subscription-

                                                                                      based users and free-based users in Connecticut.
                                 WWW.GORALAW.COM




                                                                                              46.     The musical works in PMR’s Repertory have been streamed through Google’s
                                    GORA LLC




                                                                                      service in Connecticut to end-user listeners in Connecticut.

                                                                                              47.     Google advertises, solicits customers, and conducts substantial amounts of business

                                                                                      in the state of Connecticut and within this judicial district.

                                                                                              48.     Google has purchased licenses to publicly perform musical compositions from BMI

                                                                                      and ASCAP and, upon information and belief, from SESAC and GMR. It has refused to purchase

                                                                                      such licenses from PMR and entered into an illegal agreement with other Defendants, including in

                                                                                      and from Connecticut, to boycott PMR all while publicly performing musical works in PMR’s

                                                                                      Repertory in Connecticut. Google’s conduct in this judicial district has caused substantial harm to

                                                                                      PMR.




                                                                                                                                          14
                                                                                               Case 3:20-cv-00309-JAM Document 1 Filed 03/09/20 Page 18 of 120




                                                                                              E.      YouTube, LLC

                                                                                              49.     Upon information and belief, Defendant YouTube, LLC is a for-profit limited

                                                                                      liability company organized under the laws of the State of Delaware, with its principal place of

                                                                                      business located in Mountain View, California.

                                                                                              50.     YouTube Music is a music and video streaming service developed and operated by

                                                                                      YouTube.
2 CORPORATE DR., SUITE 210 • TRUMBULL, CT • 06611 • 203.424.8021 • RICH@GORALAW.COM




                                                                                              51.     YouTube provides its interactive streaming service and platform to individuals

                                                                                      located in Connecticut and Connecticut residents, and it has targeted business efforts into this

                                                                                      judicial district and has entered into multiple agreements for its interactive streaming services with

                                                                                      residents and citizens of this judicial district.
                                 WWW.GORALAW.COM




                                                                                              52.     Upon information and belief, YouTube has thousands of registered subscription-
                                    GORA LLC




                                                                                      based users and free-based users in Connecticut.

                                                                                              53.     The musical works involved in this action have been streamed through YouTube’s

                                                                                      service in Connecticut to end-user listeners in Connecticut.

                                                                                              54.     YouTube advertises, solicits customers, and conducts substantial amounts of

                                                                                      business in the state of Connecticut and within this judicial district.

                                                                                              55.     YouTube has purchased licenses to publicly perform musical compositions from

                                                                                      BMI and ASCAP and, upon information and belief, from SESAC and GMR. It has refused to

                                                                                      purchase such licenses from PMR and entered into an illegal agreement with other Defendants,

                                                                                      including in Connecticut, to boycott PMR all while publicly performing musical works in PMR’s

                                                                                      Repertory in Connecticut. YouTube’s conduct in this judicial district has caused substantial harm

                                                                                      to PMR.




                                                                                                                                          15
                                                                                              Case 3:20-cv-00309-JAM Document 1 Filed 03/09/20 Page 19 of 120




                                                                                             F.      Spotify Defendants

                                                                                             56.     Upon information and belief, Defendant Spotify Technology S.A. is a business

                                                                                      entity incorporated in Luxembourg, having its principal place of business at Avenue Marie-

                                                                                      Therese 22, 2132 Luxembourg, Luxembourg.

                                                                                             57.     Upon information and belief, Defendant Spotify Limited is a Private Limited

                                                                                      Company organized under the laws of the United Kingdom, having its principal place of business
2 CORPORATE DR., SUITE 210 • TRUMBULL, CT • 06611 • 203.424.8021 • RICH@GORALAW.COM




                                                                                      at Golden House, 30 Great Pulteney Street, London W1F 9NN, United Kingdom. Upon

                                                                                      information and belief, Spotify Limited is a wholly-owned subsidiary of Spotify Technology SA.

                                                                                             58.     Upon information and belief, Defendant Spotify AB, is a Swedish corporation with

                                                                                      its principal place of business at Birger Jarlsgatan 61, 4tr 113 56 Stockholm, Sweden. Upon
                                 WWW.GORALAW.COM




                                                                                      information and belief, Spotify AB is a wholly-owned subsidiary of Spotify Limited.
                                    GORA LLC




                                                                                             59.     Upon information and belief, Defendant Spotify USA, Inc., is, inter alia, a

                                                                                      Delaware corporation engaged in online music distribution with its headquarters located at 4 World

                                                                                      Trade Center, 150 Greenwich Street, 62nd Floor, New York, New York. Upon information and

                                                                                      belief, Spotify USA, Inc., is a wholly-owned subsidiary of Spotify Limited.

                                                                                             60.     At all relevant times, each of Defendant Spotify Technology S.A., Spotify USA,

                                                                                      Inc., Spotify AB and Spotify Limited (collectively, “Spotify”), and their respective

                                                                                      representatives, conspired with, and acted as agents on behalf of and for, the other defendants

                                                                                      concerning the actions and inactions alleged in this Complaint. Spotify touts itself as the largest

                                                                                      global music streaming service. With a presence in 61 countries and territories and growing, its

                                                                                      platform includes 159 million monthly active users and 71 million premium subscribers, as of

                                                                                      December 31, 2017.




                                                                                                                                      16
                                                                                               Case 3:20-cv-00309-JAM Document 1 Filed 03/09/20 Page 20 of 120




                                                                                              61.     Spotify provides its interactive streaming service and platform to individuals

                                                                                      located in Connecticut and Connecticut residents, and it has targeted business efforts into this

                                                                                      judicial district and has entered into multiple agreements for its interactive streaming services with

                                                                                      residents and citizens of this judicial district.

                                                                                              62.     Upon information and belief, Spotify has thousands of registered subscription-

                                                                                      based users and free-based users in Connecticut.
2 CORPORATE DR., SUITE 210 • TRUMBULL, CT • 06611 • 203.424.8021 • RICH@GORALAW.COM




                                                                                              63.     The musical works involved in this action have been streamed through Spotify’s

                                                                                      service in Connecticut to end-user listeners in Connecticut.

                                                                                              64.     Spotify advertises, solicits customers, and conducts substantial amounts of business

                                                                                      in the state of Connecticut and within this judicial district.
                                 WWW.GORALAW.COM




                                                                                              65.     Spotify has purchased licenses to publicly perform musical compositions from BMI
                                    GORA LLC




                                                                                      and ASCAP and, upon information and belief, from SESAC and GMR. It has refused to purchase

                                                                                      such licenses from PMR and entered into an illegal agreement with other Defendants, including in

                                                                                      Connecticut, to boycott PMR all while publicly performing musical works in PMR’s Repertory in

                                                                                      Connecticut. Spotify’s conduct in this judicial district has caused substantial harm to PMR.

                                                                                              G.      Digital Media Association

                                                                                              66.     Defendant Digital Media Association represents webcasters, online media, music

                                                                                      streaming services, and technology innovators.

                                                                                              67.     DiMA says it represents its approximately 25 members in industry negotiations for

                                                                                      public performance licenses, rate-setting proceedings and other affairs to “ensure their success

                                                                                      worldwide,” with such members including Amazon, Apple, Google, Live365, Microsoft, MTV

                                                                                      Networks, Nokia, Motorola, Rhapsody, Pandora, Slacker, Spacial Audio Solutions, Spotify, and

                                                                                      YouTube.


                                                                                                                                          17
                                                                                              Case 3:20-cv-00309-JAM Document 1 Filed 03/09/20 Page 21 of 120




                                                                                              68.     DiMA has been instrumental in maintaining BMI’s and ASCAP’s market

                                                                                      dominance. In 2014, it admitted, “Without the presence of the Consent Decrees, ASCAP and BMI

                                                                                      would not have been able to retain and trade on their significant market power, in turn, citing their

                                                                                      dominance as a lure for potential music publisher and songwriter affiliates,” and continuing,

                                                                                      “Absent the Consent Decrees, in a more truly­competitive market for music work performance

                                                                                      rights (i.e. a market consisting of multiple competitors of relatively equal bargaining power),
2 CORPORATE DR., SUITE 210 • TRUMBULL, CT • 06611 • 203.424.8021 • RICH@GORALAW.COM




                                                                                      ASCAP and BMI would likely not have been able to achieve the prolific increase in revenues that

                                                                                      they managed under the Consent Decrees.”

                                                                                              69.     Also, DiMA has admitted that the “music industry has been transformed by digital

                                                                                      technology.”
                                 WWW.GORALAW.COM




                                                                                              H.      National Religious Broadcasters Music License Committee
                                    GORA LLC




                                                                                              70.     Defendant    National    Religious       Broadcasters   Music    License    Committee

                                                                                      (“NRBMLC”) represents well over 1,000 full-power AM and FM radio stations in the United

                                                                                      States and its territories in music licensing affairs with its principal place of business at 4880 Santa

                                                                                      Rosa Road, Camarillo, CA 93012.

                                                                                              71.     NRBMLC originally was formed in 1985 to provide a more focused negotiating

                                                                                      effort on behalf of religious-formatted stations.

                                                                                              72.     NRBMLC has, in recent years, undertaken proceedings to achieve performance

                                                                                      licenses for music streaming services, and tells its members, “If you do not authorize the NRBMLC

                                                                                      to represent you for music licensing proceedings, you will automatically be licensed by ASCAP,

                                                                                      etc. under the terms negotiated by the Radio Music License Committee (the “RMLC”).”




                                                                                                                                          18
                                                                                               Case 3:20-cv-00309-JAM Document 1 Filed 03/09/20 Page 22 of 120




                                                                                              I.      Radio Music Licensing Committee, Inc.

                                                                                              73.     Defendant Radio Music Licensing Committee, Inc. serves as the negotiating arm

                                                                                      for the entire commercial radio industry.

                                                                                              74.     It claims to be a not-for-profit corporation with its principal place of business at

                                                                                      1616 Westgate Circle, Brentwood, Tennessee 37027.

                                                                                              75.     It represents the interests of the commercial radio industry (over 10,000 commercial
2 CORPORATE DR., SUITE 210 • TRUMBULL, CT • 06611 • 203.424.8021 • RICH@GORALAW.COM




                                                                                      radio stations and their approximately 3,000 owners) on public performance licensing matters.

                                                                                              76.     The RMLC’s radio station constituents comprise more than 90% of the U.S.

                                                                                      terrestrial radio industry.

                                                                                              J.      Television Music License Committee, LLC
                                 WWW.GORALAW.COM




                                                                                              77.     Defendant Television Music License Committee, LLC (“TVMLC”) is a non-profit
                                    GORA LLC




                                                                                      trade association with its principal place of business at 1483 York Avenue, #20623, New York,

                                                                                      NY 10075, funded by voluntary contributions from its television stations. TVMLC represents the

                                                                                      collective interest of some 1,200 full-power, commercial television stations in the United States

                                                                                      and its territories in negotiations for music performing rights licenses that stations sign with the

                                                                                      two largest PROs - ASCAP and BMI.

                                                                                              78.     Through the settlement of a lawsuit filed by some broadcasters and funded by

                                                                                      TVMLC, SESAC agreed to negotiate industry-wide licenses with TVMLC through 2035.

                                                                                              79.     TVMLC designs the method of allocating industry-wide fees among all of the

                                                                                      stations licensed by ASCAP, BMI and SESAC (the vast majority of local television stations),

                                                                                      subject to the agreement with the PRO or court approval, which TVMLC uses to calculate the fees

                                                                                      billed to each individual station. After television stations sign their individual agreements with




                                                                                                                                       19
                                                                                              Case 3:20-cv-00309-JAM Document 1 Filed 03/09/20 Page 23 of 120




                                                                                      the PRO, TVMLC remains active to resolve problems between its television stations and the

                                                                                      respective PRO. TVMLC states, “We are the station’s advocate.”

                                                                                             80.     The TVMLC has assisted the local television industry in bringing federal “rate

                                                                                      court” litigation against BMI and ASCAP as well as purporting to maximize the opportunities for

                                                                                      local television stations to secure musical works public performance rights.

                                                                                             K.      The National Association of American Wineries
2 CORPORATE DR., SUITE 210 • TRUMBULL, CT • 06611 • 203.424.8021 • RICH@GORALAW.COM




                                                                                             81.     Defendant The National Association of American Wineries (“WineAmerica”) is

                                                                                      the only national wine industry association in the United States with its principal place of business

                                                                                      at 818 Connecticut Avenue NW #1006, Washington, DC 20006. It is a 500-member strong

                                                                                      organization that encourages the growth and development of American wineries and winegrowing
                                 WWW.GORALAW.COM




                                                                                      through the advancement and advocacy of sound public policy.
                                    GORA LLC




                                                                                             82.     It says, it “represents wineries and vineyards in 46 states” with, upon information

                                                                                      and belief, negotiations to secure musical works public performance rights. It directs its members

                                                                                      to contact WineAmerica when a member is “experiencing continued difficulties with a PRO” as

                                                                                      “WineAmerica can help assist resolve disputes between wineries and a PRO.” It also “believes

                                                                                      that fractionalized licensing would have eliminated buyer’s choice in the marketplace, encourage

                                                                                      anti-competitive behavior, and ultimately raise the cost of performing music.”

                                                                                             83.     Worse yet, it also directs its members to “Play music by songwriters from one PRO

                                                                                      only” and discuss with your lawyer when “you are being pursued by a PRO for reasons that you

                                                                                      consider unnecessary[.]”




                                                                                                                                       20
                                                                                              Case 3:20-cv-00309-JAM Document 1 Filed 03/09/20 Page 24 of 120




                                                                                             L.      7digital Defendants

                                                                                             84.     Defendant 7digital Group, Inc., is a Delaware corporation with its principal place

                                                                                      of business in San Francisco, California, and can be served with process care of Cogency Global

                                                                                      Inc., 850 New Burton Road, Suite 201, Dover, DE, 19904.

                                                                                             85.     Defendant 7digital, Inc., is a Delaware corporation with its principal place of

                                                                                      business in San Francisco, California, and can be served with process care of Cogency Global Inc.,
2 CORPORATE DR., SUITE 210 • TRUMBULL, CT • 06611 • 203.424.8021 • RICH@GORALAW.COM




                                                                                      850 New Burton Road, Suite 201, Dover, DE, 19904.

                                                                                             86.     Defendant 7digital Group PLC is a United Kingdom Public Limited Company with

                                                                                      its principal place of business in the United Kingdom, and can be served with process at 69 Wilson

                                                                                      Street, London, EC2A 2BB. It also has a main office in the United States located at 580 Howard
                                 WWW.GORALAW.COM




                                                                                      Street, Suite 301, San Francisco, California 94105. Upon information and belief, Defendant
                                    GORA LLC




                                                                                      7digital Group PLC currently has nine officers and the majority of them list correspondence

                                                                                      address as 69 Wilson Street, London, EC2A 2BB, other addresses include 100 Potrero Avenue,

                                                                                      San Francisco, CA 94103, United States and 17 Sutherland Place, London, W2 5BZ.

                                                                                             87.     Defendants 7digital Limited is a United Kingdom Private Limited Company with

                                                                                      its principal place of business in the United Kingdom, and can be served with process at 69 Wilson

                                                                                      Street, London, EC2A 2BB. Upon information and belief, 7digital Limited was incorporated on

                                                                                      July 24, 2003. Defendant also has a main office in the United States located at 580 Howard Street,

                                                                                      Suite 301, San Francisco, California 94105. Upon information and belief, Defendant 7digital

                                                                                      Limited currently has five officers who list correspondence address as 69 Wilson Street, London,

                                                                                      EC2A 2BB.

                                                                                             88.     As of December 31, 2018, Defendants 7digital Group, Inc., 7digital, Inc. and

                                                                                      7digital Limited (collectively with 7digital Group PLC, “7digital”) are wholly owned subsidiaries


                                                                                                                                     21
                                                                                               Case 3:20-cv-00309-JAM Document 1 Filed 03/09/20 Page 25 of 120




                                                                                      of 7digital Group PLC, and each of them operate in concert with the others to such an extent as to

                                                                                      be alter egos. Defendants 7digital Group, Inc., 7digital, Inc. and 7digital Limited are so interrelated

                                                                                      as to be essentially the same company with 7digital Group PLC exercising near-complete control

                                                                                      over Defendants 7digital Group, Inc., 7digital, Inc. and 7digital Limited. Defendants 7digital

                                                                                      Group, Inc., 7digital, Inc. and 7digital Limited acts at the direction of and for the benefit of 7digital

                                                                                      Group PLC to such an extent that they are substantially the same.
2 CORPORATE DR., SUITE 210 • TRUMBULL, CT • 06611 • 203.424.8021 • RICH@GORALAW.COM




                                                                                              89.      7d operates an interactive cloud-based music and video streaming and download

                                                                                      service under the federally registered trademark, “7DIGITAL”.

                                                                                              90.      7d provides its interactive streaming service and platform to individuals located in

                                                                                      Connecticut and Connecticut residents, and it has targeted business efforts into this judicial district
                                 WWW.GORALAW.COM




                                                                                      and has entered into multiple agreements for its interactive streaming services with residents and
                                    GORA LLC




                                                                                      citizens of this judicial district.

                                                                                              91.      Upon information and belief, 7d has thousands of registered subscription-based

                                                                                      users and free-based users in Connecticut.

                                                                                              92.      The musical works in PMR’s Repertory have been streamed through 7d’s service

                                                                                      in Connecticut to end-user listeners in Connecticut.

                                                                                              93.      7d advertises, solicits customers, and conducts substantial amounts of business in

                                                                                      the state of Connecticut and within this judicial district.

                                                                                              94.      7d has purchased licenses to publicly perform musical compositions from BMI and

                                                                                      ASCAP and, upon information and belief, from SESAC and GMR. It has refused to purchase such

                                                                                      licenses from PMR and entered into an illegal agreement with other Defendants, including in

                                                                                      Connecticut, to boycott PMR all while publicly performing musical works in PMR’s Repertory in

                                                                                      Connecticut. 7d’s conduct in this judicial district has caused substantial harm to PMR.


                                                                                                                                         22
                                                                                               Case 3:20-cv-00309-JAM Document 1 Filed 03/09/20 Page 26 of 120




                                                                                              M.      Deezer Defendants

                                                                                              95.     Defendant Deezer S.A. is a French corporation with a place of business at 12 Rue

                                                                                      d’Athenes, 75009 Paris, France.

                                                                                              96.     Defendant Deezer Inc. (together with Deezer S.A., “Deezer”), is a Delaware

                                                                                      corporation with places of business in Denver, Colorado and Miami, Florida, and it is registered

                                                                                      as a foreign business corporation operating in New York County with the New York State
2 CORPORATE DR., SUITE 210 • TRUMBULL, CT • 06611 • 203.424.8021 • RICH@GORALAW.COM




                                                                                      Department of State, and it may be served with process care of KVB Partners, 60 Broad St., Ste

                                                                                      3502, New York, NY 10004.

                                                                                              97.     Deezer operates a music and video streaming service.

                                                                                              98.     Deezer provides its interactive streaming service and platform to individuals
                                 WWW.GORALAW.COM




                                                                                      located in Connecticut and Connecticut residents, and it has targeted business efforts into this
                                    GORA LLC




                                                                                      judicial district and has entered into multiple agreements for its interactive streaming services with

                                                                                      residents and citizens of this judicial district.

                                                                                              99.     Upon information and belief, Deezer has thousands of registered subscription-

                                                                                      based users and free-based users in Connecticut.

                                                                                              100.    The musical works in PMR’s Repertory have been streamed through Deezer’s

                                                                                      service in Connecticut to end-user listeners in Connecticut.

                                                                                              101.    Deezer advertises, solicits customers, and conducts substantial amounts of business

                                                                                      in the state of Connecticut and within this judicial district.

                                                                                              102.    Deezer has purchased licenses to publicly perform musical compositions from BMI

                                                                                      and ASCAP and, upon information and belief, from SESAC and GMR. It has refused to purchase

                                                                                      such licenses from PMR and entered into an illegal agreement with other Defendants, including in




                                                                                                                                          23
                                                                                               Case 3:20-cv-00309-JAM Document 1 Filed 03/09/20 Page 27 of 120




                                                                                      Connecticut, to boycott PMR all while publicly performing musical works in PMR’s Repertory in

                                                                                      Connecticut. Deezer’s conduct in this judicial district has caused substantial harm to PMR.

                                                                                              N.      iHeartMedia, Inc.

                                                                                              103.    Upon information and belief, Defendant iHeartMedia is a Delaware corporation,

                                                                                      with its principal place of business in San Antonio, Texas, and maintaining corporate offices in

                                                                                      New York, New York. Also, iHeartMedia is registered as a foreign limited liability company
2 CORPORATE DR., SUITE 210 • TRUMBULL, CT • 06611 • 203.424.8021 • RICH@GORALAW.COM




                                                                                      operating in Connecticut.

                                                                                              104.    Operating under the name iHeartRadio, iHeartMedia offers internet radio services

                                                                                      in the form of customizable music “stations” that stream music to users on the internet.

                                                                                      iHeartMedia also owns hundreds of traditional (“terrestrial,” or AM and FM) radio stations and
                                 WWW.GORALAW.COM




                                                                                      streams their broadcasts online, including radio stations in Connecticut.
                                    GORA LLC




                                                                                              105.    iHeartMedia provides its interactive streaming service and platform to individuals

                                                                                      located in Connecticut and Connecticut residents, and it has targeted business efforts into this

                                                                                      judicial district and has entered into multiple agreements for its interactive streaming services with

                                                                                      residents and citizens of this judicial district.

                                                                                              106.    Upon information and belief, iHeartMedia has thousands of registered subscription-

                                                                                      based users and free-based users in Connecticut.

                                                                                              107.    The musical works in PMR’s Repertory have been streamed through iHeartMedia’s

                                                                                      service in Connecticut to end-user listeners in Connecticut and, upon information and belief, by

                                                                                      Connecticut radio stations owned by iHeartMedia.

                                                                                              108.    iHeartMedia advertises, solicits customers, and conducts substantial amounts of

                                                                                      business in the state of Connecticut and within this judicial district.




                                                                                                                                          24
                                                                                              Case 3:20-cv-00309-JAM Document 1 Filed 03/09/20 Page 28 of 120




                                                                                             109.    iHeartMedia has purchased licenses to publicly perform musical compositions from

                                                                                      BMI and ASCAP and, upon information and belief, from SESAC and GMR. It has refused to

                                                                                      purchase such licenses from PMR and entered into an illegal agreement with other Defendants,

                                                                                      including in and from Connecticut, to boycott PMR all while publicly performing musical works

                                                                                      in PMR’s Repertory in Connecticut. iHeartMedia’s conduct in this judicial district has caused

                                                                                      substantial harm to PMR.
2 CORPORATE DR., SUITE 210 • TRUMBULL, CT • 06611 • 203.424.8021 • RICH@GORALAW.COM




                                                                                             O.      Connoisseur Media LLC

                                                                                             110.    Defendant Connoisseur Media LLC (“Connoisseur Media”) is a Delaware limited

                                                                                      liability company with having its principal place of business in Westport, Connecticut.

                                                                                             111.    Connoisseur Media owns various radio stations in Connecticut.
                                 WWW.GORALAW.COM




                                                                                             112.    Connoisseur Media advertises, solicits customers, and conducts substantial
                                    GORA LLC




                                                                                      amounts of business in the state of Connecticut and within this judicial district.

                                                                                             113.    Connoisseur Media has purchased licenses to publicly perform musical

                                                                                      compositions from BMI and ASCAP and, upon information and belief, from SESAC and GMR.

                                                                                      From Connecticut, it has entered into an illegal agreement with other Defendants in and from

                                                                                      Connecticut to boycott PMR all while, upon information and belief, publicly performing musical

                                                                                      works in PMR’s Repertory in Connecticut to end-user listeners in Connecticut. Connoisseur

                                                                                      Media’s conduct in this judicial district has caused substantial harm to PMR.

                                                                                             P.      Pandora

                                                                                             114.    Upon information and belief, Defendant Pandora Media LLC is a limited liability

                                                                                      company formed under the laws of the State of Delaware, with its principal place of business in

                                                                                      Oakland, California, and maintaining corporate offices in New York, New York. Also, Pandora is




                                                                                                                                       25
                                                                                               Case 3:20-cv-00309-JAM Document 1 Filed 03/09/20 Page 29 of 120




                                                                                      registered as a foreign limited liability company operating in Connecticut, and it may be served

                                                                                      with process care of Connecticut Corporation System, 67 Burnside Ave, East Hartford, CT 06108.

                                                                                              115.    Pandora is a music and video streaming service.

                                                                                              116.    Pandora provides its interactive streaming service and platform to individuals

                                                                                      located in Connecticut and Connecticut residents, and it has targeted business efforts into this

                                                                                      judicial district and has entered into multiple agreements for its interactive streaming services with
2 CORPORATE DR., SUITE 210 • TRUMBULL, CT • 06611 • 203.424.8021 • RICH@GORALAW.COM




                                                                                      residents and citizens of this judicial district.

                                                                                              117.    Upon information and belief, Pandora has thousands of registered subscription-

                                                                                      based users and free-based users in Connecticut.

                                                                                              118.    The musical works in PMR’s Repertory have been streamed through Pandora’s
                                 WWW.GORALAW.COM




                                                                                      service in Connecticut to end-user listeners in Connecticut.
                                    GORA LLC




                                                                                              119.    Pandora advertises, solicits customers, and conducts substantial amounts of

                                                                                      business in the state of Connecticut and within this judicial district.

                                                                                              120.    Pandora has purchased licenses to publicly perform musical compositions from

                                                                                      BMI and ASCAP and, upon information and belief, from SESAC and GMR. It has refused to

                                                                                      purchase such licenses from PMR and entered into an illegal agreement with other Defendants,

                                                                                      including in and from Connecticut, to boycott PMR all while publicly performing musical works

                                                                                      in PMR’s Repertory in Connecticut. Pandora’s conduct in this judicial district has caused

                                                                                      substantial harm to PMR.

                                                                                              Q.      Rhapsody

                                                                                              121.    Upon information and belief, Defendant Rhapsody is a Delaware corporation, with

                                                                                      its principal place of business in Seattle, Washington.




                                                                                                                                          26
                                                                                               Case 3:20-cv-00309-JAM Document 1 Filed 03/09/20 Page 30 of 120




                                                                                              122.    Rhapsody is a music and video streaming service operated under the name,

                                                                                      “Napster.”

                                                                                              123.    Rhapsody provides its interactive streaming service and platform to individuals

                                                                                      located in Connecticut and Connecticut residents, and it has targeted business efforts into this

                                                                                      judicial district and has entered into multiple agreements for its interactive streaming services with

                                                                                      residents and citizens of this judicial district.
2 CORPORATE DR., SUITE 210 • TRUMBULL, CT • 06611 • 203.424.8021 • RICH@GORALAW.COM




                                                                                              124.    Upon information and belief, Rhapsody has thousands of registered subscription-

                                                                                      based users and free-based users in Connecticut.

                                                                                              125.    The musical works in PMR’s Repertory have been streamed through Rhapsody’s

                                                                                      service in Connecticut to end-user listeners in Connecticut.
                                 WWW.GORALAW.COM




                                                                                              126.    Rhapsody advertises, solicits customers, and conducts substantial amounts of
                                    GORA LLC




                                                                                      business in the state of Connecticut and within this judicial district.

                                                                                              127.    Rhapsody has purchased licenses to publicly perform musical compositions from

                                                                                      BMI and ASCAP and, upon information and belief, from SESAC and GMR. It has refused to

                                                                                      purchase such licenses from PMR and entered into an illegal agreement with other Defendants,

                                                                                      including in Connecticut, to boycott PMR all while publicly performing musical works in PMR’s

                                                                                      Repertory in Connecticut. Rhapsody’s conduct in this judicial district has caused substantial harm

                                                                                      to PMR.

                                                                                              R.      SoundCloud Defendants

                                                                                              128.    Upon information and belief, Defendant SoundCloud Limited is a German limited

                                                                                      company with a place of business at Rheinsberger Str. 76/77, 101115 Berlin, Germany.

                                                                                              129.    Defendant SoundCloud Inc. is a Delaware corporation having its principal place of

                                                                                      business at 5th Floor, 71 West 5th Avenue, New York, New York, 10003. Upon information and


                                                                                                                                          27
                                                                                               Case 3:20-cv-00309-JAM Document 1 Filed 03/09/20 Page 31 of 120




                                                                                      belief, SoundCloud Inc. provides SoundCloud Limited with research and development services

                                                                                      and is the interface between SoundCloud Limited and its U.S. customers.

                                                                                              130.    SoundCloud Limited and SoundCloud Inc. (collectively, “SoundCloud”) operate

                                                                                      a music and video streaming service.

                                                                                              131.    SoundCloud provides its interactive streaming service and platform to individuals

                                                                                      located in Connecticut and Connecticut residents, and it has targeted business efforts into this
2 CORPORATE DR., SUITE 210 • TRUMBULL, CT • 06611 • 203.424.8021 • RICH@GORALAW.COM




                                                                                      judicial district and has entered into multiple agreements for its interactive streaming services with

                                                                                      residents and citizens of this judicial district.

                                                                                              132.    Upon information and belief, SoundCloud has thousands of registered subscription-

                                                                                      based users and free-based users in Connecticut.
                                 WWW.GORALAW.COM




                                                                                              133.    The musical works in PMR’s Repertory have been streamed through SoundCloud’s
                                    GORA LLC




                                                                                      service in Connecticut to end-user listeners in Connecticut.

                                                                                              134.    SoundCloud advertises, solicits customers, and conducts substantial amounts of

                                                                                      business in the state of Connecticut and within this judicial district.

                                                                                              135.    SoundCloud has purchased licenses to publicly perform musical compositions from

                                                                                      BMI and ASCAP and, upon information and belief, from SESAC and GMR. It has refused to

                                                                                      purchase such licenses from PMR and entered into an illegal agreement with other Defendants,

                                                                                      including in Connecticut, to boycott PMR all while publicly performing musical works in PMR’s

                                                                                      Repertory in Connecticut. SoundCloud’s conduct in this judicial district has caused substantial

                                                                                      harm to PMR.

                                                                                              S.      Antitrust Co-Conspirators

                                                                                              136.    The true names and capacities of Defendants’ co-conspirators are unknown to

                                                                                      PMR. It reserves its right to seek leave to amend this Complaint to identify additional defendants.


                                                                                                                                          28
                                                                                              Case 3:20-cv-00309-JAM Document 1 Filed 03/09/20 Page 32 of 120




                                                                                      Such co-conspirators entered into the Defendants’ illegal agreement, are members of the Cartel

                                                                                      and are jointly and severally liable to the PMR.

                                                                                              T.      Vicarious Conduct

                                                                                              137.    Upon information and belief, at all times material hereto, each of the Defendants

                                                                                      operated through the acts of its employees, agents, representatives, servants, and the like, acting

                                                                                      within the course of their employment and scope of duties.
2 CORPORATE DR., SUITE 210 • TRUMBULL, CT • 06611 • 203.424.8021 • RICH@GORALAW.COM




                                                                                              138.    Upon information and belief, at all times hereto, each of the Defendants acted on

                                                                                      behalf of, for the benefit of and with the authorization of other Defendants.

                                                                                              139.    Each of the Defendants have been exerting , and continue to exert, pressure on their

                                                                                      co-conspirators, including radio stations, televisions stations and music streaming services that are
                                 WWW.GORALAW.COM




                                                                                      not yet joined in this action.
                                    GORA LLC




                                                                                              U.      Groupings

                                                                                              140.    Apple, Amazon, Google, YouTube, Spotify, 7digital, Deezer, iHeartMedia,

                                                                                      Pandora, Rhapsody and SoundCloud may be referred to herein as the “Streaming Defendants”.

                                                                                              141.    iHeartMedia and Connoisseur Media may be referred to herein as the “Radio

                                                                                      Defendants”.

                                                                                              142.    DiMA, RMLC, TVMLC, NRBMLC and Wine America may be referred to herein

                                                                                      collectively as the “Cartel Coordinators”.

                                                                                      IV.     BACKGROUND FACTS

                                                                                              A.      What is a Monopsony?

                                                                                              143.    A monopsony is a market structure dominated by collusive buyers (such as the

                                                                                      Cartel and its respective members) having anticompetitive control over where a seller (such as

                                                                                      PMR) may sell a product (such as a License) or the prices at which a seller can sell a product.


                                                                                                                                         29
                                                                                              Case 3:20-cv-00309-JAM Document 1 Filed 03/09/20 Page 33 of 120




                                                                                             144.    Generally, the goal of antitrust law is to enable optimal market output through

                                                                                      competition. Anticompetitive conduct in a monopsony seems counterintuitive because the

                                                                                      historical focus by litigants under the antitrust laws has been on anticompetitive conduct in a

                                                                                      monopoly. Monopolies and monopsonies violate antitrust laws.

                                                                                             145.    A focus of a monopoly is on a high price set by a monopolist-seller (i.e., the

                                                                                      supplier), and a focus of a monopsony is on low prices set by monopsonist-buyer (i.e., the buyer).
2 CORPORATE DR., SUITE 210 • TRUMBULL, CT • 06611 • 203.424.8021 • RICH@GORALAW.COM




                                                                                      Since a high price is an unlawful practice in a monopoly, it seems counterintuitive for low prices

                                                                                      to be unlawful. but, low prices are, in fact, unlawful in monopsonies.

                                                                                             146.    An evil of monopsony is that the monopsonist underpays its sellers and then pockets

                                                                                      the profits without doing anything productive or efficient with it. In other words, the buyer does
                                 WWW.GORALAW.COM




                                                                                      not compete better because of low prices. Nor do lower prices create a more efficient market, make
                                    GORA LLC




                                                                                      new products or add any value to competition with the added profits.

                                                                                             B.      The Licensing of Copyrighted Music

                                                                                             147.    Musical works are intellectual property, and like other forms of property, they

                                                                                      belong to their creators––here, the songwriters, composers and publishers thereof.

                                                                                             148.    The right of public performance is one of the exclusive rights granted to copyright

                                                                                      holders under the U.S. Copyright Act. See 17 U.S.C. § 106.

                                                                                             149.    The Copyright Act defines a public performance as one in “a place open to the

                                                                                      public or at any place where a substantial number of persons outside of a normal circle of a family

                                                                                      and its social acquaintances is gathered.” 17 U.S.C. § 101. A public performance is also one that

                                                                                      is transmitted or otherwise communicated to the public by means of a device or process, such as

                                                                                      by radio or television broadcasts, music-on-hold, cable television, and over the internet.




                                                                                                                                      30
                                                                                              Case 3:20-cv-00309-JAM Document 1 Filed 03/09/20 Page 34 of 120




                                                                                             150.    No person can publicly perform copyrighted musical works with license. If no

                                                                                      license is obtained, liability exists for copyright infringement and criminal prosecution under 17

                                                                                      U.S.C. § 506(a).

                                                                                             C.      The Structure of the Performance Rights Market

                                                                                             151.    Although copyright law allows copyright holders to license performance rights

                                                                                      themselves, the Cartel believes it would be impossible for copyright holders to negotiate licenses
2 CORPORATE DR., SUITE 210 • TRUMBULL, CT • 06611 • 203.424.8021 • RICH@GORALAW.COM




                                                                                      with every radio station, television station, music streaming service, winery and so on.

                                                                                             152.    PROs aggregate the public performing rights of songwriters, composers and

                                                                                      publishers, negotiate licenses with users publicly performing the musical works, and collect

                                                                                      performance royalties for such public performances.
                                 WWW.GORALAW.COM




                                                                                             153.    PROs act as intermediaries between the copyright holders and the buyers of public
                                    GORA LLC




                                                                                      performance rights licenses (i.e., radio stations, music streaming services, television stations, bars,

                                                                                      restaurants and others). Some of those buyers, including the Defendants, bestow authority on

                                                                                      others, such as the Cartel Coordinators, to negotiate the terms and conditions for a License,

                                                                                      including the price. Here, DiMA, RMLC, TVMLC, NRBMLC and Wine America, as Cartel

                                                                                      Coordinators, have authority to negotiate such terms and conditions, communicate with the sellers

                                                                                      of a License, such as PMR, resolve disputes therewith and, in certain circumstances, litigate in the

                                                                                      rate court, in each instance for and on behalf of their constituents and co-conspirators. Conferring

                                                                                      such authority to a Cartel Coordinator centralizes collusive negotiation activity, and in so doing,

                                                                                      the horizontal competitors interact to such a degree they are no longer acting independently or in

                                                                                      their individual economic interest. This collaboration also allows the Cartel to wield market power

                                                                                      together.




                                                                                                                                        31
                                                                                                 Case 3:20-cv-00309-JAM Document 1 Filed 03/09/20 Page 35 of 120




                                                                                             154.     In coordinating competing licensing decisions, Cartel Coordinators necessarily

                                                                                      restrict pricing competition for and on behalf of their constituent horizontal competitors, including

                                                                                      the respective Defendants.

                                                                                             D.       The Sell-Side of the Performance Rights Market

                                                                                                      i.     BMI AND ASCAP

                                                                                             155.     BMI and ASCAP are the largest sellers of performance rights Licenses. BMI,
2 CORPORATE DR., SUITE 210 • TRUMBULL, CT • 06611 • 203.424.8021 • RICH@GORALAW.COM




                                                                                      founded in 1939, licenses performance rights for more than 13,000,000 musical works of more

                                                                                      than 1,000,000 songwriters, composers and publishers. ASCAP, founded in 1914, licenses

                                                                                      performance rights for more than 11,500,000 musical works of more 740,000 songwriters,

                                                                                      composers and publishers.
                                 WWW.GORALAW.COM




                                                                                             156.     BMI and ASCAP are subject to consent decrees arising from antitrust lawsuits
                                    GORA LLC




                                                                                      brought by the United States alleging that each of them had unlawfully exercised market power

                                                                                      acquired through the aggregation of public performance rights in violation federal antitrust laws.

                                                                                             157.     The consent decrees force a contrived and restrictive licensing system that produces

                                                                                      below-market rates and imposes a court-administered rate-setting process in the rate court that is

                                                                                      unresponsive to market forces and unable to consider all relevant data. The resulting terms and

                                                                                      prices, both with and without the rate court, are not derived from arms-length transactions. They

                                                                                      are not representative of a properly functioning market because, among other reasons, the

                                                                                      information submitted to the rate court is sourced from the Defendants’ rigged market. Also, the

                                                                                      rate court is unauthorized to consider royalty rates being paid to record labels for the same

                                                                                      performance rights when setting the rates for songwriters and music publishers. With this

                                                                                      pervasively unfair pricing mechanism, not only are the PROs injured, but so too are the copyright

                                                                                      holders.


                                                                                                                                       32
                                                                                              Case 3:20-cv-00309-JAM Document 1 Filed 03/09/20 Page 36 of 120




                                                                                             158.    Prices for performance rights should be set by a free market. Unlike the compulsory

                                                                                      licensing structure for a music publisher’s mechanical rights under Section 115 of the Copyright

                                                                                      Act, rates for performance licenses are not regulated by statute. The Cartel seeks to and does

                                                                                      regulate every PRO, including PMR, through their anticompetitive agreement. That is wrong.

                                                                                             159.    The landscape of how music is consumed and distributed has significantly changed

                                                                                      in recent history, particularly with the advent of digital music technology and streaming. However,
2 CORPORATE DR., SUITE 210 • TRUMBULL, CT • 06611 • 203.424.8021 • RICH@GORALAW.COM




                                                                                      the Cartel conveniently ignores the reality that (i) the consent decrees are not aligned with

                                                                                      technological advances and (ii) there are more than two PROs in the market.

                                                                                             160.    BMI and ASCAP commenced the creation of a joint comprehensive music database

                                                                                      to assist in the payment of artists through licensing. Their initiative, to this day, does not include
                                 WWW.GORALAW.COM




                                                                                      PMR.
                                    GORA LLC




                                                                                                     ii.     SESAC

                                                                                             161.    SESAC is an invitation-only PRO, licensing the performance rights for over

                                                                                      400,000 musical works. It is not subject to a consent decree, but, upon information and belief, it is

                                                                                      subject to terms and conditions substantively similar to the consent decrees as a result of an

                                                                                      antitrust lawsuit filed by RMLC, a Cartel member.

                                                                                                     iii.    GMR

                                                                                             162.    In or about 2014, GMR entered the market, as the then-fourth PRO, to compete

                                                                                      with ASCAP, BMI and SESAC.

                                                                                             163.    Among the PROs, GMR holds the least number of musical works in its repertory,

                                                                                      licensing performance rights for more than, upon information and belief, more than 25,000 musical

                                                                                      works. GMR and the Defendants have said its repertory is a “must have.”




                                                                                                                                       33
                                                                                              Case 3:20-cv-00309-JAM Document 1 Filed 03/09/20 Page 37 of 120




                                                                                             164.    Upon information and belief, since its formation, GMR has been trying to sell

                                                                                      Licenses for musical works of name-brand artists to Cartel Members.

                                                                                             165.    The Cartel should want Licenses to musical works of name-brand artists and

                                                                                      popular musical works. But, true to form, upon information and belief, certain members of the

                                                                                      Cartel, such as the RMLC and its radio stations, initially refused to deal with GMR. Then, just as

                                                                                      it did with respect to SESAC, RMLC started an antitrust lawsuit against GMR and GMR separately
2 CORPORATE DR., SUITE 210 • TRUMBULL, CT • 06611 • 203.424.8021 • RICH@GORALAW.COM




                                                                                      filed an antitrust lawsuit against RMLC. In such lawsuits, and upon information and belief, RMLC

                                                                                      and certain radio stations, on the one hand, and GMR, on the other hand, entered into an interim

                                                                                      License. Those actions are set for trial in 2020.

                                                                                             E.      The Buy-Side of the Performance Rights Market
                                 WWW.GORALAW.COM




                                                                                                     i.      Streaming Defendants
                                    GORA LLC




                                                                                             166.    The Streaming Defendants own and operate music streaming services with users

                                                                                      across the United States, including in Connecticut. They are horizontal competitors in the market,

                                                                                      are the buyers of Licenses from PROs.

                                                                                             167.    The Streaming Defendants compete head-to-head for the business of listeners,

                                                                                      customers and advertisers on their respective music streaming services.

                                                                                             168.    The Streaming Defendants compete for advertisers by demonstrating they have a

                                                                                      significant number of listeners that meet the advertiser’s target demographic.

                                                                                             169.    The Streaming Defendants compete for listeners by providing content to those

                                                                                      listeners. Frequently, that content is copyrighted music which must be licensed from the various

                                                                                      PROs, including PMR.




                                                                                                                                          34
                                                                                              Case 3:20-cv-00309-JAM Document 1 Filed 03/09/20 Page 38 of 120




                                                                                                     ii.    iHeartMedia and Connoisseur Media

                                                                                             170.    iHeartMedia and Connoisseur Media own and operate terrestrial radio stations in

                                                                                      the United States, including in Connecticut.

                                                                                             171.    iHeartMedia owns and operates various terrestrial radio stations in Connecticut,

                                                                                      including, WHCN 105.9, WKSS 95.7, WPOP 1410, WUCS 97.9, WWYX 92.5, WAVZ 1300,

                                                                                      WELI 960, WKCI-FM 101.3 and WKCI-FM HD2 100.9, each of which is physically located in
2 CORPORATE DR., SUITE 210 • TRUMBULL, CT • 06611 • 203.424.8021 • RICH@GORALAW.COM




                                                                                      Connecticut.

                                                                                             172.    Connoisseur Media owns and operates various terrestrial radio stations in

                                                                                      Connecticut, including, WICC 600, WEBE 107.9, WYBC 94.3, WFOX 95.9, WPLR-FM 99.1,

                                                                                      WEZN-FM 99, each of which is physically located in Connecticut.
                                 WWW.GORALAW.COM




                                                                                             173.    The Radio Defendants compete head-to-head for the business of listeners,
                                    GORA LLC




                                                                                      customers and advertisers on their respective music streaming services.

                                                                                             174.    The Radio Defendants compete for advertisers by demonstrating they have a

                                                                                      significant number of listeners that meet the advertiser’s target demographic.

                                                                                             175.    The Radio Defendants compete for listeners by providing content to those listeners.

                                                                                      Frequently, that content is copyrighted music which must be licensed from the various PROs,

                                                                                      including PMR.

                                                                                             176.    Radio Defendants are direct horizontal competitors in the market and are buyers of

                                                                                      Licenses from PROs.

                                                                                                     iii.   RMLC

                                                                                             177.    A purpose of RMLC is to identify the PROs with which it will negotiate Licenses

                                                                                      to publicly perform musical works for the benefit of its members and the commercial radio




                                                                                                                                      35
                                                                                              Case 3:20-cv-00309-JAM Document 1 Filed 03/09/20 Page 39 of 120




                                                                                      industry, some 10,000 radio stations. Each of those radio stations are direct horizontal competitors

                                                                                      in the market and are the ultimate buyers of Licenses from PROs.

                                                                                              178.   RMLC has refused to identify PMR as a PRO with whom to negotiate a License

                                                                                      due to the Cartel’s anticompetitive agreement.

                                                                                              179.   The RMLC’s member stations compete head-to-head for the business of local and

                                                                                      national companies that seek to advertise on broadcast radio.
2 CORPORATE DR., SUITE 210 • TRUMBULL, CT • 06611 • 203.424.8021 • RICH@GORALAW.COM




                                                                                              180.   The RMLC’s member stations compete for advertisers by demonstrating they have

                                                                                      a significant number of listeners that meet the advertiser’s target demographic.

                                                                                              181.   The RMLC’s member stations compete for listeners by providing content to those

                                                                                      listeners. Frequently, that content is copyrighted music which must be licensed from the various
                                 WWW.GORALAW.COM




                                                                                      PROs.
                                    GORA LLC




                                                                                              182.   The RMLC has been negotiating Licenses for fees and terms on behalf of those

                                                                                      radio stations with GMR, SESAC, ASCAP and BMI to secure license fees for the public

                                                                                      performance of copyrighted musical works.

                                                                                              183.   Those radio stations agreed to be bound by the terms of licenses negotiated by the

                                                                                      RMLC by signing authorization agreements, such as the following:




                                                                                                                                       36
                                                                                              Case 3:20-cv-00309-JAM Document 1 Filed 03/09/20 Page 40 of 120




                                                                                             184.    Those radio stations bestowed negotiating power upon RMLC in order “to keep

                                                                                      license fees for the commercial radio industry as low as [it] can possibly keep them,” which makes

                                                                                      them active co-conspirators of the Cartel. They are aware of, and in fact count on, RMLC’s

                                                                                      influence over the PROs and centralized negotiating power to destroy competition among the radio

                                                                                      stations and other members of the Cartel to purchase Licenses.

                                                                                             185.    Each of those radio stations would not have agreed to authorize RMLC to negotiate
2 CORPORATE DR., SUITE 210 • TRUMBULL, CT • 06611 • 203.424.8021 • RICH@GORALAW.COM




                                                                                      binding terms and conditions for Licenses on its behalf without the same concomitant agreement

                                                                                      from the other radio stations. Otherwise, the radio stations that did not confer such authority to

                                                                                      RMLC would band together to negotiate better terms and conditions than those that had. By

                                                                                      colluding with and through RMLC, those radio stations believe they are shielded from liability for
                                 WWW.GORALAW.COM




                                                                                      their anticompetitive agreement. By RMLC’s acting as their common voice, those radio stations
                                    GORA LLC




                                                                                      are refusing to deal with PMR, acting against their self-interest, eliminating any competition

                                                                                      amongst themselves, setting below-market rates and giving themselves significant market power

                                                                                      to purchase Licenses .

                                                                                             186.    In other words, the aggregation of the radio stations’ buying power in and to

                                                                                      RMLC, both RMLC and those radio stations wield significant market power. The very raison

                                                                                      d’etre of RMLC is to exert such undoubted market power in order to centralize command of the

                                                                                      radio stations’ participation in the Cartel. That is why RMLC and the radio stations have refused

                                                                                      to deal with PMR, and that is why there is a complete absence of price competition between and

                                                                                      among the television stations when RMLC negotiates for and on their behalf.

                                                                                             187.    RMLC regularly provides its radio stations with information concerning its

                                                                                      negotiations at various industry conferences, venues and association events, such as the

                                                                                      MFM/BCAA.


                                                                                                                                     37
                                                                                                 Case 3:20-cv-00309-JAM Document 1 Filed 03/09/20 Page 41 of 120




                                                                                             188.      RMLC’s Board of Directors has approximately 25 members, who are all employees

                                                                                      of companies whose business consists, at least in part, of commercial radio broadcasting.

                                                                                             189.      RMLC’s Board’s executive committee presently consists of eight representatives

                                                                                      from its Board, presently containing representative and executives from Cox Media, Midwest

                                                                                      Communications Inc., iHeartMedia Inc., Saga Communications Inc., Cumulus Media Inc.,

                                                                                      Entercom Communications Corp. and Hubbard Radio, each of which own radio stations across the
2 CORPORATE DR., SUITE 210 • TRUMBULL, CT • 06611 • 203.424.8021 • RICH@GORALAW.COM




                                                                                      United States Market. RMLC’s executive committee has the primary responsibility for engaging

                                                                                      with William Velez, its Executive Director, and RMLC’s attorneys on the ordinary business of

                                                                                      RMLC and its major licensing initiatives and related litigations and arbitrations with other PROs.

                                                                                      RMLC’s executive committee meets, typically by conference call, multiple times throughout the
                                 WWW.GORALAW.COM




                                                                                      year. RMLC distributes packets of information to RMLC’s board containing various financial
                                    GORA LLC




                                                                                      reports.

                                                                                             190.      The plan of those radio stations and RMLC has worked. RMLC has touted, “the

                                                                                      RMLC has always been able to come to agreement with both ASCAP and BMI over fees and terms

                                                                                      for the right to publicly perform the musical works in those performing rights organizations'

                                                                                      (‘PROs’) repertories prior to the invocation of the supervising courts' authority to determine final

                                                                                      license fees.”

                                                                                             191.      RMLC has also said, “radio stations operating pursuant to the most recently

                                                                                      negotiated RMLC agreements with ASCAP and BMI pay license fees to each of those PROs in

                                                                                      the approximate aggregate amount of $150 million annually [and] [t]hese license fees represent a

                                                                                      significant portion of the total royalties collected annually by those PROs.”




                                                                                                                                      38
                                                                                              Case 3:20-cv-00309-JAM Document 1 Filed 03/09/20 Page 42 of 120




                                                                                              192.    RMLC also has said in 2014: “In stark contrast to its experience with ASCAP and

                                                                                      BMI, the RMLC has never had any success in negotiating with SESAC, LLC ("SESAC")-a third

                                                                                      U.S. PRO that, unlike ASCAP and BMI, is not subject to an antitrust consent decree.”

                                                                                              193.    Additionally, RMLC has admitted it “has coordinated and funded ‘rate court’

                                                                                      litigation” for and on behalf of its radio stations.

                                                                                              194.    The RMLC’s staff consists of William Velez, its Executive Director, and the former
2 CORPORATE DR., SUITE 210 • TRUMBULL, CT • 06611 • 203.424.8021 • RICH@GORALAW.COM




                                                                                      Chief Executive Officer of SESAC, and one staff accountant/data manager.

                                                                                              195.    Mr. Velez testified under oath that RMLC corresponds daily with the employees

                                                                                      and executives of its radio stations and other Cartel members regarding issues associated with

                                                                                      performance rights licensing.
                                 WWW.GORALAW.COM




                                                                                                      iv.     TVMLC
                                    GORA LLC




                                                                                              196.    TVMLC, an organization funded by voluntary contributions from the television

                                                                                      broadcasting industry, represents the collective interests of some 1,200 local commercial television

                                                                                      stations in the United States in connection with certain music performance rights licensing matters,

                                                                                      including public performance rights. Each of those television stations are direct horizontal

                                                                                      competitors in the market and are the ultimate buyers of Licenses from PROs.

                                                                                              197.    A purpose of TVMLC is to identify the PROs with which it will negotiate Licenses

                                                                                      to publicly perform musical works for the benefit of its and the commercial television industry.

                                                                                      Each of those television stations are direct horizontal competitors in the market and are the ultimate

                                                                                      buyers of Licenses from PROs.

                                                                                              198.    TVMLC has refused to identify PMR as a PRO with whom to negotiate a License

                                                                                      due to the Cartel’s anticompetitive agreement.




                                                                                                                                         39
                                                                                              Case 3:20-cv-00309-JAM Document 1 Filed 03/09/20 Page 43 of 120




                                                                                              199.   The TVMLC’s member stations compete head-to-head for the business of local and

                                                                                      national companies that seek to advertise on commercial television.

                                                                                              200.   The TVMLC’s member stations compete for advertisers by demonstrating they

                                                                                      have a significant number of viewers that meet the advertiser’s target demographic.

                                                                                              201.   The TVMLC’s member stations compete for viewers by providing content to them.

                                                                                      Frequently, that content contains copyrighted music which must be licensed from the various
2 CORPORATE DR., SUITE 210 • TRUMBULL, CT • 06611 • 203.424.8021 • RICH@GORALAW.COM




                                                                                      PROs.

                                                                                              202.   The TVMLC has been negotiating Licenses for fees and terms on behalf of those

                                                                                      television stations with GMR, SESAC, ASCAP and BMI to secure license fees for the public

                                                                                      performance of copyrighted musical works in their content.
                                 WWW.GORALAW.COM




                                                                                              203.   Upon information and belief, those television stations agreed to be bound by the
                                    GORA LLC




                                                                                      terms of licenses negotiated by the TVMLC by signing authorization agreements similar to the

                                                                                      following:




                                                                                              204.   Each of those televisions stations would not have agreed to authorize TVMLC to

                                                                                      negotiate binding terms and conditions for Licenses on its behalf without the same concomitant

                                                                                      agreement from the other television stations. Otherwise, the television stations that did not confer



                                                                                                                                      40
                                                                                                Case 3:20-cv-00309-JAM Document 1 Filed 03/09/20 Page 44 of 120




                                                                                      such authority to TVMLC would band together to negotiate better terms and conditions than those

                                                                                      that had. By colluding with and through TVMLC, those television stations believe they are

                                                                                      shielded from liability for their anticompetitive agreement. By TVMLC’s acting as their common

                                                                                      voice, those television stations are refusing to deal with PMR, acting against their self-interest,

                                                                                      eliminating any competition amongst themselves, setting below-market rates and giving

                                                                                      themselves significant market power to purchase Licenses .
2 CORPORATE DR., SUITE 210 • TRUMBULL, CT • 06611 • 203.424.8021 • RICH@GORALAW.COM




                                                                                                205.   In other words, the aggregation of the television stations’ buying power in and to

                                                                                      TVMLC, both TVMLC and those television stations wield significant market power. The very

                                                                                      raison d’etre of TVMLC is to exert such undoubted market power in order to centralize command

                                                                                      of the television stations’ participation in the Cartel. That is why TVMLC and the television
                                 WWW.GORALAW.COM




                                                                                      stations have refused to deal with PMR, and that is why there is a complete absence of price
                                    GORA LLC




                                                                                      competition between and among the television stations when TVMLC negotiates for and on their

                                                                                      behalf.

                                                                                                206.   Those television stations bestowed negotiating power upon TVMLC in order to

                                                                                      keep license fees for local commercial television stations industry as low as it can keep them.

                                                                                      Those television stations are active co-conspirators of the Cartel. They are aware of, and count on,

                                                                                      TVMLC’s influence over the PROs and centralized negotiating power to destroy competition

                                                                                      among the television stations and other members of the Cartel to purchase Licenses.

                                                                                                207.   Unlike with PMR, TVMLC has negotiated extensively, over decades, with the two

                                                                                      larger PROs–ASCAP and BMI–for and on behalf of its television stations for Licenses to publicly

                                                                                      perform musical works.

                                                                                                208.   For example, in or about 2016, TVMLC applied for a License from ASCAP on

                                                                                      behalf of its television stations. After having negotiated and reached a confidential agreement with


                                                                                                                                       41
                                                                                              Case 3:20-cv-00309-JAM Document 1 Filed 03/09/20 Page 45 of 120




                                                                                      ASCAP for and on behalf of its television stations, it was TVMLC who distributed such

                                                                                      agreements to its television stations, such that, upon information and belief, not one television

                                                                                      station that is a member of TVMLC separately negotiated and reached a separate agreement with

                                                                                      ASCAP.

                                                                                             209.    Further, it has funded and managed antitrust and federal "rate court" litigation for

                                                                                      and on behalf of its television stations to minimize the market power enjoyed by PROs.
2 CORPORATE DR., SUITE 210 • TRUMBULL, CT • 06611 • 203.424.8021 • RICH@GORALAW.COM




                                                                                             210.    Additionally, TVMLC is responsible for allocating the industry-wide ASCAP, BMI

                                                                                      and SESAC blanket license fees negotiated by TVMLC to its television stations.

                                                                                             211.    Collectively, local commercial television stations represented by TVMLC pay

                                                                                      some $140 million annually in musical works public performance license fees to ASCAP, BMI,
                                 WWW.GORALAW.COM




                                                                                      and SESAC combined-a significant portion of the total royalties collected annually by those PROs.
                                    GORA LLC




                                                                                                     v.     NRBMLC

                                                                                             212.    A purpose of NRBMLC is to identify the PROs with which it will negotiate

                                                                                      Licenses to publicly perform musical works for the benefit of its members. Each of those radio

                                                                                      stations are direct horizontal competitors in the market and are the ultimate buyers of Licenses

                                                                                      from PROs.

                                                                                             213.    NRBMLC has refused to identify PMR as a PRO with whom to negotiate a License

                                                                                      due to the Cartel’s anticompetitive agreement.

                                                                                             214.    The NRBMLC’s member stations compete head-to-head for the business of local

                                                                                      and national companies that seek to advertise on broadcast radio.

                                                                                             215.    The NRBMLC’s member stations compete for advertisers by demonstrating they

                                                                                      have a significant number of listeners that meet the advertiser’s target demographic.




                                                                                                                                       42
                                                                                              Case 3:20-cv-00309-JAM Document 1 Filed 03/09/20 Page 46 of 120




                                                                                             216.     The NRBMLC’s member stations compete for listeners by providing content to

                                                                                      those listeners. Frequently, that content is copyrighted music which must be licensed from the

                                                                                      various PROs.

                                                                                             217.     The NRBMLC has been negotiating Licenses for fees and terms on behalf of those

                                                                                      radio stations with GMR, SESAC, ASCAP and BMI to secure license fees for the public

                                                                                      performance of copyrighted musical works.
2 CORPORATE DR., SUITE 210 • TRUMBULL, CT • 06611 • 203.424.8021 • RICH@GORALAW.COM




                                                                                             218.     Those radio stations agreed to be bound by the terms of licenses negotiated by the

                                                                                      RMLC by signing authorization agreements, such as the following:

                                                                                             219.     NRBMLC serves its authorized stations in negotiating public performance licenses

                                                                                      with PROs, including BMI, ASCAP, SESAC and GMR.
                                 WWW.GORALAW.COM




                                                                                             220.     NBRMLC seeks authorizations from its members in writing:
                                    GORA LLC




                                                                                                                                      43
                                                                                              Case 3:20-cv-00309-JAM Document 1 Filed 03/09/20 Page 47 of 120




                                                                                             221.    It is presently negotiating licenses on behalf of their members to publicly perform

                                                                                      musical works with BMI, ASCAP and GMR.
2 CORPORATE DR., SUITE 210 • TRUMBULL, CT • 06611 • 203.424.8021 • RICH@GORALAW.COM




                                                                                             222.    Those radio stations bestowed negotiating power upon NBRMLC are active co-

                                                                                      conspirators of the Cartel. They are aware of, and in fact count on, NBRMLC’s influence over the

                                                                                      PROs and centralized negotiating power to destroy competition among the radio stations and other

                                                                                      members of the Cartel to purchase Licenses.
                                 WWW.GORALAW.COM




                                                                                             223.    Each of those radio stations would not have agreed to authorize NBRMLC to
                                    GORA LLC




                                                                                      negotiate binding terms and conditions for Licenses on its behalf without the same concomitant

                                                                                      agreement from the other radio stations. Otherwise, the radio stations that did not confer such

                                                                                      authority to NBRMLC would band together to negotiate better terms and conditions than those

                                                                                      that had. By colluding with and through NBRMLC, those radio stations believe they are shielded

                                                                                      from liability for their anticompetitive agreement. By NBRMLC’s acting as their common voice,

                                                                                      those radio stations are refusing to deal with PMR, acting against their self-interest, eliminating

                                                                                      any competition amongst themselves, setting below-market rates and giving themselves significant

                                                                                      market power to purchase Licenses .

                                                                                             224.    In other words, the aggregation of the radio stations’ buying power in and to

                                                                                      NBRMLC, both NBRMLC and those radio stations wield significant market power. The very

                                                                                      raison d’etre of NBRMLC is to exert such undoubted market power in order to centralize

                                                                                      command of the radio stations’ participation in the Cartel. That is why NBRMLC and the radio


                                                                                                                                      44
                                                                                                Case 3:20-cv-00309-JAM Document 1 Filed 03/09/20 Page 48 of 120




                                                                                      stations have refused to deal with PMR, and that is why there is a complete absence of price

                                                                                      competition between and among the radio stations when NBRMLC negotiates for and on their

                                                                                      behalf.

                                                                                                225.   NBRMLC regularly provides its radio stations with information concerning its

                                                                                      negotiations at various industry conferences, venues and association events.

                                                                                                F.     The Cartel Refuses to Deal with PMR
2 CORPORATE DR., SUITE 210 • TRUMBULL, CT • 06611 • 203.424.8021 • RICH@GORALAW.COM




                                                                                                226.   In the summer of 2018, PMR identified the Streaming Defendants using musical

                                                                                      works in PMR’s Repertory without License. PMR then sought to negotiate a License with each of

                                                                                      them. PMR sent a written offer, along with a form License agreement, to them and various other

                                                                                      co-conspirators asking to negotiate a License on fair, reasonable and competitive terms. PMR also
                                 WWW.GORALAW.COM




                                                                                      communicated to certain Streaming Defendants that it would adopt their respective license
                                    GORA LLC




                                                                                      agreement in order to streamline negotiations.

                                                                                                227.   After Streaming Defendants failed to engage in any substantive negotiations for a

                                                                                      License, PMR sent another round of communications to them and various other co-conspirators.

                                                                                      Again, they refused to engage in any substantive negotiations. Of those Streaming Defendants who

                                                                                      responded to PMR, they offered a choreographed response: negotiating a license with PMR will

                                                                                      cost too much in lawyer fees, the Licensee fee was not aligned with the rate court decisions, and

                                                                                      the royalty rate was higher than what BMI and ASCAP charge.

                                                                                                228.   When the Streaming Defendants finally made clear they would not deal with PMR,

                                                                                      PMR demanded each Streaming Defendant cease and desist from infringing musical works in

                                                                                      PMR’s Repertory. Of those Streaming Defendants who responded to PMR, they offered another

                                                                                      choreographed response: we’ll take down the musical works. Voluntarily taking down musical

                                                                                      works does not cure copyright infringement.


                                                                                                                                       45
                                                                                                Case 3:20-cv-00309-JAM Document 1 Filed 03/09/20 Page 49 of 120




                                                                                                229.   In 2018 and 2019, PMR again sought to negotiate with the Streaming Defendants,

                                                                                      and also invited the Cartel Coordinators to negotiate on behalf of their members, as the Cartel

                                                                                      Coordinators say they had done with BMI and ASCAP. They refused, again, to deal with PMR.

                                                                                                230.   On November 13, 2019, PMR issued a press release announcing the first-ever

                                                                                      standardized performance rights License under which, among other things, the royalty would be

                                                                                      paid directly to the copyright holder of the musical work without PMR’s deducting any
2 CORPORATE DR., SUITE 210 • TRUMBULL, CT • 06611 • 203.424.8021 • RICH@GORALAW.COM




                                                                                      administrative percentage or otherwise utilizing a royalty pool model (a structure used by BMI

                                                                                      and ASCAP).

                                                                                                231.   With such standardized Licenses, PMR sought to shift all compensation to the

                                                                                      copyright holders, which is not the payment structure of the other PROs. When PMR tried, again,
                                 WWW.GORALAW.COM




                                                                                      to negotiate Licenses with such standardized Licenses, the Cartel refused to deal with PMR.
                                    GORA LLC




                                                                                                232.   The Defendants are against the payment of fair compensation to songwriters,

                                                                                      composers and publishers. That is evidenced by the recent appeal by Spotify, Amazon, Google

                                                                                      and Pandora of a decision by the United States Copyright Royalty Board (“CRB”) increasing the

                                                                                      revenue share owed to songwriters and publishers by approximately 44% for mechanical licenses.

                                                                                      The CRB’s decision increasing the total amount paid by Streaming Defendants for mechanical

                                                                                      licenses increased from 10.5% to 15.1%, which is substantially in-line with rates outside the United

                                                                                      States.

                                                                                                233.   In or about November 2019, Defendant WineAmerica refused to even consider

                                                                                      PMR’s offer to negotiate. WineAmerica went so far as to refuse mail service of PMR’s November

                                                                                      11th offer––a flat out refusal to engage in any discussion with PMR. Without even opening the

                                                                                      envelope, WineAmerica was aware of its contents from the coordinated communication the Cartel.




                                                                                                                                      46
                                                                                              Case 3:20-cv-00309-JAM Document 1 Filed 03/09/20 Page 50 of 120




                                                                                             234.    In or about November 2019, TVMLC likewise refused to negotiate with PMR,

                                                                                      offering another choreographed response that TVMLC could not identify PMR’s Repertory. That

                                                                                      is a bad excuse, PMR’s Repertory is available for download. TVMLC had no intention of

                                                                                      negotiating a License with PMR. Its response was a smoke screen for its real agenda: to keep

                                                                                      PMR out of the market.

                                                                                             235.    In or about November 2019, RMLC falsely stated to PMR that RMLC lacks the
2 CORPORATE DR., SUITE 210 • TRUMBULL, CT • 06611 • 203.424.8021 • RICH@GORALAW.COM




                                                                                      authority to negotiate on behalf of its radio stations. RMLC further stated that RMLC has not

                                                                                      sought or received any authorization from its radio stations to negotiate with PMR. That is due to

                                                                                      the anticompetitive agreement to boycott PMR and not due to any legitimate business reason.

                                                                                      Indeed, RMLC responded with an implicit threat of a lawsuit against PMR.
                                 WWW.GORALAW.COM




                                                                                             236.    Additionally, RMLC conditioned any further discussion with PMR, on the one
                                    GORA LLC




                                                                                      hand, and RMLC and its radio stations, on the other hand, on the execution of an agreement and

                                                                                      acknowledgment that RMLC is not in any way preventing PMR from dealing with individual radio

                                                                                      stations. Such an express condition is an acknowledgment of the anticompetitive agreement

                                                                                      between and among the Defendants, RMLC and its radio stations. RMLC’s refusal to deal with

                                                                                      PMR has been continually motivated by the Cartel’s anticompetitive purpose and objective to rig

                                                                                      the market and prevent PMR from competing with the other PROs.

                                                                                      V.     THE CARTEL’S UNLAWFUL AND ANTICOMPETITIVE ACTIVITIES

                                                                                             237.    The Cartel has engaged in a continuing conspiracy to restrain trade in the

                                                                                      performance rights market by refusing to deal with PMR and, by extension, blocking consumer

                                                                                      access to the PMR Repertory.




                                                                                                                                     47
                                                                                              Case 3:20-cv-00309-JAM Document 1 Filed 03/09/20 Page 51 of 120




                                                                                             A.      The Cartel’s Purpose and Motivation of the Anticompetitive Agreement

                                                                                             238.    The Cartel’s boycott of PMR and its infracompetitive prices (i) cause damages and

                                                                                      loss to PMR; (ii) suppress competition between and among the members of the Cartel; (iii) the

                                                                                      reduction of upstream and downstream output (e.g., none of the musical works in PMR’s Repertory

                                                                                      are being licensed); and (iv) the distortion of prices.

                                                                                             239.    Given this framework, it is easy to see why the Cartel has a motive to enter into its
2 CORPORATE DR., SUITE 210 • TRUMBULL, CT • 06611 • 203.424.8021 • RICH@GORALAW.COM




                                                                                      conspiracy. As here, each colluding radio station (i.e., RMLC’s members, iHeartMedia or

                                                                                      Connoisseur Media), television station (i.e., TVMLC’s members), music streaming service (i.e.,

                                                                                      DiMA and the Streaming Defendants) and other venues or users that publicly performs

                                                                                      copyrighted works, is better off, at least in the short term, to enter into and perform the
                                 WWW.GORALAW.COM




                                                                                      anticompetitive agreement.
                                    GORA LLC




                                                                                             240.    Each Cartel member refuses to deal with new PROs and can continue to purchase

                                                                                      licenses at infracompetitive levels only if the other Cartel members do not cheat on the agreement

                                                                                      by engaging in licensing deals with PMR, which would result in driving up the licensing rate,

                                                                                      creating a new licensing costs, and disbanding the conspiracy.

                                                                                             241.    Each Cartel member has an incentive to further its own economic interest. None

                                                                                      have done so with PMR, however, because each Cartel member is holding out for the long-term

                                                                                      benefit of the conspiracy: stifling competition to avoid PMR (or any other PRO) from

                                                                                      accumulating fractional rights to musical works.

                                                                                             242.    For example, if a Cartel member purchases a license to publicly perform musical

                                                                                      works available only to it as a result of a license from PMR, that Cartel member could provide

                                                                                      higher quality, better or diverse music to its listeners––to the exclusion of every other Cartel

                                                                                      member. Becoming that Cartel traitor would drive up the ratings which, in turn, would increase


                                                                                                                                        48
                                                                                              Case 3:20-cv-00309-JAM Document 1 Filed 03/09/20 Page 52 of 120




                                                                                      revenue. Better yet, if PMR controls all performance rights for a new chart-topping song, the Cartel

                                                                                      traitor will, in effect, have a superior competitive advantage over the Cartel members without a

                                                                                      License. Even better, if the works in PMR’s Repertory contain multiple hit songs, then the Cartel

                                                                                      traitor would be the only buyer lawfully able to play such work.

                                                                                             243.    Even better than that, the Cartel traitor would have the first opportunity to negotiate

                                                                                      an exclusive arrangement for the public performance of musical works from a PMR artist. For
2 CORPORATE DR., SUITE 210 • TRUMBULL, CT • 06611 • 203.424.8021 • RICH@GORALAW.COM




                                                                                      example, the Cartel traitor would have another chance at another superior competitive advantage

                                                                                      over the Cartel members if it secures for itself the exclusive right to publicly perform such musical

                                                                                      works. It makes no sense to give up such opportunity to find new musical works in non-traditional

                                                                                      manners. Justin Bieber was sourced from YouTube. Post Malone was sourced from SoundCloud.
                                 WWW.GORALAW.COM




                                                                                      Yet, each of these Defendants, and the remainder of the Cartel members, are sacrificing
                                    GORA LLC




                                                                                      individualistic value through blind adherence to the Cartel’s anticompetitive agreement.

                                                                                             244.    Absent the Cartel’s conspiracy, it makes no sense for the thousands of radio stations

                                                                                      represented by the RMLC and NRBMLC, the thousands of television stations represented by the

                                                                                      TVMLC, the thousands of wineries represented by Wine America, the Streaming Defendants and

                                                                                      the music streaming services represented by DiMA to not even explore the musical works in the

                                                                                      PMR Repertory. None of them have done so.

                                                                                             245.    The Cartel stands guard over its anticompetitive agreement because the potential

                                                                                      cost of dealing with PMR outweighs the potential benefits. When a Cartel traitor secures a license

                                                                                      from PMR resulting in a hit song, the other Cartel members are forced to secure a License from

                                                                                      PMR in order to remain competitive with the Cartel traitor. That License is the incremental cost

                                                                                      the Cartel so desperately tries to avoid. Because, at the end of the day, the Cartel does not want a

                                                                                      crowded PRO market.


                                                                                                                                       49
                                                                                              Case 3:20-cv-00309-JAM Document 1 Filed 03/09/20 Page 53 of 120




                                                                                             246.    With numerous competitors in the sell-side of the market, the Cartel’s version of

                                                                                      Armageddon is created: hundreds of PROs not subject to consent decrees are in the market,

                                                                                      copyright holders leave BMI and ASCAP in droves for those other PROs, and the Cartel must

                                                                                      secure Licenses from those hundreds of PROs to publicly perform musical works. TVMLC

                                                                                      publicly acknowledges that the “music licensing marketplace is unquestionably harmed by the fact

                                                                                      that there are PROs that are not subject to Consent Decrees.” RMLC agrees with TVMLC’s
2 CORPORATE DR., SUITE 210 • TRUMBULL, CT • 06611 • 203.424.8021 • RICH@GORALAW.COM




                                                                                      statement because, when GMR entered the marketplace, RMLC said, “the music licensing

                                                                                      landscape is being complicated by the entry of . . . [GMR].”

                                                                                             247.    Because PMR is not subject to the consent decrees, the Cartel and TVMLC harbor

                                                                                      the false belief that PMR’s competition in the market is harming the music licensing marketplace.
                                 WWW.GORALAW.COM




                                                                                      For starters, new competitors increase competition and value for a number of reasons, one of which
                                    GORA LLC




                                                                                      is in offering lower prices.

                                                                                             248.    So, just as the Cartel did with SESAC, the Cartel first refused initially to deal with

                                                                                      GMR and, when that did not work because GMR had, in TVMLC’s words, a “must have”

                                                                                      repertory, the Cartel brought an antitrust lawsuit against GMR.

                                                                                             249.    RMLC offers corroboration in an industry-wide email to its radio stations: “As was

                                                                                      the case with SESAC prior to the RMLC achieving a legal settlement that resulted in SESAC’s

                                                                                      license fees being subjected to rate arbitration for the first-time with the radio industry, GMR is

                                                                                      also a non-regulated, for-profit entity that is attempting to impose supra-competitive license fees

                                                                                      upon the radio industry.” It further identifies the Cartel’s primary goal of refusing to deal with any

                                                                                      new PRO in the hope of driving that PRO out of business:




                                                                                                                                       50
                                                                                              Case 3:20-cv-00309-JAM Document 1 Filed 03/09/20 Page 54 of 120




                                                                                                     Seek to avoid playing GMR compositions.

                                                                                                     The RMLC has negotiated its members’ ability to use the
                                                                                                     aforementioned GMR repertory information to attempt to avoid
                                                                                                     playing GMR compositions that are not otherwise licensed. We
                                                                                                     note, however, that the GMR catalog is ever-changing and that it
                                                                                                     will be impossible, as a practical matter, to avoid with certainty
                                                                                                     playing GMR compositions, particularly given (i) how long it can
                                                                                                     take to determine publishing ownership and splits for newly-
                                                                                                     released recordings, and (ii) that advertising and certain other
                                                                                                     programming is often supplied by third parties over whom your
2 CORPORATE DR., SUITE 210 • TRUMBULL, CT • 06611 • 203.424.8021 • RICH@GORALAW.COM




                                                                                                     stations do not exercise control.

                                                                                             250.    If the Cartel is unsuccessful in driving the PRO out of business, then it is because

                                                                                      such PRO has, according to the Cartel’s propaganda, a “must have” repertory. In that scenario, the

                                                                                      Cartel’s back-up plan is to bring an antitrust lawsuit, RMLC’s words:

                                                                                                     Bring an antitrust lawsuit against GMR.
                                 WWW.GORALAW.COM
                                    GORA LLC




                                                                                                     We believe that GMR presents many of the same antitrust concerns
                                                                                                     that led to the RMLC’s complaint against SESAC; and that it wields
                                                                                                     a more meaningful catalog for radio . . . We are seeking to require
                                                                                                     GMR to offer a reasonable license to the industry on an interim basis
                                                                                                     pending the determination of the merits of the antitrust lawsuit and,
                                                                                                     ultimately, to subject GMR to the same sorts of restrictions placed
                                                                                                     on ASCAP, BMI, and SESAC through the ASCAP and BMI consent
                                                                                                     decrees and industrywide antitrust settlement with SESAC. We
                                                                                                     determined that it was necessary to file now in order to seek
                                                                                                     injunctive relief before the end of this year that would protect our
                                                                                                     members from infringement claims. There is no guarantee that such
                                                                                                     relief will be granted, in which case stations may decide they also
                                                                                                     need to pursue one of the options above. We also want to stress that
                                                                                                     we remain open to, and hope to pursue, continued negotiations with
                                                                                                     GMR while the antitrust case is pending.

                                                                                             251.    All of this––the Cartel’s lawsuit against SESAC, the Cartel’s lawsuit against GMR,

                                                                                      and the Cartel’s treatment of PMR––illustrate the Cartel’s playbook of how to deal with a situation,

                                                                                      as RMLC puts it, “in the face of proliferating music licensing agencies” that are not BMI and

                                                                                      ASCAP:




                                                                                                                                      51
                                                                                              Case 3:20-cv-00309-JAM Document 1 Filed 03/09/20 Page 55 of 120




                                                                                                     GMR, a public‐performance‐right licensing agency, is distinguished
                                                                                                     from ASCAP and BMI, in particular, in that it is a privately‐held,
                                                                                                     for‐profit firm that has created a bottleneck to, and artificial
                                                                                                     monopoly over, the works in its repertory. Unlike SESAC, ASCAP
                                                                                                     and BMI, which are all now subject to some form of rate regulation
                                                                                                     that acts to prevent monopoly pricing, GMR has thus far managed
                                                                                                     to avoid similar limits on its monopoly pricing.

                                                                                              252.   Since both SESAC and GMR are not subject to consent decrees, the Cartel

                                                                                      deployed their anticompetitive playbook against them. That is precisely what the Cartel is now
2 CORPORATE DR., SUITE 210 • TRUMBULL, CT • 06611 • 203.424.8021 • RICH@GORALAW.COM




                                                                                      doing to PMR. TVMLC publicly outlines the Cartel’s “Two Step” playbook on how to deal with

                                                                                      a new PRO, such as PMR.

                                                                                                     a.       Step One: the Cartel refuses to deal with PMR.

                                                                                                     b.       Step Two: if the Cartel cannot do that with PMR because the PMR
                                 WWW.GORALAW.COM




                                                                                      Repertory becomes sufficiently popular (in TVMLC’s words a “PRO that secures a repertory that
                                    GORA LLC




                                                                                      is sufficient large such that a license from it becomes ‘must have’”), then the Cartel will force

                                                                                      PMR to become subject to terms and conditions substantively similar to the consent decrees or

                                                                                      face an antitrust lawsuit.

                                                                                              253.   The Cartel deployed Step One on SESAC, GMR and, now, PMR. It deployed Step

                                                                                      Two on SESAC and GMR because the Cartel admits that SESAC’s and GMR’s repertory contains

                                                                                      “must have” musical works. But, here, the Cartel has not yet said the musical works in the PMR

                                                                                      Repertory are “must have,” so the Cartel has not yet moved to Step Two with PMR.

                                                                                              254.   The Cartel avoids such a cataclysmic financial disaster by blind adherence to its

                                                                                      anticompetitive agreement and implicit trust between and among horizontal competitors. Each

                                                                                      Cartel member should want to find that next hit song for its end-user listeners. Instead of acting

                                                                                      selfishly, however, each Cartel member is acting to protect the collective interest of the Cartel. In

                                                                                      refusing to deal with PMR, or any other PRO for that matter, the quality of the works in PMR’s


                                                                                                                                       52
                                                                                              Case 3:20-cv-00309-JAM Document 1 Filed 03/09/20 Page 56 of 120




                                                                                      Repertory or the transactional cost, as they falsely say it does, actually has nothing whatsoever to

                                                                                      do with refusing to deal with PMR. Their liability arising from willful copyright infringement

                                                                                      carries more economic and reputational risk. Not one member of the Cartel has listened to each

                                                                                      song in PMR’s Repertory.

                                                                                             255.    With respect thereto, fractionalized rights of copyright holders and, by extension,

                                                                                      the PROs, are of great concern to the Cartel due to the increased costs. For instance, TVMLC
2 CORPORATE DR., SUITE 210 • TRUMBULL, CT • 06611 • 203.424.8021 • RICH@GORALAW.COM




                                                                                      admits its staunch opposition to any new PRO, saying specifically that any new PRO coming into

                                                                                      the market “with partial ownership interests” will exploit “hold-up power” by engaging in “gun-

                                                                                      to-the-head licensing tactics”:

                                                                                                     Fractional licensing undermines the efficiencies created through
                                                                                                     collective licensing by requiring music users to secure, before the
                                 WWW.GORALAW.COM




                                                                                                     time of performance, all of the fractional interests to works in the
                                    GORA LLC




                                                                                                     ASCAP and BMI repertories, including those that can be licensed
                                                                                                     through ASCAP and BMI and those that cannot. Under a fractional
                                                                                                     rights licensing regime, ASCAP and BMI would no longer provide
                                                                                                     music users with the full set of rights necessary to actually perform
                                                                                                     all of the works in their respective repertories and no longer provide
                                                                                                     indemnification from copyright infringement lawsuits for all of
                                                                                                     those works. Instead, those PROs would only provide a subset of the
                                                                                                     what is needed to actually perform works and indemnification only
                                                                                                     as to those fractional shares, leaving it to the music user to ensure
                                                                                                     that it has secured whatever remaining rights are no longer available
                                                                                                     from ASCAP and BMI before any “split works” can actually be
                                                                                                     performed – a near impossible task given the transparency issues
                                                                                                     endemic to the music industry. As a result, ASCAP and BMI
                                                                                                     licenses, as they relate to these split works, would provide the music
                                                                                                     user with precisely no value until such a time as the music user is
                                                                                                     able to identify and negotiate with each and every non-ASCAP and
                                                                                                     BMI affiliated co-owner of these split works (or their unregulated
                                                                                                     PRO). Until this happens, these works, that are in the ASCAP and
                                                                                                     BMI repertories, cannot be performed. As the above makes plain, a
                                                                                                     fractional licensing regime increases transactions costs faced by
                                                                                                     licensees. And, this increase in transaction costs is not trivial – the
                                                                                                     number of co-written works and the numbers of writers and
                                                                                                     publishers for each such work has increased significantly over




                                                                                                                                       53
                                                                                              Case 3:20-cv-00309-JAM Document 1 Filed 03/09/20 Page 57 of 120




                                                                                             256.    TVMLC likewise shares its staunch opposition to the creation or maintenance of

                                                                                      any new competition with the entry of a PRO, such as PMR. In essence, TVMLC says, on the one

                                                                                      hand, BMI and ASCAP wield too much market power but, on the other hand, the introduction of

                                                                                      new PROs into the “music licensing landscape” will result in a “more fractionalized and

                                                                                      anticompetitive” market. PMR’s competition is a benefit to the market.

                                                                                             257.    Music Choice, a co-conspirator of Defendants, corroborates the purpose of the
2 CORPORATE DR., SUITE 210 • TRUMBULL, CT • 06611 • 203.424.8021 • RICH@GORALAW.COM




                                                                                      Cartel’s anticompetitive agreement to prevent new sell-side competition:

                                                                                                     such licenses will allow those PROs, which each represent
                                                                                                     approximately 45% of the market based upon the shares of songs
                                                                                                     they own, to wield even higher effective market share because it
                                                                                                     would allow the PROs to threaten litigation over 100% of each song,
                                                                                                     even where they only represent 1% of that song.
                                 WWW.GORALAW.COM




                                                                                             258.    TVMLC has publicized the unlawful purpose of the Cartel’s competitive
                                    GORA LLC




                                                                                      agreement: “Rather than having to secure licenses from two monopolists regulated by Consent

                                                                                      Decrees [e.g., BMI and ASCAP] and one monopolist regulated pursuant to a private antitrust

                                                                                      settlement [e.g., SESCAC], local stations will have to negotiate with these same entities and will

                                                                                      be forced to secure a license from one or two additional wholly unregulated monopolists.” Such

                                                                                      statement evidences the Cartel’s intent to prevent or stifle the entry of PMR and any new PROs

                                                                                      into the market.

                                                                                             259.    DiMA and RMLC have similarly communicated their disdain for new PROs and

                                                                                      PMR. In a joint statement, they say the Cartel seeks to bar new sell-side competition by PROs

                                                                                      because any new competitor gaining any market power results in “the growth in split works (where

                                                                                      one work is owned fractionally by different rights owners) and the practice of fractional licensing

                                                                                      (where to use a work you need to obtain a license from all co-owners separately).”




                                                                                                                                      54
                                                                                              Case 3:20-cv-00309-JAM Document 1 Filed 03/09/20 Page 58 of 120




                                                                                             260.    DiMA and RMLC refuse to deal with any new PRO, such as PMR, “because of the

                                                                                      exponential growth in the number of co-writers of popular songs, as well as rights owners’ recent

                                                                                      insistence that public performance rights in each co-writer’s share be separately licensed.”

                                                                                             261.    As pure evidence of the Cartel’s choreographed propaganda and alignment to the

                                                                                      anticompetitive agreement, DiMA and RMLC say:

                                                                                                     in a world of fractional licensing, each [competitor] would wield a
2 CORPORATE DR., SUITE 210 • TRUMBULL, CT • 06611 • 203.424.8021 • RICH@GORALAW.COM




                                                                                                     complete hold-up right, as anyone wishing to use any song would
                                                                                                     need a license from each [copyright holder]. And their interests
                                                                                                     would be entirely complementary, rather than competitive with each
                                                                                                     other. After all, nothing any of them could license, on their own,
                                                                                                     would actually yield legal permission to play anything; a license
                                                                                                     from each of them would be required in order for any of the licenses
                                                                                                     to be at all useful.

                                                                                             262.    DiMA further explains its reason for refusing to deal with new PROs, such as PMR,
                                 WWW.GORALAW.COM
                                    GORA LLC




                                                                                      and entering into the Cartel’s anticompetitive agreement by way of an example of the hit song

                                                                                      “Old Town Road” by Lil Nas X:

                                                                                                     That song, according to separate searches of ASCAP and BMI’s
                                                                                                     respective repertory databases, is controlled by three separate
                                                                                                     publishers: Universal Music Publishing Group, Downtown Music
                                                                                                     Publishing, and Kobalt Songs Music Publishing. ASCAP and
                                                                                                     BMI claim to offer only a “fractional license” for the shares
                                                                                                     represented by their respective members: BMI claims to offer a
                                                                                                     license only to Universal’s and Downtown’s shares, and ASCAP to
                                                                                                     Kobalt’s share. So, as the PROs see it, a digital service that wants to
                                                                                                     stream “Old Town Road” today needs a license from both ASCAP
                                                                                                     and BMI. This is bad enough. But things would get worse if
                                                                                                     Universal were to “partially withdraw” its share from BMI. A digital
                                                                                                     music service would then need to clear rights from three entities to
                                                                                                     play that same song: ASCAP, BMI, and Universal. This result, of
                                                                                                     course, does nothing for competition or consumer welfare; it simply
                                                                                                     allows publishers to impose an added tax on the digital
                                                                                                     economy—with all of the predictable, concomitant output
                                                                                                     reductions that such incremental hold-ups invariably entail.




                                                                                                                                       55
                                                                                              Case 3:20-cv-00309-JAM Document 1 Filed 03/09/20 Page 59 of 120




                                                                                             263.    Keeping to the party line, NRBMLC echoes RMLC’s, TVMLC’s and DiMA’s

                                                                                      public statements seeking to bar new PROs from creating a competitive landscape due to such a

                                                                                      new PRO gaining a “single right to exploit a single work [which] may require multiple licenses if

                                                                                      the work was authored by more than one person”:

                                                                                                     This allows the last PRO or copyright owner holding an interest in
                                                                                                     the work to exercise enormous “hold up” power by threatening to
                                                                                                     decline consent to perform the work, which enables that holdout to
                                                                                                     demand license fees that are far higher than the value of the
2 CORPORATE DR., SUITE 210 • TRUMBULL, CT • 06611 • 203.424.8021 • RICH@GORALAW.COM




                                                                                                     fractional right granted – a practice that further harms competition
                                                                                                     in the music licensing market.

                                                                                             264.    Next, iHeartMedia, NRBMLC, Pandora, RMLC, Rhapsody and TVMLC, together

                                                                                      with various co-conspirators, jointly submitted a statement aligning with the statements from the

                                                                                      Cartel voicing a more dire result from the creating of, as they put it, “unregulated PROs, such as
                                 WWW.GORALAW.COM




                                                                                      Global Music Rights”:
                                    GORA LLC




                                                                                                     Users would face a Hobson’s choice: either shoulder the
                                                                                                     commercially infeasible administrative burden of seeking to avoid
                                                                                                     performances of all the works in which such unregulated licensing
                                                                                                     entities hold merely a fractional interest, or accede to said entities’
                                                                                                     license fee demands.

                                                                                             265.    Music Works likewise uses the same terminology as iHeartMedia, NRBMLC,

                                                                                      Pandora, RMLC, Rhapsody and TVMLC: “Music Choice faces a Hobson’s choice in its

                                                                                      negotiations to license ‘must have’ music from the PROs that are not subject to Consent Decrees.”

                                                                                             266.    Wine America and other co-conspirators of the Cartel, such as Music Choice, MIC,

                                                                                      The National Association of Theatre Owners, have also used the “take it or leave it” motto in

                                                                                      describing so-called anticompetitive business practices PROs not named BMI or ASCAP.

                                                                                             267.    Plainly, iHeartMedia, NRBML, Pandora, RMLC, Rhapsody and TVMLC, together

                                                                                      with various co-conspirators, complain about the supposed hardship they would have to endure in




                                                                                                                                       56
                                                                                               Case 3:20-cv-00309-JAM Document 1 Filed 03/09/20 Page 60 of 120




                                                                                      a “regime requiring the tracking down and securing of a license from every owner of a joint work”

                                                                                      from “the PROs with which those composers and publishers are affiliated”.

                                                                                             268.    iHeartMedia, NRBML, Pandora, RMLC, Rhapsody and TVMLC, together with

                                                                                      various co-conspirators, feign concern about how new PROs “increase[] both the transaction costs

                                                                                      incurred and the risk of copyright infringement assumed by users in securing music performance

                                                                                      licenses.” Indeed, they absurdly suggest a License is not required to publicly perform musical
2 CORPORATE DR., SUITE 210 • TRUMBULL, CT • 06611 • 203.424.8021 • RICH@GORALAW.COM




                                                                                      works: “if a user was required to hold licenses from every copyright claimant to a given work or

                                                                                      its PRO in order to avert copyright infringement exposure,” the new PROs and the fractional

                                                                                      owners would likewise be monopolists.           They continue with a laundry list of negative

                                                                                      consequences arising from the creation of PROs: any PRO holding a fractional interest “would
                                 WWW.GORALAW.COM




                                                                                      likely still enjoy substantial market power due to the partial interests they would retain.”
                                    GORA LLC




                                                                                             269.    A MIC member, who is a co-conspirator of the Cartel, publicly states a

                                                                                      substantively identical message:

                                                                                                     “Fractional licensing” is harmful to competition for several reasons.
                                                                                                     First, it not only would institutionalize the high transaction-cost
                                                                                                     environment that presently exists, but also would risk exacerbating
                                                                                                     the problem by incentivizing rightsholders to create more and more
                                                                                                     individually-licensable fractions. These ever-increasing transaction
                                                                                                     costs would further discourage entry, expansion, and innovation in
                                                                                                     music distribution platforms, to the detriment of competition,
                                                                                                     consumers, and artists.

                                                                                             270.    iHeartMedia has acknowledged the success of the Cartel’s anticompetitive

                                                                                      agreement: “from the perspective of licensees today, there is little if any competition between the

                                                                                      PROs.”

                                                                                             271.    The Cartel’s public statements, using similar and identical language confirms the

                                                                                      existence of the concerted effort to restrain trade and refuse to deal with PMR.




                                                                                                                                       57
                                                                                              Case 3:20-cv-00309-JAM Document 1 Filed 03/09/20 Page 61 of 120




                                                                                             272.    In sum, no one in the Cartel can cheat for long on the Cartel’s other members by

                                                                                      offering a higher price for a License. Such behavior would be detected immediately and would

                                                                                      cause the cartel to collapse.

                                                                                             B.      The MIC Coalition

                                                                                             273.    The Cartel is engaging in a sustained, anticompetitive campaign to create

                                                                                      insurmountable barriers for PMR into the market. This includes widespread commentary about the
2 CORPORATE DR., SUITE 210 • TRUMBULL, CT • 06611 • 203.424.8021 • RICH@GORALAW.COM




                                                                                      purported evils of unregulated PROs and alternate licensing models, including lengthy and

                                                                                      numerous pro-consent decree submissions to the Department of Justice (the “DOJ”).

                                                                                             274.    Defendants only support ASCAP and BMI because of the incredible bargain they

                                                                                      get under the consent decrees: “The most critical step to do that is preservation of the protections
                                 WWW.GORALAW.COM




                                                                                      of the consent decrees that govern the American Society of Composers, Authors and Publishers
                                    GORA LLC




                                                                                      (ASCAP) and Broadcast Music, Inc. (BMI).”

                                                                                             275.    As part of their campaign, Defendants RMLC, TMLC and DiMA spearheaded the

                                                                                      initiative to keep out new PROs by facilitating the formation of The Music Innovation Consumers

                                                                                      Coalition (“MIC”).

                                                                                             276.    MIC is a group of approximately fifteen members: DiMA, RMLC, TVMLC,

                                                                                      WineAmerica, American Beverage Licensees, American Hotel & Lodging Association, Brewers

                                                                                      Association, Computer & Communications Industry Association, Consumer Technology

                                                                                      Association, International Association of Venue Managers, National Association of Broadcasters,

                                                                                      National Association of Theatre of Owners, National Restaurant Association, National Religious

                                                                                      Broadcasters Music License Committee, and National Retail Federation.

                                                                                             277.    PMR has sent offer letters in November 2019 to negotiate with American Beverage

                                                                                      Licensees, Brewers Association, Consumer Technology Association, DiMA, National Retail


                                                                                                                                      58
                                                                                              Case 3:20-cv-00309-JAM Document 1 Filed 03/09/20 Page 62 of 120




                                                                                      Federation, RMLC and TVMLC, but they either did not respond to PMR or they refused to

                                                                                      negotiate with PMR.

                                                                                              278.   MIC, whose members are “united to be a powerful voice,” is a go-to information

                                                                                      resource for the purchasers of Licenses of musical works to know how to conduct their businesses,

                                                                                      admittedly concerning competition and copyright laws. Upon information and belief, the Cartel

                                                                                      controls MIC, is responsible for its published propaganda and has authorized it to make statements
2 CORPORATE DR., SUITE 210 • TRUMBULL, CT • 06611 • 203.424.8021 • RICH@GORALAW.COM




                                                                                      on the Cartel’s behalf and interest.

                                                                                              279.   The MIC’s boasted influence is not understated - collectively, the MIC’s members

                                                                                      paid a combined $2.2 billion in revenues that ASCAP and BMI collected in 2018.

                                                                                              280.   The Cartel uses MIC as a tool to further its anticompetitive agreement.
                                 WWW.GORALAW.COM




                                                                                              281.   Indeed, the Cartel wholeheartedly supports MIC’s mission and any statement by
                                    GORA LLC




                                                                                      MIC is a statement by or on behalf of the Cartel. The Cartel has made its position clear that in the

                                                                                      event of increased competition (e.g., by alleviating or ending the consent decrees), ASCAP and

                                                                                      BMI will both increase their license fee demands. What the Cartel has stated in various

                                                                                      submissions to the DOJ is that any price, any term, any condition or any arrangement that is not

                                                                                      substantively similar to what can currently be negotiated with BMI or ASCAP is unfair,

                                                                                      unreasonable, or, as some have misleadingly argued, anticompetitive.

                                                                                              282.   In its public statements, MIC uses the same language as iHeartMedia, NRBML,

                                                                                      Pandora, RMLC, Rhapsody and TVMLC, together with various co-conspirators: “[Users] are

                                                                                      faced with a Hobson’s Choice: either take every PRO license in order to perform ANY music, or

                                                                                      take no license at all and forego live music.” It also confirms why, “on behalf of the millions of

                                                                                      businesses, both large and small, [it] represent[s],” the Cartel seeks to avoid new competition by

                                                                                      PROs:


                                                                                                                                      59
                                                                                              Case 3:20-cv-00309-JAM Document 1 Filed 03/09/20 Page 63 of 120




                                                                                                     Permitting fractional licensing leaves licensees: (1) paying different
                                                                                                     rates for different fractions of the same songs; (2) uncertain about
                                                                                                     whether they have fully cleared any given song for performance
                                                                                                     (even if they have licenses from the major PROs); (3) dealing with
                                                                                                     the near-impossible prospect, given the lack of transparency in the
                                                                                                     industry, of having to track down fractional owners of works that
                                                                                                     are either affiliated with an unregulated PRO or not affiliated with
                                                                                                     an PRO; and (4) facing exposure to potential statutory damages for
                                                                                                     copyright infringement.

                                                                                             283.    MIC also published statements by its members, some of whom are Cartel members.
2 CORPORATE DR., SUITE 210 • TRUMBULL, CT • 06611 • 203.424.8021 • RICH@GORALAW.COM




                                                                                      For example, WineAmerica seeks to avoid having to “pay every PRO that represents a songwriter

                                                                                      for a song with multiple writers: for example, if a song has four writers, each with a different PRO,

                                                                                      then all for PRO could claim royalties for that single song.” Others have used the similar phrase

                                                                                      “weaponized uncertainty” of fractional ownership––which, for the avoidance of doubt, is not an
                                 WWW.GORALAW.COM




                                                                                      unlawful practice under the Copyright Act.
                                    GORA LLC




                                                                                             284.    MIC has said, “Moreover, the recent decision by the U.S. Court of Appeals for the

                                                                                      Second Circuit concluding that the consent decrees do not prohibit PROs from licensing their

                                                                                      works on a fractional basis—requiring licensees to find and negotiate rights untold numbers of

                                                                                      different owners for every song—has already created a major licensing hurdle that could drive

                                                                                      many venues and services to simply forego music altogether.”

                                                                                             285.    Conversely, the Cartel members should be competing with each other for access to

                                                                                      quality works in various genres, as contained in the PMR Repertory. They are not, though. Instead,

                                                                                      the Cartel has destroyed competition between and among themselves, trying to cease PMR’s

                                                                                      existence.

                                                                                             286.    With the MIC’s influence and the Cartel’s power, new PROs, like PMR, entering

                                                                                      the free market have no chance of survival.




                                                                                                                                       60
                                                                                              Case 3:20-cv-00309-JAM Document 1 Filed 03/09/20 Page 64 of 120




                                                                                             C.       Cartel Engages in a Campaign to Communicate Falsehoods to Members

                                                                                             287.     The Cartel wrongly propagates that PROs do not and cannot compete against each

                                                                                      other. That is wrong. PROs do, can and should compete with each other because the Licenses from

                                                                                      the PROs are substitutes for each other. For instance, an individual will consider the genre of music

                                                                                      in deciding which nightclub or coffeehouse to attend. It does not matter whether a particular

                                                                                      musical work will or will not be played, simply just that a particular genre (hip-hop, EDM,
2 CORPORATE DR., SUITE 210 • TRUMBULL, CT • 06611 • 203.424.8021 • RICH@GORALAW.COM




                                                                                      acoustic, country, etc.) is played. Further, listeners for generations have been listening to radio

                                                                                      stations and television stations without having the choice to select the next song. The Streaming

                                                                                      Defendants provide genre-based playlists, too.

                                                                                             288.     New PROs do not harm competition; they facilitate it. The RMLC Chairman, Ed
                                 WWW.GORALAW.COM




                                                                                      Christian, stated that the music licensing arena is being tainted by the emergence of new PROs. He
                                    GORA LLC




                                                                                      alleged that new PROs seek to impose supra-competitive licensing fees upon the radio industry.

                                                                                      In their August 9, 2019 joint submission to the DOJ, concerning the consent decrees, the RMLC

                                                                                      and DiMA, in support of their position that the consent orders must be maintained, wrongly stated

                                                                                      that no relevant circumstances have changed in the marketplace for public performance rights. The

                                                                                      market is rapidly evolving with the entry of new PROs, chipping away at BMI and ASCAP’s

                                                                                      market power.

                                                                                             289.     RMLC, the TMLC, and “various digital music services” admitted that consent

                                                                                      decrees outlive their usefulness when market conditions have changed to the point where a once-

                                                                                      dominant player faces legitimate competition. However, they boldly state to the DOJ that this

                                                                                      circumstance is not true of the BMI and ASCAP consent decrees, plainly ignoring the existence

                                                                                      of other PROs in the market. The truth is, the Cartel does not want BMI and ASCAP to face




                                                                                                                                       61
                                                                                                 Case 3:20-cv-00309-JAM Document 1 Filed 03/09/20 Page 65 of 120




                                                                                      legitimate competition because that would overturn the applecart and the cushy market the Cartel

                                                                                      has built for itself.

                                                                                              290.     Other statements are instructive of the Cartel’s strategy to brainwash the industry

                                                                                      that it is the new PROs, not BMI and ASCAP which hold more than 90%+ of the market power,

                                                                                      harming the Cartel. For example, NRBMLC, in its August 9, 2019 Public Comments submitted to

                                                                                      the DOJ, stated that it had been harmed by smaller PROs such as SESAC and GMR. That is absurd.
2 CORPORATE DR., SUITE 210 • TRUMBULL, CT • 06611 • 203.424.8021 • RICH@GORALAW.COM




                                                                                      A Cartel co-conspirator, the American Beverage Licensees, in its August 9, 2019 Public

                                                                                      Comments submitted to the DOJ, stated that PROs not subject to the consent decrees negatively

                                                                                      impact buyers. That, too, is false.

                                                                                              291.     John Bodnovich, Executive Director of American Beverage Licensees, publicly
                                 WWW.GORALAW.COM




                                                                                      stated that “relationships with PROs are one-sided, and not in favor of the business owner.” He
                                    GORA LLC




                                                                                      even went so far as to suggest to business owners that in light of the DOJ’s consideration of

                                                                                      terminating ASCAP and BMI’s consent decrees, ignoring PROs was an option. That is false.

                                                                                              292.     Likewise, Ed Christian, the RMLC Chairman, boldly told radio stations that they

                                                                                      could call a PRO’s bluff by playing the musical works in its repertory and risk an infringement

                                                                                      lawsuit.

                                                                                              293.     Maintenance of the anticompetitive agreement was emphasized in each and every

                                                                                      communication to members concerning how to deal with new PROs. Cartel members were

                                                                                      frequently lectured about the importance of not competing against each other based on price and

                                                                                      tabs were kept on their licensing activity. The RMLC routinely disseminates information to radio

                                                                                      stations regarding the status of its PRO negotiations. On at least one occasion, RMLC’s Mr. Velez

                                                                                      made presentations to several radio industry groups around the country, in which he “listed a lot




                                                                                                                                       62
                                                                                               Case 3:20-cv-00309-JAM Document 1 Filed 03/09/20 Page 66 of 120




                                                                                      of these items as goals for the RMLC in our negotiations or litigations with ASCAP and BMI,”

                                                                                      and “g[a]ve the industry a report card as to how we fared on those particular goals.”

                                                                                              294.    One of the goals listed in the presentation was a “substantial fee decrease.” Mr.

                                                                                      Velez reported to the radio industry that the RMLC had achieved the Cartel’s objective in

                                                                                      negotiations.

                                                                                              295.    In an industry e-mail dated November 22, 2016, the RMLC Chairman, Ed Christian
2 CORPORATE DR., SUITE 210 • TRUMBULL, CT • 06611 • 203.424.8021 • RICH@GORALAW.COM




                                                                                      – President and CEO of Saga Communications – advised members against paying GMR’s

                                                                                      proposed rates because they were one-third to over half of some radio stations’ current payments

                                                                                      to ASCAP or BMI and, in entering into a license with GMR under those prices, other PROs would

                                                                                      use GMR agreements as benchmarks. Mr. Christian made it clear that a free market would spell
                                 WWW.GORALAW.COM




                                                                                      disaster for the Cartel.
                                    GORA LLC




                                                                                              296.    In a follow-up industry email dated November 28, 2016, Mr. Christian instructed

                                                                                      members to “keep us in the loop” on any communications it has with GMR.

                                                                                              297.    On January 9, 2017, Mr. Christian was “troubled” that GMR was reportedly

                                                                                      asserting that the interim license fee was “negotiated” with RMLC.

                                                                                              298.    On December 20, 2019, in a teleconference between the NRBMLC and PMR, the

                                                                                      NRBMLC was similarly concerned by the use of the word “negotiation” and stated to PMR, in no

                                                                                      uncertain terms, that the call was not to be construed as a license negotiation. The NRBMLC also

                                                                                      inquired as to whether or not PMR had entered into licensing agreements with any Cartel Members.

                                                                                              D.      The Cartel Has Substantial Opportunities to Communicate and Collude

                                                                                              299.    The Cartel members belong to a web of different trade associations and participate

                                                                                      in various meetings, forums, conferences, private meetings and industry conventions, all of which

                                                                                      provide forums at which they can collude to formulate their anticompetitive agreements, which


                                                                                                                                      63
                                                                                              Case 3:20-cv-00309-JAM Document 1 Filed 03/09/20 Page 67 of 120




                                                                                      includes refusal to deal with PMR and fix the prices and terms under which music is purchased

                                                                                      from PROs.

                                                                                             300.   At these forums, Cartel members exchange information with each other about

                                                                                      ongoing license negotiations, the final terms and conditions of such licenses, and the substance

                                                                                      and circumstances arising from rate court proceedings, including competitively sensitive

                                                                                      information such as license terms, pricing, rates and other usage data that the Cartel members
2 CORPORATE DR., SUITE 210 • TRUMBULL, CT • 06611 • 203.424.8021 • RICH@GORALAW.COM




                                                                                      should not be sharing with each other because they are horizontal competitors.

                                                                                             301.   Cartel members also discussed how to collectively treat SESAC, GMR and other

                                                                                      emerging PROs, including PMR. These forums provide the Cartel with ample opportunity to meet,

                                                                                      devise and implement a host of anticompetitive schemes that unreasonably restrain competition in
                                 WWW.GORALAW.COM




                                                                                      the United States’ performing rights market.
                                    GORA LLC




                                                                                             302.   For example, upon information and belief, representative and executives of the

                                                                                      Cartel members met, or had the opportunity to meet, in person at the forums and events identified

                                                                                      on Schedule 1 where they discussed the Cartel’s anticompetitive agreement and refusal to deal

                                                                                      with emerging PROs, including, in certain instances, PMR. Those meetings are in addition to the

                                                                                      teleconference and email discussions among the Cartel members discussing, refining and entering

                                                                                      into the anticompetitive agreement.

                                                                                             E.     Anti-Competitive Negotiations with PMR

                                                                                             303.   No Cartel member has engaged in any legitimate negotiation with respect to a

                                                                                      License with PMR.

                                                                                             304.   During any feigned participation, Cartel members mined PMR for confirmation no

                                                                                      other Cartel member was trying to become, or had become, a traitor. The Cartel then used this




                                                                                                                                     64
                                                                                                 Case 3:20-cv-00309-JAM Document 1 Filed 03/09/20 Page 68 of 120




                                                                                      information to interfere with other pending negotiations by misrepresenting the status and content

                                                                                      of their engagement and negotiations with PMR.

                                                                                             305.     The Cartel simply stopped responding to PMR’s attempts to negotiate in good faith

                                                                                      in 2019.

                                                                                             306.     By late 2019, despite repeated outreaches from PMR, the Cartel had become

                                                                                      increasingly non-responsive to PMR.
2 CORPORATE DR., SUITE 210 • TRUMBULL, CT • 06611 • 203.424.8021 • RICH@GORALAW.COM




                                                                                             307.     The Cartel deliberately obfuscated the substance of their discussions with PMR,

                                                                                      including misrepresenting PMR’s positions during those discussions to other Cartel members. For

                                                                                      instance, after having a discussion with one Cartel member, another Cartel member would tell

                                                                                      PMR what it heard from other Cartel members.
                                 WWW.GORALAW.COM




                                                                                             F.       Refusal to Deal
                                    GORA LLC




                                                                                             308.     Defendants and their co-conspirators outright refused to purchase licenses from

                                                                                      PMR.

                                                                                             309.     Defendants discussed their general desires to restrain trade in the performing rights

                                                                                      market and came to a resolution on how to stop the advancement and survival of any new and

                                                                                      unregulated PRO, including but not limited to PMR.

                                                                                             310.     The unanimous agreement was this: do not discuss the possibility of a license with

                                                                                      PMR; do not negotiate independently with PMR; and, above all, act consistently with each other

                                                                                      for the betterment of the Cartel.

                                                                                             G.       Group Boycott

                                                                                             311.     Defendants have steadfastly refused to negotiate with PMR regarding license fees,

                                                                                      terms or conditions for Defendant’s members. In fact, WineAmerica took the “ignore PMR”

                                                                                      directive to a whole new level, rejected receipt of PMR’s letter from the U.S. postal service.


                                                                                                                                       65
                                                                                              Case 3:20-cv-00309-JAM Document 1 Filed 03/09/20 Page 69 of 120




                                                                                             312.    That ultimately not a single Defendant would even discuss or consider a license or

                                                                                      even acknowledge PMR’s letters or efforts to grant licenses before this antitrust action was filed

                                                                                      shows the uniformity of illegal conduct.

                                                                                             313.    The purpose of antitrust laws is to promote and protect competition. PMR has a

                                                                                      legal right to compete within the market and not to be controlled by this illegal cartel and be

                                                                                      boycotted by Defendants if it does not operate within their anti-competitive terms.
2 CORPORATE DR., SUITE 210 • TRUMBULL, CT • 06611 • 203.424.8021 • RICH@GORALAW.COM




                                                                                             H.      The End-User Listeners Will Not Be Harmed

                                                                                             314.    Disbanding the monopsony will not harm the end-user listeners. Each of the

                                                                                      Streaming Defendants provide a basis to listen to musical works on their platforms for free.

                                                                                             315.    If the Streaming Defendants have to buy a License from PMR, none of them will
                                 WWW.GORALAW.COM




                                                                                      discontinue the free service and risk losing low-cost customer acquisition tools.
                                    GORA LLC




                                                                                             316.    Also, the Streaming Defendants have, in the past, increased rates for subscriptions

                                                                                      to their music streaming services. After doing so, the Streaming Defendants continued to

                                                                                      experience growth in end-user listeners.

                                                                                             317.    Lastly, the Streaming Defendants have likewise increased the rate to advertise on

                                                                                      their music streaming services.

                                                                                      VI.    EFFECT OF THE CARTEL’S HORIZONTAL CONSPIRACIES

                                                                                             A.      Injury to Competition

                                                                                             318.    The Cartel’s price-fixing, refusal to deal and boycott have seriously harmed the

                                                                                      competitive process by eliminating competition between radio stations and doing away with the

                                                                                      free market.




                                                                                                                                      66
                                                                                                 Case 3:20-cv-00309-JAM Document 1 Filed 03/09/20 Page 70 of 120




                                                                                             319.     PMR is the only PRO not subject to a consent decree, not subject to terms and

                                                                                      conditions substantively similar to the consent decrees, and not subject to an existing antitrust

                                                                                      lawsuit by a Cartel member.

                                                                                             B.       Restricted Songwriter and Publisher Choice

                                                                                             320.     The infracompetitive prices agreed upon by the Cartel generate unjustified wealth

                                                                                      transfers from songwriters and publishers to Cartel members, and inefficiently distort behavior
2 CORPORATE DR., SUITE 210 • TRUMBULL, CT • 06611 • 203.424.8021 • RICH@GORALAW.COM




                                                                                      both in the market for PMR’s Repertory of copyrighted music and beyond.

                                                                                             321.     The ASCAP and BMI rates significantly undervalue the works of songwriters,

                                                                                      composers and publishers.

                                                                                             322.     If the PRO market is capped at a duopoly or to only a few players at the abysmally
                                 WWW.GORALAW.COM




                                                                                      low current rates, the volume of available music gets capped. There would be potential for more
                                    GORA LLC




                                                                                      songwriters if only they could make a living penning songs. New competitors in the market

                                                                                      inevitably increases supply. That is how free market functions.

                                                                                             323.     Were it not for the Cartel’s antitrust violations, songwriters, composers and music

                                                                                      publishers could join PROs with licensing arrangements that differ in an accretive way from those

                                                                                      which are offered by ASCAP and BMI.

                                                                                             324.     As it stands now, PMR songwriters, composers and publishers do not have access

                                                                                      to the radio, television and other media outlets that are crucial to their financial and reputational

                                                                                      success.

                                                                                             C.       Restricted Consumer Choice

                                                                                             325.     End-user listeners are harmed by reduced demand for and consequently the output

                                                                                      of new musical works.




                                                                                                                                       67
                                                                                              Case 3:20-cv-00309-JAM Document 1 Filed 03/09/20 Page 71 of 120




                                                                                              326.   End-user listeners seek out new musical works by both unknown and/or emerging

                                                                                      artists, which have made Justin Bieber (Grammy winner, 10-time nominee), Post Malone (6-time

                                                                                      Grammy nominee), Ed Sheeran (4-time Grammy winner, 14-time nominee), Shawn Mendes (3-

                                                                                      time Grammy nominee), Soulja Boy (1-time Grammy nominee; a musical work in the PMR

                                                                                      Repertory) The Weeknd (3-time Grammy winner, 10-time nominee) and Billie Eilish (5-time

                                                                                      Grammy winner, 6-time nominee) overnight successes. However, the Cartel seeks to control the
2 CORPORATE DR., SUITE 210 • TRUMBULL, CT • 06611 • 203.424.8021 • RICH@GORALAW.COM




                                                                                      music offered to the end-user listeners, and cripple new services and technology offerings. By not

                                                                                      purchasing a License from PMR for anti-competitive reasons, such listeners cannot request or play

                                                                                      any new musical works from unknown and/or emerging artists in PMR’s Repertory––stifling

                                                                                      creativity and blocking discovery of the next overnight successes.
                                 WWW.GORALAW.COM




                                                                                              327.   Ultimately, there is an overall reduction in the musical library universe since
                                    GORA LLC




                                                                                      songwriters have no incentive to create new music if they are not adequately compensated for their

                                                                                      work.

                                                                                              D.     Antitrust Injury to PMR

                                                                                              328.   As a direct and proximate result of the aforesaid conspiracies, PMR has been unable

                                                                                      to negotiate performance rights licenses with the Cartel or its co-conspirators on terms and

                                                                                      conditions which would have been established by the forces of supply and demand in an

                                                                                      unrestrained market. To do otherwise would result in selling its product at a loss.

                                                                                              329.   Because PMR has been unable to consummate a license with any Cartel member

                                                                                      or its co-conspirators, it has been prevented from obtaining royalties and other compensation it

                                                                                      would otherwise have received under a license.

                                                                                              330.   PMR, having been injured in its business and property by reason of the restraint of

                                                                                      trade described above and forbidden by Sections 1 and 2 of the Sherman Act, is entitled to recover


                                                                                                                                       68
                                                                                               Case 3:20-cv-00309-JAM Document 1 Filed 03/09/20 Page 72 of 120




                                                                                      treble lost profits, loss value, and other damages it has sustained, as well as the other remedies

                                                                                      provided under the Sherman Act.

                                                                                               331.   Unless restrained by this Court, PMR is threatened with continuous injury or loss

                                                                                      due to the effect of the unlawful horizontal agreements alleged herein.

                                                                                      VII.     CONSPIRACY TO MONOPSONIZE

                                                                                               332.   The Cartel has conspired for the anticompetitive purpose of obtaining unlawful
2 CORPORATE DR., SUITE 210 • TRUMBULL, CT • 06611 • 203.424.8021 • RICH@GORALAW.COM




                                                                                      monopsony power within the performing rights market so as to eliminate competition between

                                                                                      themselves in the acquisition of licenses from PMR and also for the anticompetitive purpose and

                                                                                      with the effect of obtaining and maintaining the power to control the royalty rate (i.e. prices) and

                                                                                      terms and conditions under which music would be licensed and to anti-competitively drive down
                                 WWW.GORALAW.COM




                                                                                      the competitive rate that would otherwise be paid. They have also monopsonized and attempted to
                                    GORA LLC




                                                                                      monopsonize in violation of Section 2 of the Sherman Act.

                                                                                               333.   The relevant product market is the market for public performance licenses to

                                                                                      copyrighted music by terrestrial radio stations, commercial television stations, and music

                                                                                      streaming services.

                                                                                               334.   The relevant geographic market is the United States. Defendants do not limit their

                                                                                      purchases of licenses to copyrights to any one part of the country; they purchase licenses all over

                                                                                      the United States.

                                                                                      VIII. MAINTENANCE OF MONOPSONY BY EXCLUSIONARY PRACTICES

                                                                                               335.   Defendants have unlawfully accumulated and maintained monopsony power over

                                                                                      the relevant market and have used the monopsony power to prevent PMR from being able to

                                                                                      license its music at competitive market rates and, ultimately, refused to deal with PMR at any

                                                                                      price.


                                                                                                                                      69
                                                                                              Case 3:20-cv-00309-JAM Document 1 Filed 03/09/20 Page 73 of 120




                                                                                             336.    Defendant’s unlawful conduct alleged herein has been undertaken for the

                                                                                      anticompetitive purpose of obtaining or maintaining monopsony power over the terms and

                                                                                      conditions upon which PMR can license its music to buyers thereof. Unless restrained by this

                                                                                      Court, there is a dangerous likelihood that Defendants will succeed in the illegal scheme and

                                                                                      enhance their monopsony power within the relevant market alleged herein in violation of Section

                                                                                      2 of the Sherman Act.
2 CORPORATE DR., SUITE 210 • TRUMBULL, CT • 06611 • 203.424.8021 • RICH@GORALAW.COM




                                                                                             337.    Through anti-competitive conduct, Defendants have obtained and maintained

                                                                                      monopsony power which allows them to control the terms and conditions upon which music is

                                                                                      licensed, all to the exclusion of competition for licenses to monopsonize the market alleged herein

                                                                                      in violation of Section 2 of the Sherman Act.
                                 WWW.GORALAW.COM




                                                                                                                        IX.     CAUSES OF ACTION
                                    GORA LLC




                                                                                                                                COUNT 1
                                                                                                  (Horizontal Price-fixing in Violation of Section 1 of the Sherman Act)
                                                                                                                         (Streaming Defendants)

                                                                                             338.    Plaintiff incorporates by reference Paragraphs 1-337 as if fully stated herein.

                                                                                             339.    Beginning at least as early as January 1, 2018, and continuing to date, the Streaming

                                                                                      Defendants have engaged in a conspiracy and agreement to restrain interstate trade and commerce

                                                                                      which constitutes a violation of Section 1 of the Sherman Act, 15 U.S.C. § 1. This offense is likely

                                                                                      to continue unless the relief requested is granted.

                                                                                             340.    Streaming Defendants have conspired and agreed to fix and control copyright

                                                                                      license fees to avoid competition between and among themselves in the market for public

                                                                                      performance licenses to copyrighted music for music streaming services.

                                                                                             341.    The Streaming Defendants collectively account for more than 85% of the revenue

                                                                                      in the relevant market.


                                                                                                                                       70
                                                                                              Case 3:20-cv-00309-JAM Document 1 Filed 03/09/20 Page 74 of 120




                                                                                             342.    The horizontal price-fixing agreement also resulted in clear anticompetitive effects

                                                                                      on songwriters and publishers in the public performance rights market by depriving them of the

                                                                                      benefits of competition. The anticompetitive effects of Streaming Defendants’ conduct and the

                                                                                      potential for continuing and future anticompetitive effects outweigh any conceivable efficiencies

                                                                                      deriving from their conduct.

                                                                                             343.    Where, as here, Streaming Defendants have engaged in per se violation of Section
2 CORPORATE DR., SUITE 210 • TRUMBULL, CT • 06611 • 203.424.8021 • RICH@GORALAW.COM




                                                                                      1 of the Sherman Act, no allegations with respect to the relevant product market, geographic

                                                                                      market or market power are required.

                                                                                             344.    Streaming Defendants and their co-conspirators are each liable jointly and severally

                                                                                      to the Plaintiff for treble the amount of damages and losses caused to Plaintiff by unreasonable
                                 WWW.GORALAW.COM




                                                                                      and illegal restraints of trade undertaken by Streaming Defendants, in an amount to be proven at
                                    GORA LLC




                                                                                      the trial hereof, together with a further amount reflecting treble the further losses and damages

                                                                                      suffered as a result of any continuation of the same conduct during the pendency of this litigation,

                                                                                      and statutory pre-judgment interest from the date of the service of the complaint herein, and

                                                                                      attorneys’ fees and other costs of proceeding with the litigation instituted herein, all pursuant to 15

                                                                                      U.S.C. § 15(a).

                                                                                             345.    Streaming Defendants and their co-conspirators are also liable to Plaintiff for

                                                                                      punitive damages under common law of Connecticut in consideration of its willful and intentional

                                                                                      violation of the Sherman Act as set forth above.

                                                                                                                                COUNT 2
                                                                                                  (Horizontal Price-fixing in Violation of Section 1 of the Sherman Act)
                                                                                                                                 (RMLC)

                                                                                             346.    Plaintiff incorporates by reference Paragraphs 1-345 as if fully stated herein.




                                                                                                                                        71
                                                                                              Case 3:20-cv-00309-JAM Document 1 Filed 03/09/20 Page 75 of 120




                                                                                             347.     Beginning at least as early as January 1, 2018, and continuing to date, RMLC has

                                                                                      engaged in a conspiracy and agreement to restrain interstate trade and commerce which constitutes

                                                                                      a violation of Section 1 of the Sherman Act, 15 U.S.C. § 1. This offense is likely to continue

                                                                                      unless the relief requested is granted.

                                                                                             348.     RMLC has conspired and agreed to fix and control copyright license fees to avoid

                                                                                      competition between and among its radio station members in the market for public performance
2 CORPORATE DR., SUITE 210 • TRUMBULL, CT • 06611 • 203.424.8021 • RICH@GORALAW.COM




                                                                                      licenses to copyrighted music for radio stations.

                                                                                             349.     The radio stations RMLC represents collectively account for more than 85% of the

                                                                                      revenue in the relevant market.

                                                                                             350.     The horizontal price-fixing agreement also resulted in clear anticompetitive effects
                                 WWW.GORALAW.COM




                                                                                      on songwriters and publishers in the public performance rights market by depriving them of the
                                    GORA LLC




                                                                                      benefits of competition. The anticompetitive effects of RMLC’s conduct and the potential for

                                                                                      continuing and future anticompetitive effects outweigh any conceivable efficiencies deriving from

                                                                                      its conduct.

                                                                                             351.     Where, as here, RMLC has engaged in per se violation of Section 1 of the Sherman

                                                                                      Act, no allegations with respect to the relevant product market, geographic market or market power

                                                                                      are required.

                                                                                             352.     RMLC and its co-conspirators are each liable jointly and severally to the Plaintiff

                                                                                      for treble the amount of damages and losses caused to Plaintiff by unreasonable and illegal

                                                                                      restraints of trade undertaken by RMLC, in an amount to be proven at the trial hereof, together

                                                                                      with a further amount reflecting treble the further losses and damages suffered as a result of any

                                                                                      continuation of the same conduct during the pendency of this litigation, and statutory pre-judgment




                                                                                                                                       72
                                                                                              Case 3:20-cv-00309-JAM Document 1 Filed 03/09/20 Page 76 of 120




                                                                                      interest from the date of the service of the complaint herein, and attorneys’ fees and other costs of

                                                                                      proceeding with the litigation instituted herein, all pursuant to 15 U.S.C. § 15(a).

                                                                                             353.       RMLC and its co-conspirators are also liable to Plaintiff for punitive damages

                                                                                      under common law of Connecticut in consideration of their willful and intentional violation of the

                                                                                      Sherman Act as set forth above.

                                                                                                                                   COUNT 3
2 CORPORATE DR., SUITE 210 • TRUMBULL, CT • 06611 • 203.424.8021 • RICH@GORALAW.COM




                                                                                                     (Horizontal Price-fixing in Violation of Section 1 of the Sherman Act)
                                                                                                                                   (TVMLC)

                                                                                             354.       Plaintiff incorporates by reference Paragraphs 1-353 as if fully stated herein.

                                                                                             355.       Beginning at least as early as January 1, 2018, and continuing to date, TVMLC has

                                                                                      engaged in a conspiracy and agreement to restrain interstate trade and commerce which constitutes
                                 WWW.GORALAW.COM




                                                                                      a violation of Section 1 of the Sherman Act, 15 U.S.C. § 1. This offense is likely to continue
                                    GORA LLC




                                                                                      unless the relief requested is granted.

                                                                                             356.       TVMLC has conspired and agreed to fix and control copyright license fees to avoid

                                                                                      competition between and among itself and its television stations in the market for public

                                                                                      performance licenses to copyrighted music for commercial television stations.

                                                                                             357.       The radio stations TVMLC represents collectively account for more than 85% of

                                                                                      the revenue in the relevant market.

                                                                                             358.       The horizontal price-fixing agreement also resulted in clear anticompetitive effects

                                                                                      on songwriters and publishers in the public performance rights market by depriving them of the

                                                                                      benefits of competition. The anticompetitive effects of TVMLC’s conduct and the potential for

                                                                                      continuing and future anticompetitive effects outweigh any conceivable efficiencies deriving from

                                                                                      its conduct.




                                                                                                                                         73
                                                                                              Case 3:20-cv-00309-JAM Document 1 Filed 03/09/20 Page 77 of 120




                                                                                             359.    Where, as here, TVMLC has engaged in per se violation of Section 1 of the

                                                                                      Sherman Act, no allegations with respect to the relevant product market, geographic market or

                                                                                      market power are required.

                                                                                             360.    TVMLC and its co-conspirators are each liable jointly and severally to the Plaintiff

                                                                                      for treble the amount of damages and losses caused to Plaintiff by unreasonable and illegal

                                                                                      restraints of trade undertaken by TVMLC, in an amount to be proven at the trial hereof, together
2 CORPORATE DR., SUITE 210 • TRUMBULL, CT • 06611 • 203.424.8021 • RICH@GORALAW.COM




                                                                                      with a further amount reflecting treble the further losses and damages suffered as a result of any

                                                                                      continuation of the same conduct during the pendency of this litigation, and statutory pre-judgment

                                                                                      interest from the date of the service of the complaint herein, and attorneys’ fees and other costs of

                                                                                      proceeding with the litigation instituted herein, all pursuant to 15 U.S.C. § 15(a).
                                 WWW.GORALAW.COM




                                                                                             361.    TVMLC and its co-conspirators are also liable to Plaintiff for punitive damages
                                    GORA LLC




                                                                                      under common law of Connecticut in consideration of its willful and intentional violation of the

                                                                                      Sherman Act as set forth above.

                                                                                                                                COUNT 4
                                                                                                  (Horizontal Price-fixing in Violation of Section 1 of the Sherman Act)
                                                                                                                                 (DiMA)

                                                                                             362.    Plaintiff incorporates by reference Paragraphs 1-361 as if fully stated herein.

                                                                                             363.    Beginning at least as early as January 1, 2018, and continuing to date, DiMA has

                                                                                      engaged in a conspiracy and agreement to restrain interstate trade and commerce which constitutes

                                                                                      a violation of Section 1 of the Sherman Act, 15 U.S.C. § 1. This offense is likely to continue

                                                                                      unless the relief requested is granted.

                                                                                             364.    DiMA has conspired and agreed to fix and control copyright license fees to avoid

                                                                                      competition between and among itself and its music streaming services in the market for public

                                                                                      performance licenses to copyrighted music for music streaming services.


                                                                                                                                       74
                                                                                              Case 3:20-cv-00309-JAM Document 1 Filed 03/09/20 Page 78 of 120




                                                                                             365.       The music streaming services that DiMA represents collectively account for more

                                                                                      than 85% of the revenue in the relevant market.

                                                                                             366.       The horizontal price-fixing agreement also resulted in clear anticompetitive effects

                                                                                      on songwriters and publishers in the public performance rights market by depriving them of the

                                                                                      benefits of competition. The anticompetitive effects of DiMA’s conduct and the potential for

                                                                                      continuing and future anticompetitive effects outweigh any conceivable efficiencies deriving from
2 CORPORATE DR., SUITE 210 • TRUMBULL, CT • 06611 • 203.424.8021 • RICH@GORALAW.COM




                                                                                      its conduct.

                                                                                             367.       Where, as here, DiMA has engaged in per se violation of Section 1 of the Sherman

                                                                                      Act, no allegations with respect to the relevant product market, geographic market or market power

                                                                                      are required.
                                 WWW.GORALAW.COM




                                                                                             368.       DiMA and its co-conspirators are each liable jointly and severally to the Plaintiff
                                    GORA LLC




                                                                                      for treble the amount of damages and losses caused to Plaintiff by unreasonable and illegal

                                                                                      restraints of trade undertaken by DiMA, in an amount to be proven at the trial hereof, together with

                                                                                      a further amount reflecting treble the further losses and damages suffered as a result of any

                                                                                      continuation of the same conduct during the pendency of this litigation, and statutory pre-judgment

                                                                                      interest from the date of the service of the complaint herein, and attorneys’ fees and other costs of

                                                                                      proceeding with the litigation instituted herein, all pursuant to 15 U.S.C. § 15(a).

                                                                                             369.       DiMA and its co-conspirators are also liable to Plaintiff for punitive damages under

                                                                                      common law of Connecticut in consideration of its willful and intentional violation of the Sherman

                                                                                      Act as set forth above.

                                                                                                                                   COUNT 5
                                                                                                     (Horizontal Price-fixing in Violation of Section 1 of the Sherman Act)
                                                                                                                                  (NRBMLC)

                                                                                             370.       Plaintiff incorporates by reference Paragraphs 1-369 as if fully stated herein.


                                                                                                                                         75
                                                                                              Case 3:20-cv-00309-JAM Document 1 Filed 03/09/20 Page 79 of 120




                                                                                             371.    Beginning at least as early as January 1, 2018, and continuing to date, NRBMLC

                                                                                      has engaged in a conspiracy and agreement to restrain interstate trade and commerce which

                                                                                      constitutes a violation of Section 1 of the Sherman Act, 15 U.S.C. § 1. This offense is likely to

                                                                                      continue unless the relief requested is granted.

                                                                                             372.    NRBMLC has conspired and agreed to fix and control copyright license fees to

                                                                                      avoid competition between and among itself and its music streaming services in the market for
2 CORPORATE DR., SUITE 210 • TRUMBULL, CT • 06611 • 203.424.8021 • RICH@GORALAW.COM




                                                                                      public performance licenses to copyrighted music for religious radio stations.

                                                                                             373.    The horizontal price-fixing agreement also resulted in clear anticompetitive effects

                                                                                      on songwriters and publishers in the public performance rights market by depriving them of the

                                                                                      benefits of competition. The anticompetitive effects of NRBMLC’s conduct and the potential for
                                 WWW.GORALAW.COM




                                                                                      continuing and future anticompetitive effects outweigh any conceivable efficiencies deriving from
                                    GORA LLC




                                                                                      its conduct.

                                                                                             374.    Where, as here, NRBMLC has engaged in per se violation of Section 1 of the

                                                                                      Sherman Act, no allegations with respect to the relevant product market, geographic market or

                                                                                      market power are required.

                                                                                             375.    NRBMLC and its co-conspirators are each liable jointly and severally to the

                                                                                      Plaintiff for treble the amount of damages and losses caused to Plaintiff by unreasonable and illegal

                                                                                      restraints of trade undertaken by NRBMLC, in an amount to be proven at the trial hereof, together

                                                                                      with a further amount reflecting treble the further losses and damages suffered as a result of any

                                                                                      continuation of the same conduct during the pendency of this litigation, and statutory pre-judgment

                                                                                      interest from the date of the service of the complaint herein, and attorneys’ fees and other costs of

                                                                                      proceeding with the litigation instituted herein, all pursuant to 15 U.S.C. § 15(a).




                                                                                                                                         76
                                                                                              Case 3:20-cv-00309-JAM Document 1 Filed 03/09/20 Page 80 of 120




                                                                                             376.    NRBMLC and its co-conspirators are also liable to Plaintiff for punitive damages

                                                                                      under common law of Connecticut in consideration of its willful and intentional violation of the

                                                                                      Sherman Act as set forth above.

                                                                                                                                COUNT 6
                                                                                                  (Horizontal Price-fixing in Violation of Section 1 of the Sherman Act)
                                                                                                                              (WineAmerica)

                                                                                             377.    Plaintiff incorporates by reference Paragraphs 1-376 as if fully stated herein.
2 CORPORATE DR., SUITE 210 • TRUMBULL, CT • 06611 • 203.424.8021 • RICH@GORALAW.COM




                                                                                             378.    Beginning at least as early as January 1, 2018, and continuing to date, WineAmerica

                                                                                      has engaged in a conspiracy and agreement to restrain interstate trade and commerce which

                                                                                      constitutes a violation of Section 1 of the Sherman Act, 15 U.S.C. § 1. This offense is likely to

                                                                                      continue unless the relief requested is granted.
                                 WWW.GORALAW.COM




                                                                                             379.    WineAmerica has conspired and agreed to fix and control copyright license fees to
                                    GORA LLC




                                                                                      avoid competition between and among itself and its members in the market for public performance

                                                                                      licenses to copyrighted music for wineries.

                                                                                             380.    The wineries that WineAmerica represents collectively account for more than, upon

                                                                                      information and belief, 75% of the revenue in the relevant market.

                                                                                             381.    The horizontal price-fixing agreement also resulted in clear anticompetitive effects

                                                                                      on songwriters and publishers in the public performance rights market by depriving them of the

                                                                                      benefits of competition. The anticompetitive effects of WineAmerica’s conduct and the potential

                                                                                      for continuing and future anticompetitive effects outweigh any conceivable efficiencies deriving

                                                                                      from its conduct.

                                                                                             382.    Where, as here, WineAmerica has engaged in per se violation of Section 1 of the

                                                                                      Sherman Act, no allegations with respect to the relevant product market, geographic market or

                                                                                      market power are required.


                                                                                                                                         77
                                                                                              Case 3:20-cv-00309-JAM Document 1 Filed 03/09/20 Page 81 of 120




                                                                                             383.    WineAmerica and its co-conspirators are each liable jointly and severally to the

                                                                                      Plaintiff for treble the amount of damages and losses caused to Plaintiff by unreasonable and illegal

                                                                                      restraints of trade undertaken by WineAmerica, in an amount to be proven at the trial hereof,

                                                                                      together with a further amount reflecting treble the further losses and damages suffered as a result

                                                                                      of any continuation of the same conduct during the pendency of this litigation, and statutory pre-

                                                                                      judgment interest from the date of the service of the complaint herein, and attorneys’ fees and other
2 CORPORATE DR., SUITE 210 • TRUMBULL, CT • 06611 • 203.424.8021 • RICH@GORALAW.COM




                                                                                      costs of proceeding with the litigation instituted herein, all pursuant to 15 U.S.C. § 15(a).

                                                                                             384.    WineAmerica and its co-conspirators is also liable to Plaintiff for punitive damages

                                                                                      under common law of Connecticut in consideration of its willful and intentional violation of the

                                                                                      Sherman Act as set forth above.
                                 WWW.GORALAW.COM




                                                                                                                                COUNT 7
                                    GORA LLC




                                                                                                  (Horizontal Price-fixing in Violation of Section 1 of the Sherman Act)
                                                                                                                 (iHeartMedia and Connoisseur Media)

                                                                                             385.    Plaintiff incorporates by reference Paragraphs 1-384 as if fully stated herein.

                                                                                             386.    Beginning at least as early as January 1, 2018, and continuing to date, iHeartMedia

                                                                                      and Connoisseur Media have engaged in a conspiracy and agreement to restrain interstate trade

                                                                                      and commerce which constitutes a violation of Section 1 of the Sherman Act, 15 U.S.C. § 1. This

                                                                                      offense is likely to continue unless the relief requested is granted.

                                                                                             387.    iHeartMedia and Connoisseur Media have conspired and agreed to fix and control

                                                                                      copyright license fees to avoid competition between and themselves.

                                                                                             388.    The horizontal price-fixing agreement also resulted in clear anticompetitive effects

                                                                                      on songwriters and publishers in the public performance rights market by depriving them of the

                                                                                      benefits of competition.     The anticompetitive effects of the conduct of iHeartMedia and




                                                                                                                                        78
                                                                                              Case 3:20-cv-00309-JAM Document 1 Filed 03/09/20 Page 82 of 120




                                                                                      Connoisseur Media and the potential for continuing and future anticompetitive effects outweigh

                                                                                      any conceivable efficiencies deriving from their conduct.

                                                                                             389.    Where, as here, iHeartMedia and Connoisseur Media have engaged in per se

                                                                                      violation of Section 1 of the Sherman Act, no allegations with respect to the relevant product

                                                                                      market, geographic market or market power are required.

                                                                                             390.    iHeartMedia and Connoisseur Media and their co-conspirators are each liable
2 CORPORATE DR., SUITE 210 • TRUMBULL, CT • 06611 • 203.424.8021 • RICH@GORALAW.COM




                                                                                      jointly and severally to the Plaintiff for treble the amount of damages and losses caused to Plaintiff

                                                                                      by unreasonable and illegal restraints of trade undertaken by iHeartMedia and Connoisseur Media,

                                                                                      in an amount to be proven at the trial hereof, together with a further amount reflecting treble the

                                                                                      further losses and damages suffered as a result of any continuation of the same conduct during the
                                 WWW.GORALAW.COM




                                                                                      pendency of this litigation, and statutory pre-judgment interest from the date of the service of the
                                    GORA LLC




                                                                                      complaint herein, and attorneys’ fees and other costs of proceeding with the litigation instituted

                                                                                      herein, all pursuant to 15 U.S.C. § 15(a).

                                                                                             391.    iHeartMedia and Connoisseur Media and their co-conspirators are also liable to

                                                                                      Plaintiff for punitive damages under common law of Connecticut in consideration of their willful

                                                                                      and intentional violation of the Sherman Act as set forth above.

                                                                                                                              COUNT 8
                                                                                              (Group Boycott/Refusal to Deal in Violation of Section 1 of the Sherman Act)
                                                                                                                       (Streaming Defendants)

                                                                                             392.    Plaintiff incorporates by reference Paragraphs 1-391 as if fully stated herein.

                                                                                             393.    Beginning at least as early as January 1, 2018, and continuing to date, by virtue of

                                                                                      their agreed conduct to refuse to deal with and engage in a group boycott of PMR, Streaming

                                                                                      Defendants and their co-conspirators are each liable jointly and severally to the Plaintiff for treble

                                                                                      the amount of damages and losses caused to Plaintiff by unreasonable and illegal restraints of trade


                                                                                                                                       79
                                                                                              Case 3:20-cv-00309-JAM Document 1 Filed 03/09/20 Page 83 of 120




                                                                                      undertaken by Streaming Defendants, in an amount to be proven at the trial hereof, together with

                                                                                      a further amount reflecting treble the further losses and damages suffered as a result of any

                                                                                      continuation of the same conduct during the pendency of this litigation, and statutory pre-judgment

                                                                                      interest from the date of the service of the complaint herein, and attorneys’ fees and other costs of

                                                                                      proceeding with the litigation instituted herein, all pursuant to 15 U.S.C. § 15(a).

                                                                                             394.    Streaming Defendants are also liable to Plaintiff for punitive damages under
2 CORPORATE DR., SUITE 210 • TRUMBULL, CT • 06611 • 203.424.8021 • RICH@GORALAW.COM




                                                                                      common law of Connecticut in consideration of their willful and intentional violation of the

                                                                                      Sherman Act as set forth above.

                                                                                                                              COUNT 9
                                                                                              (Group Boycott/Refusal to Deal in Violation of Section 1 of the Sherman Act)
                                                                                                                               (RMLC)
                                 WWW.GORALAW.COM




                                                                                             395.    Plaintiff incorporates by reference Paragraphs 1-394 as if fully stated herein.
                                    GORA LLC




                                                                                             396.    Beginning at least as early as January 1, 2018, and continuing to date, by virtue of

                                                                                      their agreed conduct to refuse to deal with and engage in a group boycott of PMR, RMLC, and its

                                                                                      co-conspirators are each liable jointly and severally to the Plaintiff for treble the amount of

                                                                                      damages and losses caused to Plaintiff by unreasonable and illegal restraints of trade undertaken

                                                                                      by RMLC, in an amount to be proven at the trial hereof, together with a further amount reflecting

                                                                                      treble the further losses and damages suffered as a result of any continuation of the same conduct

                                                                                      during the pendency of this litigation, and statutory pre-judgment interest from the date of the

                                                                                      service of the complaint herein, and attorneys’ fees and other costs of proceeding with the litigation

                                                                                      instituted herein, all pursuant to 15 U.S.C. § 15(a).

                                                                                             397.    RMLC and its co-conspirators are jointly liable to Plaintiff for punitive damages

                                                                                      under common law of Connecticut in consideration of their willful and intentional violation of the

                                                                                      Sherman Act as set forth above.


                                                                                                                                       80
                                                                                              Case 3:20-cv-00309-JAM Document 1 Filed 03/09/20 Page 84 of 120




                                                                                                                              COUNT 10
                                                                                              (Group Boycott/Refusal to Deal in Violation of Section 1 of the Sherman Act)
                                                                                                                              (TVMLC)

                                                                                             398.    Plaintiff incorporates by reference Paragraphs 1-397 as if fully stated herein.

                                                                                             399.    Beginning at least as early as January 1, 2018, and continuing to date, by virtue of

                                                                                      their agreed conduct to refuse to deal with and engage in a group boycott of PMR, TVMLC and

                                                                                      its co-conspirators are each liable jointly and severally to the Plaintiff for treble the amount of
2 CORPORATE DR., SUITE 210 • TRUMBULL, CT • 06611 • 203.424.8021 • RICH@GORALAW.COM




                                                                                      damages and losses caused to Plaintiff by unreasonable and illegal restraints of trade undertaken

                                                                                      by TVMLC, in an amount to be proven at the trial hereof, together with a further amount reflecting

                                                                                      treble the further losses and damages suffered as a result of any continuation of the same conduct

                                                                                      during the pendency of this litigation, and statutory pre-judgment interest from the date of the
                                 WWW.GORALAW.COM




                                                                                      service of the complaint herein, and attorneys’ fees and other costs of proceeding with the litigation
                                    GORA LLC




                                                                                      instituted herein, all pursuant to 15 U.S.C. § 15(a).

                                                                                             400.    TVMLC is also liable to Plaintiff for punitive damages under common law of

                                                                                      Connecticut in consideration of their willful and intentional violation of the Sherman Act as set

                                                                                      forth above.

                                                                                                                              COUNT 11
                                                                                              (Group Boycott/Refusal to Deal in Violation of Section 1 of the Sherman Act)
                                                                                                                                (DiMA)

                                                                                             401.    Plaintiff incorporates by reference Paragraphs 1-400 as if fully stated herein.

                                                                                             402.    Beginning at least as early as January 1, 2018, and continuing to date, by virtue of

                                                                                      their agreed conduct to refuse to deal with and engage in a group boycott of PMR, DiMA and its

                                                                                      co-conspirators are each liable jointly and severally to the Plaintiff for treble the amount of

                                                                                      damages and losses caused to Plaintiff by unreasonable and illegal restraints of trade undertaken

                                                                                      by DiMA, in an amount to be proven at the trial hereof, together with a further amount reflecting


                                                                                                                                       81
                                                                                              Case 3:20-cv-00309-JAM Document 1 Filed 03/09/20 Page 85 of 120




                                                                                      treble the further losses and damages suffered as a result of any continuation of the same conduct

                                                                                      during the pendency of this litigation, and statutory pre-judgment interest from the date of the

                                                                                      service of the complaint herein, and attorneys’ fees and other costs of proceeding with the litigation

                                                                                      instituted herein, all pursuant to 15 U.S.C. § 15(a).

                                                                                             403.    DiMA is also liable to Plaintiff for punitive damages under common law of

                                                                                      Connecticut in consideration of their willful and intentional violation of the Sherman Act as set
2 CORPORATE DR., SUITE 210 • TRUMBULL, CT • 06611 • 203.424.8021 • RICH@GORALAW.COM




                                                                                      forth above.

                                                                                                                              COUNT 12
                                                                                              (Group Boycott/Refusal to Deal in Violation of Section 1 of the Sherman Act)
                                                                                                                              (NRBMLC)

                                                                                             404.    Plaintiff incorporates by reference Paragraphs 1-403 as if fully stated herein.
                                 WWW.GORALAW.COM




                                                                                             405.    Beginning at least as early as January 1, 2018, and continuing to date, by virtue of
                                    GORA LLC




                                                                                      their agreed conduct to refuse to deal with and engage in a group boycott of PMR, NRBMLC and

                                                                                      its co-conspirators are each liable jointly and severally to the Plaintiff for treble the amount of

                                                                                      damages and losses caused to Plaintiff by unreasonable and illegal restraints of trade undertaken

                                                                                      by NRBMLC, in an amount to be proven at the trial hereof, together with a further amount

                                                                                      reflecting treble the further losses and damages suffered as a result of any continuation of the same

                                                                                      conduct during the pendency of this litigation, and statutory pre-judgment interest from the date

                                                                                      of the service of the complaint herein, and attorneys’ fees and other costs of proceeding with the

                                                                                      litigation instituted herein, all pursuant to 15 U.S.C. § 15(a).

                                                                                             406.    NRBMLC and its co-conspirators are also liable to Plaintiff for punitive damages

                                                                                      under common law of Connecticut in consideration of their willful and intentional violation of the

                                                                                      Sherman Act as set forth above.




                                                                                                                                        82
                                                                                              Case 3:20-cv-00309-JAM Document 1 Filed 03/09/20 Page 86 of 120




                                                                                                                              COUNT 13
                                                                                              (Group Boycott/Refusal to Deal in Violation of Section 1 of the Sherman Act)
                                                                                                                           (WineAmerica)

                                                                                             407.    Plaintiff incorporates by reference Paragraphs 1-406 as if fully stated herein.

                                                                                             408.    Beginning at least as early as January 1, 2018, and continuing to date, by virtue of

                                                                                      their agreed conduct to refuse to deal with and engage in a group boycott of PMR, WineAmerica

                                                                                      and its co-conspirators are each liable jointly and severally to the Plaintiff for treble the amount of
2 CORPORATE DR., SUITE 210 • TRUMBULL, CT • 06611 • 203.424.8021 • RICH@GORALAW.COM




                                                                                      damages and losses caused to Plaintiff by unreasonable and illegal restraints of trade undertaken

                                                                                      by WineAmerica, in an amount to be proven at the trial hereof, together with a further amount

                                                                                      reflecting treble the further losses and damages suffered as a result of any continuation of the same

                                                                                      conduct during the pendency of this litigation, and statutory pre-judgment interest from the date
                                 WWW.GORALAW.COM




                                                                                      of the service of the complaint herein, and attorneys’ fees and other costs of proceeding with the
                                    GORA LLC




                                                                                      litigation instituted herein, all pursuant to 15 U.S.C. § 15(a).

                                                                                             409.    WineAmerica and its co-conspirators are also liable to Plaintiff for punitive

                                                                                      damages under common law of Connecticut in consideration of their willful and intentional

                                                                                      violation of the Sherman Act as set forth above.

                                                                                                                              COUNT 14
                                                                                              (Group Boycott/Refusal to Deal in Violation of Section 1 of the Sherman Act)
                                                                                                               (iHeartMedia and Connoisseur Media)

                                                                                             410.    Plaintiff incorporates by reference Paragraphs 1-409 as if fully stated herein.

                                                                                             411.    Beginning at least as early as January 1, 2018, and continuing to date, by virtue of

                                                                                      their agreed conduct to refuse to deal with and engage in a group boycott of PMR, iHeartMedia

                                                                                      and Connoisseur Media and their co-conspirators are each liable jointly and severally to the

                                                                                      Plaintiff for treble the amount of damages and losses caused to Plaintiff by unreasonable and illegal

                                                                                      restraints of trade undertaken by iHeartMedia and Connoisseur Media, in an amount to be proven


                                                                                                                                        83
                                                                                              Case 3:20-cv-00309-JAM Document 1 Filed 03/09/20 Page 87 of 120




                                                                                      at the trial hereof, together with a further amount reflecting treble the further losses and damages

                                                                                      suffered as a result of any continuation of the same conduct during the pendency of this litigation,

                                                                                      and statutory pre-judgment interest from the date of the service of the complaint herein, and

                                                                                      attorneys’ fees and other costs of proceeding with the litigation instituted herein, all pursuant to 15

                                                                                      U.S.C. § 15(a).

                                                                                             412.    iHeartMedia and Connoisseur Media and their co-conspirators are jointly liable to
2 CORPORATE DR., SUITE 210 • TRUMBULL, CT • 06611 • 203.424.8021 • RICH@GORALAW.COM




                                                                                      Plaintiff for punitive damages under common law of Connecticut in consideration of their willful

                                                                                      and intentional violation of the Sherman Act as set forth above.

                                                                                                                              COUNT 15
                                                                                                           (Sherman Act Section 2 Violation: Monopsonization)
                                                                                                                        (Streaming Defendants)
                                 WWW.GORALAW.COM




                                                                                             413.    Plaintiff incorporates by reference Paragraphs 1-412 as if fully stated herein.
                                    GORA LLC




                                                                                             414.    At all times relevant to this complaint, Streaming Defendants have monopsony

                                                                                      power over the performance rights license market for music streaming services in the United States

                                                                                      and refuse to deal with and are engaging in a group boycott of PMR and thereby to depress, fix

                                                                                      and stabilize the prices paid for performance rights licenses and to ensure that all PROs would be

                                                                                      unable to market their performance rights licenses except at prices that were fixed and artificially

                                                                                      depressed by Streaming Defendants’ conspiracy. This conspiracy has caused and continues to

                                                                                      cause substantial anticompetitive effects, and achieves no legitimate efficiency benefit.

                                                                                             415.    Streaming Defendants possess monopsony power in the relevant market and have

                                                                                      abused and continue to abuse that power to refuse to deal with and engage in a group boycott of

                                                                                      PMR and foreclose and exclude any new PROs from entering the market.

                                                                                             416.    As a direct and proximate result of the continuing violation of Section 2 of the

                                                                                      Sherman Act by Streaming Defendants and their co-conspirators, each of whom is jointly and


                                                                                                                                        84
                                                                                               Case 3:20-cv-00309-JAM Document 1 Filed 03/09/20 Page 88 of 120




                                                                                      severally liable, Plaintiff has suffered antitrust injury and damages in an amount to be proven at

                                                                                      trial.

                                                                                               417.   The foregoing conduct is a per se violation of Section 2 of the Sherman Act. In the

                                                                                      alternative, the foregoing conduct violated Section 2 by virtue of the rule of reason.

                                                                                               418.   As a direct and proximate result of Streaming Defendants’ unlawful conduct, PMR

                                                                                      has suffered damages in an amount to be proved at trial. Such damages represent the amount
2 CORPORATE DR., SUITE 210 • TRUMBULL, CT • 06611 • 203.424.8021 • RICH@GORALAW.COM




                                                                                      Plaintiff would have received for the sale of performance rights licenses in the absence of the

                                                                                      violation. These actual damages should be trebled under Section 4 of the Clayton Act. 15 U.S.C.

                                                                                      § 15.

                                                                                               419.   Plaintiff also seeks injunctive relief. The violations set forth above and the effects
                                 WWW.GORALAW.COM




                                                                                      thereof are continuing and will continue unless injunctive relief is granted.
                                    GORA LLC




                                                                                                                              COUNT 16
                                                                                                           (Sherman Act Section 2 Violation: Monopsonization)
                                                                                                                               (RMLC)

                                                                                               420.   Plaintiff incorporates by reference Paragraphs 1-419 as if fully stated herein.

                                                                                               421.   At all times relevant to this complaint, RMLC has monopsony power over the

                                                                                      performance rights license market for its radio stations in the United States and refuses to deal

                                                                                      with and is engaging in a group boycott of PMR and thereby to depress, fix and stabilize the prices

                                                                                      paid for performance rights licenses and to ensure that all PROs would be unable to market their

                                                                                      performance rights licenses except at prices that were fixed and artificially depressed by its

                                                                                      conspiracy. This conspiracy has caused and continues to cause substantial anticompetitive effects,

                                                                                      and achieves no legitimate efficiency benefit.




                                                                                                                                       85
                                                                                              Case 3:20-cv-00309-JAM Document 1 Filed 03/09/20 Page 89 of 120




                                                                                             422.    RMLC possesses monopsony power in the relevant market and has abused and

                                                                                      continues to abuse that power to refuse to deal with and engage in a group boycott of PMR and

                                                                                      foreclose and exclude any new PROs from entering the market.

                                                                                             423.    As a direct and proximate result of the continuing violation of Section 2 of the

                                                                                      Sherman Act by RMLC and its co-conspirators, each of whom is jointly and severally liable,

                                                                                      Plaintiff has suffered antitrust injury and damages in an amount to be proven at trial.
2 CORPORATE DR., SUITE 210 • TRUMBULL, CT • 06611 • 203.424.8021 • RICH@GORALAW.COM




                                                                                             424.    The foregoing conduct is a per se violation of Section 2 of the Sherman Act. In the

                                                                                      alternative, the foregoing conduct violated Section 2 by virtue of the rule of reason.

                                                                                             425.    As a direct and proximate result of RMLC’s, iHeartMedia’s and Connoisseur

                                                                                      Media’s unlawful conduct, PMR has suffered damages in an amount to be proved at trial. Such
                                 WWW.GORALAW.COM




                                                                                      damages represent the amount Plaintiff would have received for the sale of performance rights
                                    GORA LLC




                                                                                      licenses in the absence of the violation. These actual damages should be trebled under Section 4

                                                                                      of the Clayton Act. 15 U.S.C. § 15.

                                                                                             426.    Plaintiff also seeks injunctive relief. The violations set forth above and the effects

                                                                                      thereof are continuing and will continue unless injunctive relief is granted.

                                                                                                                              COUNT 17
                                                                                                           (Sherman Act Section 2 Violation: Monopsonization)
                                                                                                                               (TVMLC)

                                                                                             427.    Plaintiff incorporates by reference Paragraphs 1-426 as if fully stated herein.

                                                                                             428.    At all times relevant to this complaint, TVMLC has monopsony power over the

                                                                                      performance rights license market for its television stations in the United States and refuses to deal

                                                                                      with and is engaging in a group boycott of PMR and thereby to depress, fix and stabilize the prices

                                                                                      paid for performance rights licenses and to ensure that all PROs would be unable to market their

                                                                                      performance rights licenses except at prices that were fixed and artificially depressed by TVMLC’s


                                                                                                                                       86
                                                                                              Case 3:20-cv-00309-JAM Document 1 Filed 03/09/20 Page 90 of 120




                                                                                      conspiracy. This conspiracy has caused and continues to cause substantial anticompetitive effects,

                                                                                      and achieves no legitimate efficiency benefit.

                                                                                             429.    TVMLC possesses monopsony power in the relevant market and has abused and

                                                                                      continues to abuse that power to refuse to deal with and engage in a group boycott of PMR and

                                                                                      foreclose and exclude any new PROs from entering the market.

                                                                                             430.    As a direct and proximate result of the continuing violation of Section 2 of the
2 CORPORATE DR., SUITE 210 • TRUMBULL, CT • 06611 • 203.424.8021 • RICH@GORALAW.COM




                                                                                      Sherman Act by TVMLC and its co-conspirators, each of whom is jointly and severally liable,

                                                                                      Plaintiff has suffered antitrust injury and damages in an amount to be proven at trial.

                                                                                             431.    The foregoing conduct is a per se violation of Section 2 of the Sherman Act. In the

                                                                                      alternative, the foregoing conduct violated Section 2 by virtue of the rule of reason.
                                 WWW.GORALAW.COM




                                                                                             432.    As a direct and proximate result of TVMLC’s unlawful conduct, PMR has suffered
                                    GORA LLC




                                                                                      damages in an amount to be proved at trial. Such damages represent the amount Plaintiff would

                                                                                      have received for the sale of performance rights licenses in the absence of the violation. These

                                                                                      actual damages should be trebled under Section 4 of the Clayton Act. 15 U.S.C. § 15.

                                                                                             433.    Plaintiff also seeks injunctive relief. The violations set forth above and the effects

                                                                                      thereof are continuing and will continue unless injunctive relief is granted.

                                                                                                                              COUNT 18
                                                                                                           (Sherman Act Section 2 Violation: Monopsonization)
                                                                                                                                (DiMA)

                                                                                             434.    Plaintiff incorporates by reference Paragraphs 1-433 as if fully stated herein.

                                                                                             435.    At all times relevant to this complaint, DiMA has monopsony power over the

                                                                                      performance rights license market for its members in the United States and refuses to deal with

                                                                                      and is engaging in a group boycott of PMR and thereby to depress, fix and stabilize the prices paid

                                                                                      for performance rights licenses and to ensure that all PROs would be unable to market their


                                                                                                                                       87
                                                                                              Case 3:20-cv-00309-JAM Document 1 Filed 03/09/20 Page 91 of 120




                                                                                      performance rights licenses except at prices that were fixed and artificially depressed by DiMA’s

                                                                                      conspiracy. This conspiracy has caused and continues to cause substantial anticompetitive effects,

                                                                                      and achieves no legitimate efficiency benefit.

                                                                                             436.    DiMA possesses monopsony power in the relevant market and has abused and

                                                                                      continues to abuse that power to refuse to deal with and engage in a group boycott of PMR and

                                                                                      foreclose and exclude any new PROs from entering the market.
2 CORPORATE DR., SUITE 210 • TRUMBULL, CT • 06611 • 203.424.8021 • RICH@GORALAW.COM




                                                                                             437.    As a direct and proximate result of the continuing violation of Section 2 of the

                                                                                      Sherman Act by DiMA and its co-conspirators, each of which is jointly and severally liable,

                                                                                      Plaintiff has suffered antitrust injury and damages in an amount to be proven at trial.

                                                                                             438.    The foregoing conduct is a per se violation of Section 2 of the Sherman Act. In the
                                 WWW.GORALAW.COM




                                                                                      alternative, the foregoing conduct violated Section 2 by virtue of the rule of reason.
                                    GORA LLC




                                                                                             439.    As a direct and proximate result of DiMA’s unlawful conduct, PMR has suffered

                                                                                      damages in an amount to be proved at trial. Such damages represent the amount Plaintiff would

                                                                                      have received for the sale of performance rights licenses in the absence of the violation. These

                                                                                      actual damages should be trebled under Section 4 of the Clayton Act. 15 U.S.C. § 15.

                                                                                             440.    Plaintiff also seeks injunctive relief. The violations set forth above and the effects

                                                                                      thereof are continuing and will continue unless injunctive relief is granted.

                                                                                                                              COUNT 19
                                                                                                           (Sherman Act Section 2 Violation: Monopsonization)
                                                                                                                              (NRBMLC)

                                                                                             441.    Plaintiff incorporates by reference Paragraphs 1-440 as if fully stated herein.

                                                                                             442.    At all times relevant to this complaint, NRBMLC has monopsony power over the

                                                                                      performance rights license market for its members in the United States and refuses to deal with

                                                                                      and is engaging in a group boycott of PMR and thereby to depress, fix and stabilize the prices paid


                                                                                                                                       88
                                                                                              Case 3:20-cv-00309-JAM Document 1 Filed 03/09/20 Page 92 of 120




                                                                                      for performance rights licenses and to ensure that all PROs would be unable to market their

                                                                                      performance rights licenses except at prices that were fixed and artificially depressed by

                                                                                      NRBMLC’s conspiracy. This conspiracy has caused and continues to cause substantial

                                                                                      anticompetitive effects, and achieves no legitimate efficiency benefit.

                                                                                             443.    NRBMLC possesses monopsony power in the relevant market and has abused and

                                                                                      continues to abuse that power to refuse to deal with and engage in a group boycott of PMR and
2 CORPORATE DR., SUITE 210 • TRUMBULL, CT • 06611 • 203.424.8021 • RICH@GORALAW.COM




                                                                                      foreclose and exclude any new PROs from entering the market.

                                                                                             444.    As a direct and proximate result of the continuing violation of Section 2 of the

                                                                                      Sherman Act by NRBMLC and its co-conspirators, each of which is jointly and severally liable,

                                                                                      Plaintiff has suffered antitrust injury and damages in an amount to be proven at trial.
                                 WWW.GORALAW.COM




                                                                                             445.    The foregoing conduct is a per se violation of Section 2 of the Sherman Act. In the
                                    GORA LLC




                                                                                      alternative, the foregoing conduct violated Section 2 by virtue of the rule of reason.

                                                                                             446.    As a direct and proximate result of NRBMLC’s unlawful conduct, PMR has

                                                                                      suffered damages in an amount to be proved at trial. Such damages represent the amount Plaintiff

                                                                                      would have received for the sale of performance rights licenses in the absence of the violation.

                                                                                      These actual damages should be trebled under Section 4 of the Clayton Act. 15 U.S.C. § 15.

                                                                                             447.    Plaintiff also seeks injunctive relief. The violations set forth above and the effects

                                                                                      thereof are continuing and will continue unless injunctive relief is granted.

                                                                                                                              COUNT 20
                                                                                                           (Sherman Act Section 2 Violation: Monopsonization)
                                                                                                                            (WineAmerica)

                                                                                             448.    Plaintiff incorporates by reference Paragraphs 1-447 as if fully stated herein.

                                                                                             449.    At all times relevant to this complaint, WineAmerica has monopsony power over

                                                                                      the performance rights license market for its members in the United States and refuses to deal with


                                                                                                                                       89
                                                                                              Case 3:20-cv-00309-JAM Document 1 Filed 03/09/20 Page 93 of 120




                                                                                      and is engaging in a group boycott of PMR and thereby to depress, fix and stabilize the prices paid

                                                                                      for performance rights licenses and to ensure that all PROs would be unable to market their

                                                                                      performance rights licenses except at prices that were fixed and artificially depressed by

                                                                                      WineAmerica’s conspiracy. This conspiracy has caused and continues to cause substantial

                                                                                      anticompetitive effects, and achieves no legitimate efficiency benefit.

                                                                                             450.    WineAmerica possesses monopsony power in the relevant market and has abused
2 CORPORATE DR., SUITE 210 • TRUMBULL, CT • 06611 • 203.424.8021 • RICH@GORALAW.COM




                                                                                      and continues to abuse that power to refuse to deal with and engage in a group boycott of PMR

                                                                                      and foreclose and exclude any new PROs from entering the market.

                                                                                             451.    As a direct and proximate result of the continuing violation of Section 2 of the

                                                                                      Sherman Act by WineAmerica and its co-conspirators, each of which is jointly and severally liable,
                                 WWW.GORALAW.COM




                                                                                      Plaintiff has suffered antitrust injury and damages in an amount to be proven at trial.
                                    GORA LLC




                                                                                             452.    The foregoing conduct is a per se violation of Section 2 of the Sherman Act. In the

                                                                                      alternative, the foregoing conduct violated Section 2 by virtue of the rule of reason.

                                                                                             453.    As a direct and proximate result of WineAmerica’s unlawful conduct, PMR has

                                                                                      suffered damages in an amount to be proved at trial. Such damages represent the amount Plaintiff

                                                                                      would have received for the sale of performance rights licenses in the absence of the violation.

                                                                                      These actual damages should be trebled under Section 4 of the Clayton Act. 15 U.S.C. § 15.

                                                                                             454.    Plaintiff also seeks injunctive relief. The violations set forth above and the effects

                                                                                      thereof are continuing and will continue unless injunctive relief is granted.

                                                                                                                              COUNT 21
                                                                                                       (Sherman Act Section 2 Violation: Attempt to Monopsonize)
                                                                                                                       (Streaming Defendants)

                                                                                             455.    Plaintiff incorporates by reference Paragraphs 1-454 as if fully stated herein.




                                                                                                                                       90
                                                                                               Case 3:20-cv-00309-JAM Document 1 Filed 03/09/20 Page 94 of 120




                                                                                               456.   At all times relevant to this complaint, Streaming Defendants have willfully,

                                                                                      knowingly and intentionally conspired with the specific intent to monopsonize the performance

                                                                                      rights license market for music streaming services in the United States and refuse to deal with and

                                                                                      engage in a group boycott of PMR and thereby to depress, fix and stabilize the prices paid for

                                                                                      performance rights licenses and to ensure that all PROs would be unable to market their

                                                                                      performance rights licenses except at prices that were fixed and artificially depressed by Streaming
2 CORPORATE DR., SUITE 210 • TRUMBULL, CT • 06611 • 203.424.8021 • RICH@GORALAW.COM




                                                                                      Defendants’ conspiracy. This conspiracy has caused and continues to cause substantial

                                                                                      anticompetitive effects, and achieves no legitimate efficiency benefit.

                                                                                               457.   Streaming Defendants have attempted and continue to attempt to possess

                                                                                      monopsony power in the relevant market and maintain a dominant position therein to refuse to
                                 WWW.GORALAW.COM




                                                                                      deal with and engage in a group boycott of PMR and foreclose and exclude any new PROs from
                                    GORA LLC




                                                                                      entering the market.

                                                                                               458.   As a direct and proximate result of the continuing violation of Section 2 of the

                                                                                      Sherman Act by Streaming Defendants and their co-conspirators, each of whom is jointly and

                                                                                      severally liable, Plaintiff has suffered antitrust injury and damages in an amount to be proven at

                                                                                      trial.

                                                                                               459.   The foregoing conduct is a per se violation of Section 2 of the Sherman Act. In the

                                                                                      alternative, the foregoing conduct violated Section 2 by virtue of the rule of reason.

                                                                                               460.   As a direct and proximate result of Streaming Defendants’ unlawful conduct, PMR

                                                                                      has suffered damages in an amount to be proved at trial. Such damages represent the amount

                                                                                      Plaintiff would have received for the sale of performance rights licenses in the absence of the

                                                                                      violation. These actual damages should be trebled under Section 4 of the Clayton Act. 15 U.S.C.

                                                                                      § 15.


                                                                                                                                       91
                                                                                              Case 3:20-cv-00309-JAM Document 1 Filed 03/09/20 Page 95 of 120




                                                                                             461.    Plaintiff also seeks injunctive relief. The violations set forth above and the effects

                                                                                      thereof are continuing and will continue unless injunctive relief is granted.

                                                                                                                              COUNT 22
                                                                                                       (Sherman Act Section 2 Violation: Attempt to Monopsonize)
                                                                                                                               (RMLC)

                                                                                             462.    Plaintiff incorporates by reference Paragraphs 1-461 as if fully stated herein.

                                                                                             463.    At all times relevant to this complaint, RMLC has willfully, knowingly and
2 CORPORATE DR., SUITE 210 • TRUMBULL, CT • 06611 • 203.424.8021 • RICH@GORALAW.COM




                                                                                      intentionally conspired with the specific intent to monopsonize the performance rights license

                                                                                      market for its radio stations in the United States and refuse to deal with and engage in a group

                                                                                      boycott of PMR and thereby to depress, fix and stabilize the prices paid for performance rights

                                                                                      licenses and to ensure that all PROs would be unable to market their performance rights licenses
                                 WWW.GORALAW.COM




                                                                                      except at prices that were fixed and artificially depressed by RMLC’s conspiracy. This conspiracy
                                    GORA LLC




                                                                                      has caused and continues to cause substantial anticompetitive effects, and achieves no legitimate

                                                                                      efficiency benefit.

                                                                                             464.    RMLC has attempted and continues to attempt to possess monopsony power in the

                                                                                      relevant market and maintain a dominant position therein to refuse to deal with and engage in a

                                                                                      group boycott of PMR and foreclose and exclude any new PROs from entering the market.

                                                                                             465.    The foregoing conduct is a per se violation of Section 2 of the Sherman Act. In the

                                                                                      alternative, the foregoing conduct violated Section 2 by virtue of the rule of reason.

                                                                                             466.    As a direct and proximate result of RMLC’s, iHeartMedia’s and Connoisseur

                                                                                      Media’s unlawful conduct, PMR has suffered damages in an amount to be proved at trial. Such

                                                                                      damages represent the amount Plaintiff would have received for the sale of performance rights

                                                                                      licenses in the absence of the violation. These actual damages should be trebled under Section 4

                                                                                      of the Clayton Act. 15 U.S.C. § 15.


                                                                                                                                       92
                                                                                              Case 3:20-cv-00309-JAM Document 1 Filed 03/09/20 Page 96 of 120




                                                                                             467.    Plaintiff also seeks injunctive relief. The violations set forth above and the effects

                                                                                      thereof are continuing and will continue unless injunctive relief is granted.

                                                                                                                              COUNT 23
                                                                                                       (Sherman Act Section 2 Violation: Attempt to Monopsonize)
                                                                                                                              (TVMLC)

                                                                                             468.    Plaintiff incorporates by reference Paragraphs 1-467 as if fully stated herein.

                                                                                             469.    At all times relevant to this complaint, TVMLC has willfully, knowingly and
2 CORPORATE DR., SUITE 210 • TRUMBULL, CT • 06611 • 203.424.8021 • RICH@GORALAW.COM




                                                                                      intentionally conspired with the specific intent to monopsonize the performance rights license

                                                                                      market for its television stations in the United States and refuse to deal with and engage in a group

                                                                                      boycott of PMR and thereby to depress, fix and stabilize the prices paid for performance rights

                                                                                      licenses and to ensure that all PROs would be unable to market their performance rights licenses
                                 WWW.GORALAW.COM




                                                                                      except at prices that were fixed and artificially depressed by TVMLC’s conspiracy. This
                                    GORA LLC




                                                                                      conspiracy has caused and continues to cause substantial anticompetitive effects, and achieves no

                                                                                      legitimate efficiency benefit.

                                                                                             470.    TVMLC has attempted and continues to attempt to possess monopsony power in

                                                                                      the relevant market and maintain a dominant position therein to refuse to deal with and engage in

                                                                                      a group boycott of PMR and foreclose and exclude any new PROs from entering the market.

                                                                                             471.    The foregoing conduct is a per se violation of Section 2 of the Sherman Act. In the

                                                                                      alternative, the foregoing conduct violated Section 2 by virtue of the rule of reason.

                                                                                             472.    As a direct and proximate result of TVMLC’s unlawful conduct, PMR has suffered

                                                                                      damages in an amount to be proved at trial. Such damages represent the amount Plaintiff would

                                                                                      have received for the sale of performance rights licenses in the absence of the violation. These

                                                                                      actual damages should be trebled under Section 4 of the Clayton Act. 15 U.S.C. § 15.




                                                                                                                                       93
                                                                                                 Case 3:20-cv-00309-JAM Document 1 Filed 03/09/20 Page 97 of 120




                                                                                                 473.   Plaintiff also seeks injunctive relief. The violations set forth above and the effects

                                                                                      thereof are continuing and will continue unless injunctive relief is granted.

                                                                                                                                COUNT 24
                                                                                                         (Sherman Act Section 2 Violation: Attempt to Monopsonize)
                                                                                                                                  (DiMA)

                                                                                                 474.   Plaintiff incorporates by reference Paragraphs 1-473 as if fully stated herein.

                                                                                                 475.   At all times relevant to this complaint, DiMA has willfully, knowingly and
2 CORPORATE DR., SUITE 210 • TRUMBULL, CT • 06611 • 203.424.8021 • RICH@GORALAW.COM




                                                                                      intentionally conspired with the specific intent to monopsonize the performance rights license

                                                                                      market for its members in the United States and refuse to deal with and engage in a group boycott

                                                                                      of PMR and thereby to depress, fix and stabilize the prices paid for performance rights licenses

                                                                                      and to ensure that all PROs would be unable to market their performance rights licenses except at
                                 WWW.GORALAW.COM




                                                                                      prices that were fixed and artificially depressed by DiMA’s conspiracy. This conspiracy has caused
                                    GORA LLC




                                                                                      and continues to cause substantial anticompetitive effects, and achieves no legitimate efficiency

                                                                                      benefit.

                                                                                                 476.   DiMA has attempted and continues to attempt to possess monopsony power in the

                                                                                      relevant market and maintain a dominant position therein to refuse to deal with and engage in a

                                                                                      group boycott of PMR and foreclose and exclude any new PROs from entering the market.

                                                                                                 477.   The foregoing conduct is a per se violation of Section 2 of the Sherman Act. In the

                                                                                      alternative, the foregoing conduct violated Section 2 by virtue of the rule of reason.

                                                                                                 478.   As a direct and proximate result of DiMA’s unlawful conduct, PMR has suffered

                                                                                      damages in an amount to be proved at trial. Such damages represent the amount Plaintiff would

                                                                                      have received for the sale of performance rights licenses in the absence of the violation. These

                                                                                      actual damages should be trebled under Section 4 of the Clayton Act. 15 U.S.C. § 15.




                                                                                                                                         94
                                                                                              Case 3:20-cv-00309-JAM Document 1 Filed 03/09/20 Page 98 of 120




                                                                                             479.    Plaintiff also seeks injunctive relief. The violations set forth above and the effects

                                                                                      thereof are continuing and will continue unless injunctive relief is granted.

                                                                                                                              COUNT 25
                                                                                                       (Sherman Act Section 2 Violation: Attempt to Monopsonize)
                                                                                                                              (NRBMLC)

                                                                                             480.    Plaintiff incorporates by reference Paragraphs 1-479 as if fully stated herein.

                                                                                             481.    At all times relevant to this complaint, NRBMLC has willfully, knowingly and
2 CORPORATE DR., SUITE 210 • TRUMBULL, CT • 06611 • 203.424.8021 • RICH@GORALAW.COM




                                                                                      intentionally conspired with the specific intent to monopsonize the performance rights license

                                                                                      market for its members in the United States and refuse to deal with and engage in a group boycott

                                                                                      of PMR and thereby to depress, fix and stabilize the prices paid for performance rights licenses

                                                                                      and to ensure that all PROs would be unable to market their performance rights licenses except at
                                 WWW.GORALAW.COM




                                                                                      prices that were fixed and artificially depressed by NRBMLC’S conspiracy. This conspiracy has
                                    GORA LLC




                                                                                      caused and continues to cause substantial anticompetitive effects, and achieves no legitimate

                                                                                      efficiency benefit.

                                                                                             482.    NRBMLC has attempted and continues to attempt to possess monopsony power in

                                                                                      the relevant market and maintain a dominant position therein to refuse to deal with and engage in

                                                                                      a group boycott of PMR and foreclose and exclude any new PROs from entering the market.

                                                                                             483.    The foregoing conduct is a per se violation of Section 2 of the Sherman Act. In the

                                                                                      alternative, the foregoing conduct violated Section 2 by virtue of the rule of reason.

                                                                                             484.    As a direct and proximate result of NRBMLC’s unlawful conduct, PMR has

                                                                                      suffered damages in an amount to be proved at trial. Such damages represent the amount Plaintiff

                                                                                      would have received for the sale of performance rights licenses in the absence of the violation.

                                                                                      These actual damages should be trebled under Section 4 of the Clayton Act. 15 U.S.C. § 15.




                                                                                                                                       95
                                                                                              Case 3:20-cv-00309-JAM Document 1 Filed 03/09/20 Page 99 of 120




                                                                                             485.    Plaintiff also seeks injunctive relief. The violations set forth above and the effects

                                                                                      thereof are continuing and will continue unless injunctive relief is granted.

                                                                                                                              COUNT 26
                                                                                                       (Sherman Act Section 2 Violation: Attempt to Monopsonize)
                                                                                                                            (WineAmerica)

                                                                                             486.    Plaintiff incorporates by reference Paragraphs 1-485 as if fully stated herein.

                                                                                             487.    At all times relevant to this complaint, WineAmerica has willfully, knowingly and
2 CORPORATE DR., SUITE 210 • TRUMBULL, CT • 06611 • 203.424.8021 • RICH@GORALAW.COM




                                                                                      intentionally conspired with the specific intent to monopsonize the performance rights license

                                                                                      market for its members in the United States and refuse to deal with and engage in a group boycott

                                                                                      of PMR and thereby to depress, fix and stabilize the prices paid for performance rights licenses

                                                                                      and to ensure that all PROs would be unable to market their performance rights licenses except at
                                 WWW.GORALAW.COM




                                                                                      prices that were fixed and artificially depressed by TVMLC’s conspiracy. This conspiracy has
                                    GORA LLC




                                                                                      caused and continues to cause substantial anticompetitive effects, and achieves no legitimate

                                                                                      efficiency benefit.

                                                                                             488.    WineAmerica has attempted and continues to attempt to possess monopsony power

                                                                                      in the relevant market and maintain a dominant position therein to refuse to deal with and engage

                                                                                      in a group boycott of PMR and foreclose and exclude any new PROs from entering the market.

                                                                                             489.    The foregoing conduct is a per se violation of Section 2 of the Sherman Act. In the

                                                                                      alternative, the foregoing conduct violated Section 2 by virtue of the rule of reason.

                                                                                             490.    As a direct and proximate result of WineAmerica’s unlawful conduct, PMR has

                                                                                      suffered damages in an amount to be proved at trial. Such damages represent the amount Plaintiff

                                                                                      would have received for the sale of performance rights licenses in the absence of the violation.

                                                                                      These actual damages should be trebled under Section 4 of the Clayton Act. 15 U.S.C. § 15.




                                                                                                                                       96
                                                                                             Case 3:20-cv-00309-JAM Document 1 Filed 03/09/20 Page 100 of 120




                                                                                             491.     Plaintiff also seeks injunctive relief. The violations set forth above and the effects

                                                                                      thereof are continuing and will continue unless injunctive relief is granted.

                                                                                                                                COUNT 27
                                                                                                    (Violation of Connecticut Antitrust Act, Conn. Gen. Statute § 35-26)
                                                                                                                          (Streaming Defendants)

                                                                                             492.     Plaintiff incorporates by reference Paragraphs 1-491 as if fully stated herein.

                                                                                             493.     Streaming Defendants’ conspiracy to engage in price-fixing and to boycott and
2 CORPORATE DR., SUITE 210 • TRUMBULL, CT • 06611 • 203.424.8021 • RICH@GORALAW.COM




                                                                                      refuse to deal with PMR are agreements in restraint of trade, in violation of Section 35-26 of the

                                                                                      Connecticut Antitrust Act.

                                                                                             494.     As a direct and proximate result of Streaming Defendants’ unlawful conduct, PMR

                                                                                      has suffered damages in an amount to be proved at trial and is also entitled to treble damages,
                                 WWW.GORALAW.COM




                                                                                      together with a reasonable attorney's fee and costs.
                                    GORA LLC




                                                                                                                                COUNT 28
                                                                                                    (Violation of Connecticut Antitrust Act, Conn. Gen. Statute § 35-26)
                                                                                                                                 (RMLC)

                                                                                             495.     Plaintiff incorporates by reference Paragraphs 1-494 as if fully stated herein.

                                                                                             496.     RMLC’s conspiracy to engage in price-fixing and to boycott and refuse to deal with

                                                                                      PMR are agreements in restraint of trade, in violation of Section 35-26 of the Connecticut Antitrust

                                                                                      Act.

                                                                                             497.     As a direct and proximate result of RMLC’s unlawful conduct, PMR has suffered

                                                                                      damages in an amount to be proved at trial and is also entitled to treble damages, together with a

                                                                                      reasonable attorney's fee and costs.




                                                                                                                                       97
                                                                                             Case 3:20-cv-00309-JAM Document 1 Filed 03/09/20 Page 101 of 120




                                                                                                                                COUNT 29
                                                                                                    (Violation of Connecticut Antitrust Act, Conn. Gen. Statute § 35-26)
                                                                                                                                (TVMLC)

                                                                                             498.      Plaintiff incorporates by reference Paragraphs 1-497 as if fully stated herein.

                                                                                             499.      TVMLC’s conspiracy to engage in price-fixing and to boycott and refuse to deal

                                                                                      with PMR are agreements in restraint of trade, in violation of Section 35-26 of the Connecticut

                                                                                      Antitrust Act.
2 CORPORATE DR., SUITE 210 • TRUMBULL, CT • 06611 • 203.424.8021 • RICH@GORALAW.COM




                                                                                             500.      As a direct and proximate result of TVMLC’s unlawful conduct, PMR has suffered

                                                                                      damages in an amount to be proved at trial and is also entitled to treble damages, together with a

                                                                                      reasonable attorney's fee and costs.


                                                                                                                                COUNT 30
                                 WWW.GORALAW.COM




                                                                                                    (Violation of Connecticut Antitrust Act, Conn. Gen. Statute § 35-26)
                                    GORA LLC




                                                                                                                                  (DiMA)

                                                                                             501.      Plaintiff incorporates by reference Paragraphs 1-500 as if fully stated herein.

                                                                                             502.      DiMA’s conspiracy to engage in price-fixing and to boycott and refuse to deal with

                                                                                      PMR are agreements in restraint of trade, in violation of Section 35-26 of the Connecticut Antitrust

                                                                                      Act.

                                                                                             503.      As a direct and proximate result of DiMA’s unlawful conduct, PMR has suffered

                                                                                      damages in an amount to be proved at trial and is also entitled to treble damages, together with a

                                                                                      reasonable attorney's fee and costs.

                                                                                                                                COUNT 31
                                                                                                    (Violation of Connecticut Antitrust Act, Conn. Gen. Statute § 35-26)
                                                                                                                               (NRBMLC)

                                                                                             504.      Plaintiff incorporates by reference Paragraphs 1-503 as if fully stated herein.




                                                                                                                                        98
                                                                                             Case 3:20-cv-00309-JAM Document 1 Filed 03/09/20 Page 102 of 120




                                                                                             505.      NRBMLC’s conspiracy to engage in price-fixing and to boycott and refuse to deal

                                                                                      with PMR are agreements in restraint of trade, in violation of Section 35-26 of the Connecticut

                                                                                      Antitrust Act.

                                                                                             506.      As a direct and proximate result of NRBMLC’s unlawful conduct, PMR has

                                                                                      suffered damages in an amount to be proved at trial and is also entitled to treble damages, together

                                                                                      with a reasonable attorney's fee and costs.
2 CORPORATE DR., SUITE 210 • TRUMBULL, CT • 06611 • 203.424.8021 • RICH@GORALAW.COM




                                                                                                                                COUNT 32
                                                                                                    (Violation of Connecticut Antitrust Act, Conn. Gen. Statute § 35-26)
                                                                                                                              (WineAmerica)

                                                                                             507.      Plaintiff incorporates by reference Paragraphs 1-506 as if fully stated herein.

                                                                                             508.      WineAmerica’s conspiracy to engage in price-fixing and to boycott and refuse to
                                 WWW.GORALAW.COM




                                                                                      deal with PMR are agreements in restraint of trade, in violation of Section 35-26 of the Connecticut
                                    GORA LLC




                                                                                      Antitrust Act.

                                                                                             509.      As a direct and proximate result of WineAmerica’s unlawful conduct, PMR has

                                                                                      suffered damages in an amount to be proved at trial and is also entitled to treble damages, together

                                                                                      with a reasonable attorney's fee and costs.

                                                                                                                                COUNT 33
                                                                                                    (Violation of Connecticut Antitrust Act, Conn. Gen. Statute § 35-26)
                                                                                                                   (iHeartRadio and Connoisseur Media)

                                                                                             510.      Plaintiff incorporates by reference Paragraphs 1-509 as if fully stated herein.

                                                                                             511.      iHeartRadio’s and Connoisseur Media’s conspiracy to engage in price-fixing and

                                                                                      to boycott and refuse to deal with PMR are agreements in restraint of trade, in violation of Section

                                                                                      35-26 of the Connecticut Antitrust Act.




                                                                                                                                        99
                                                                                             Case 3:20-cv-00309-JAM Document 1 Filed 03/09/20 Page 103 of 120




                                                                                             512.     As a direct and proximate result of iHeartRadio’s and Connoisseur Media’s

                                                                                      unlawful conduct, PMR has suffered damages in an amount to be proved at trial and is also entitled

                                                                                      to treble damages, together with a reasonable attorney's fee and costs.

                                                                                                                                COUNT 34
                                                                                                    (Violation of Connecticut Antitrust Act, Conn. Gen. Statute § 35-28)
                                                                                                                          (Streaming Defendants)

                                                                                             513.     Plaintiff incorporates by reference Paragraphs 1-512 as if fully stated herein.
2 CORPORATE DR., SUITE 210 • TRUMBULL, CT • 06611 • 203.424.8021 • RICH@GORALAW.COM




                                                                                             514.     Streaming Defendants’ conspiracy had the purpose and/or effect of a) fixing,

                                                                                      controlling, or maintaining prices, rates or fees in the performing rights market; b) fixing,

                                                                                      controlling, maintaining, limiting the supply of music; c) boycotting PMR and d) refusing to deal,

                                                                                      or coercing, persuading, or inducing its members to refuse to deal with PMR.
                                 WWW.GORALAW.COM




                                                                                             515.     As a direct and proximate result of Streaming Defendants’ unlawful conduct, PMR
                                    GORA LLC




                                                                                      has suffered damages in an amount to be proved at trial and is also entitled to treble damages,

                                                                                      together with a reasonable attorney's fee and costs.


                                                                                                                                COUNT 35
                                                                                                    (Violation of Connecticut Antitrust Act, Conn. Gen. Statute § 35-28)
                                                                                                                                 (RMLC)

                                                                                             516.     Plaintiff incorporates by reference Paragraphs 1-515 as if fully stated herein.

                                                                                             517.     RMLC’s conspiracy had the purpose and/or effect of a) fixing, controlling, or

                                                                                      maintaining prices, rates or fees in the performing rights market; b) fixing, controlling,

                                                                                      maintaining, limiting the supply of music; c) boycotting PMR and d) refusing to deal, or coercing,

                                                                                      persuading, or inducing its members to refuse to deal with PMR.




                                                                                                                                      100
                                                                                             Case 3:20-cv-00309-JAM Document 1 Filed 03/09/20 Page 104 of 120




                                                                                             518.     As a direct and proximate result of RMLC’s unlawful conduct, PMR has suffered

                                                                                      damages in an amount to be proved at trial and is also entitled to treble damages, together with a

                                                                                      reasonable attorney's fee and costs.


                                                                                                                                COUNT 36
                                                                                                    (Violation of Connecticut Antitrust Act, Conn. Gen. Statute § 35-28)
                                                                                                                                (TVMLC)
2 CORPORATE DR., SUITE 210 • TRUMBULL, CT • 06611 • 203.424.8021 • RICH@GORALAW.COM




                                                                                             519.     Plaintiff incorporates by reference Paragraphs 1-518 as if fully stated herein.

                                                                                             520.     TVMLC’s conspiracy had the purpose and/or effect of a) fixing, controlling, or

                                                                                      maintaining prices, rates or fees in the performing rights market; b) fixing, controlling,

                                                                                      maintaining, limiting the supply of music; c) boycotting PMR and d) refusing to deal, or coercing,

                                                                                      persuading, or inducing its members to refuse to deal with PMR.
                                 WWW.GORALAW.COM
                                    GORA LLC




                                                                                             521.     As a direct and proximate result of TVMLC’s unlawful conduct, PMR has suffered

                                                                                      damages in an amount to be proved at trial and is also entitled to treble damages, together with a

                                                                                      reasonable attorney's fee and costs.

                                                                                                                                COUNT 37
                                                                                                    (Violation of Connecticut Antitrust Act, Conn. Gen. Statute § 35-28)
                                                                                                                                  (DiMA)

                                                                                             522.     Plaintiff incorporates by reference Paragraphs 1-521 as if fully stated herein.

                                                                                             523.     DiMA’s conspiracy had the purpose and/or effect of a) fixing, controlling, or

                                                                                      maintaining prices, rates or fees in the performing rights market; b) fixing, controlling,

                                                                                      maintaining, limiting the supply of music; c) boycotting PMR and d) refusing to deal, or coercing,

                                                                                      persuading, or inducing its members to refuse to deal with PMR.




                                                                                                                                      101
                                                                                             Case 3:20-cv-00309-JAM Document 1 Filed 03/09/20 Page 105 of 120




                                                                                             524.     As a direct and proximate result of DiMA’s unlawful conduct, PMR has suffered

                                                                                      damages in an amount to be proved at trial and is also entitled to treble damages, together with a

                                                                                      reasonable attorney's fee and costs.

                                                                                                                                COUNT 38
                                                                                                    (Violation of Connecticut Antitrust Act, Conn. Gen. Statute § 35-28)
                                                                                                                               (NRBMLC)

                                                                                             525.     Plaintiff incorporates by reference Paragraphs 1-524 as if fully stated herein.
2 CORPORATE DR., SUITE 210 • TRUMBULL, CT • 06611 • 203.424.8021 • RICH@GORALAW.COM




                                                                                             526.     NRBMLC’s conspiracy had the purpose and/or effect of a) fixing, controlling, or

                                                                                      maintaining prices, rates or fees in the performing rights market; b) fixing, controlling,

                                                                                      maintaining, limiting the supply of music; c) boycotting PMR and d) refusing to deal, or coercing,

                                                                                      persuading, or inducing its members to refuse to deal with PMR.
                                 WWW.GORALAW.COM




                                                                                             527.     As a direct and proximate result of NRBMLC’s unlawful conduct, PMR has
                                    GORA LLC




                                                                                      suffered damages in an amount to be proved at trial and is also entitled to treble damages, together

                                                                                      with a reasonable attorney's fee and costs.

                                                                                                                                COUNT 39
                                                                                                    (Violation of Connecticut Antitrust Act, Conn. Gen. Statute § 35-28)
                                                                                                                              (WineAmerica)

                                                                                             528.     Plaintiff incorporates by reference Paragraphs 1-527 as if fully stated herein.

                                                                                             529.     WineAmerica’s conspiracy had the purpose and/or effect of a) fixing, controlling,

                                                                                      or maintaining prices, rates or fees in the performing rights market; b) fixing, controlling,

                                                                                      maintaining, limiting the supply of music; c) boycotting PMR and d) refusing to deal, or coercing,

                                                                                      persuading, or inducing its members to refuse to deal with PMR.

                                                                                             530.     As a direct and proximate result of WineAmerica’s unlawful conduct, PMR has

                                                                                      suffered damages in an amount to be proved at trial and is also entitled to treble damages, together

                                                                                      with a reasonable attorney's fee and costs.


                                                                                                                                      102
                                                                                             Case 3:20-cv-00309-JAM Document 1 Filed 03/09/20 Page 106 of 120




                                                                                                                                COUNT 40
                                                                                                    (Violation of Connecticut Antitrust Act, Conn. Gen. Statute § 35-28)
                                                                                                                   (iHeartMedia and Connoisseur Media)

                                                                                             531.     Plaintiff incorporates by reference Paragraphs 1-530 as if fully stated herein.

                                                                                             532.     iHeartMedia’s and Connoisseur Media’s conspiracy had the purpose and/or effect

                                                                                      of a) fixing, controlling, or maintaining prices, rates or fees in the performing rights market; b)

                                                                                      fixing, controlling, maintaining, limiting the supply of music; c) boycotting PMR and d) refusing
2 CORPORATE DR., SUITE 210 • TRUMBULL, CT • 06611 • 203.424.8021 • RICH@GORALAW.COM




                                                                                      to deal, or coercing, persuading, or inducing its members to refuse to deal with PMR.

                                                                                             533.     As a direct and proximate result of iHeartMedia’s and Connoisseur Media’s

                                                                                      unlawful conduct, PMR has suffered damages in an amount to be proved at trial and is also entitled

                                                                                      to treble damages, together with a reasonable attorney's fee and costs.
                                 WWW.GORALAW.COM




                                                                                                                                COUNT 41
                                    GORA LLC




                                                                                                    (Violation of Connecticut Unfair and Deceptive Trade Practices Act)
                                                                                                                          (Streaming Defendants)

                                                                                             534.     Plaintiff incorporates by reference Paragraphs 1-533 as if fully stated herein.

                                                                                             535.     Streaming Defendants engaged in unfair or deceptive acts or practices in the

                                                                                      conduct of any trade or commerce in violation of the Connecticut Unfair Trade Practices Act,

                                                                                      Conn. Gen. Stat. § 42-110b et seq.

                                                                                             536.     Streaming Defendants knew or should have known their conduct violated Conn.

                                                                                      Gen. Stat. § 42-110b.

                                                                                             537.     As a direct and proximate result of Streaming Defendants’ unlawful conduct, PMR

                                                                                      has suffered damages in an amount to be proved at trial and is also entitled to punitive damages,

                                                                                      together with a reasonable attorney's fee and costs.




                                                                                                                                      103
                                                                                              Case 3:20-cv-00309-JAM Document 1 Filed 03/09/20 Page 107 of 120




                                                                                                                                 COUNT 42
                                                                                                     (Violation of Connecticut Unfair and Deceptive Trade Practices Act)
                                                                                                                                  (RMLC)

                                                                                              538.     Plaintiff incorporates by reference Paragraphs 1-537 as if fully stated herein.

                                                                                              539.     RMLC engaged in unfair or deceptive acts or practices in the conduct of any trade

                                                                                      or commerce in violation of the Connecticut Unfair Trade Practices Act, Conn. Gen. Stat. § 42-

                                                                                      110b et seq.
2 CORPORATE DR., SUITE 210 • TRUMBULL, CT • 06611 • 203.424.8021 • RICH@GORALAW.COM




                                                                                              540.     RMLC knew or should have known its conduct violated Conn. Gen. Stat. § 42-

                                                                                      110b.

                                                                                              541.     As a direct and proximate result of RMLC’s unlawful conduct, PMR has suffered

                                                                                      damages in an amount to be proved at trial and is also entitled to punitive damages, together with
                                 WWW.GORALAW.COM




                                                                                      a reasonable attorney's fee and costs.
                                    GORA LLC




                                                                                                                                 COUNT 43
                                                                                                     (Violation of Connecticut Unfair and Deceptive Trade Practices Act)
                                                                                                                                 (TVMLC)

                                                                                              542.     Plaintiff incorporates by reference Paragraphs 1-541 as if fully stated herein.

                                                                                              543.     TVMLC engaged in unfair or deceptive acts or practices in the conduct of any trade

                                                                                      or commerce in violation of the Connecticut Unfair Trade Practices Act, Conn. Gen. Stat. § 42-

                                                                                      110b et seq.

                                                                                              544.     TMLC knew or should have known its conduct violated Conn. Gen. Stat. § 42-

                                                                                      110b.

                                                                                              545.     As a direct and proximate result of TVMLC’s unlawful conduct, PMR has suffered

                                                                                      damages in an amount to be proved at trial and is also entitled to punitive damages, together with

                                                                                      a reasonable attorney's fee and costs.




                                                                                                                                       104
                                                                                             Case 3:20-cv-00309-JAM Document 1 Filed 03/09/20 Page 108 of 120




                                                                                                                                 COUNT 44
                                                                                                     (Violation of Connecticut Unfair and Deceptive Trade Practices Act)
                                                                                                                                   (DiMA)

                                                                                             546.      Plaintiff incorporates by reference Paragraphs 1-545 as if fully stated herein.

                                                                                             547.      DiMA engaged in unfair or deceptive acts or practices in the conduct of any trade

                                                                                      or commerce in violation of the Connecticut Unfair Trade Practices Act, Conn. Gen. Stat. § 42-

                                                                                      110b et seq.
2 CORPORATE DR., SUITE 210 • TRUMBULL, CT • 06611 • 203.424.8021 • RICH@GORALAW.COM




                                                                                             548.      DiMA knew or should have known its conduct violated Conn. Gen. Stat. § 42-110b.

                                                                                             549.      As a direct and proximate result of DiMA’s unlawful conduct, PMR has suffered

                                                                                      damages in an amount to be proved at trial and is also entitled to punitive damages, together with

                                                                                      a reasonable attorney's fee and costs.
                                 WWW.GORALAW.COM




                                                                                                                                 COUNT 45
                                    GORA LLC




                                                                                                     (Violation of Connecticut Unfair and Deceptive Trade Practices Act)
                                                                                                                                 (NRBMLC)

                                                                                             550.      Plaintiff incorporates by reference Paragraphs 1-549 as if fully stated herein.

                                                                                             551.      DiMA engaged in unfair or deceptive acts or practices in the conduct of any trade

                                                                                      or commerce in violation of the Connecticut Unfair Trade Practices Act, Conn. Gen. Stat. § 42-

                                                                                      110b et seq.

                                                                                             552.      DiMA knew or should have known its conduct violated Conn. Gen. Stat. § 42-110b.

                                                                                             553.      As a direct and proximate result of DiMA’s unlawful conduct, PMR has suffered

                                                                                      damages in an amount to be proved at trial and is also entitled to punitive damages, together with

                                                                                      a reasonable attorney's fee and costs.

                                                                                                                                 COUNT 46
                                                                                                     (Violation of Connecticut Unfair and Deceptive Trade Practices Act)
                                                                                                                               (WineAmerica)

                                                                                             554.      Plaintiff incorporates by reference Paragraphs 1-553 as if fully stated herein.


                                                                                                                                       105
                                                                                             Case 3:20-cv-00309-JAM Document 1 Filed 03/09/20 Page 109 of 120




                                                                                             555.     WineAmerica engaged in unfair or deceptive acts or practices in the conduct of any

                                                                                      trade or commerce in violation of the Connecticut Unfair Trade Practices Act, Conn. Gen. Stat. §

                                                                                      42-110b et seq.

                                                                                             556.     WineAmerica knew or should have known its conduct violated Conn. Gen. Stat. §

                                                                                      42-110b.

                                                                                             557.     As a direct and proximate result of WineAmerica’s unlawful conduct, PMR has
2 CORPORATE DR., SUITE 210 • TRUMBULL, CT • 06611 • 203.424.8021 • RICH@GORALAW.COM




                                                                                      suffered damages in an amount to be proved at trial and is also entitled to punitive damages,

                                                                                      together with a reasonable attorney's fee and costs.

                                                                                                                                COUNT 47
                                                                                                    (Violation of Connecticut Unfair and Deceptive Trade Practices Act)
                                                                                                                   (iHeartMedia and Connoisseur Media)
                                 WWW.GORALAW.COM




                                                                                             558.     Plaintiff incorporates by reference Paragraphs 1-557 as if fully stated herein.
                                    GORA LLC




                                                                                             559.     iHeartMedia and Connoisseur Media engaged in unfair or deceptive acts or

                                                                                      practices in the conduct of any trade or commerce in violation of the Connecticut Unfair Trade

                                                                                      Practices Act, Conn. Gen. Stat. § 42-110b et seq.

                                                                                             560.     iHeartMedia and Connoisseur Media knew or should have known their conduct

                                                                                      violated Conn. Gen. Stat. § 42-110b.

                                                                                             561.     As a direct and proximate result of iHeartMedia’s and Connoisseur Media’s

                                                                                      unlawful conduct, PMR has suffered damages in an amount to be proved at trial and is also entitled

                                                                                      to punitive damages, together with a reasonable attorney's fee and costs.




                                                                                                                                      106
                                                                                              Case 3:20-cv-00309-JAM Document 1 Filed 03/09/20 Page 110 of 120




                                                                                                                                JURY DEMAND

                                                                                      Plaintiff demands a trial by jury on all issues so triable.

                                                                                                                            PRAYER FOR RELIEF

                                                                                              WHEREFORE, Plaintiff Pro Music Rights, LLC hereby demands judgment in its favor

                                                                                      and against each of the Defendants as follows:

                                                                                              1.      Adjudge and declare that defendants and their co-conspirators have engaged in
2 CORPORATE DR., SUITE 210 • TRUMBULL, CT • 06611 • 203.424.8021 • RICH@GORALAW.COM




                                                                                      unlawful conduct in violation of Section 1 of the Sherman Act;

                                                                                              2.      Adjudge and declare that defendants and their co-conspirators have engaged in

                                                                                      unlawful conduct in violation of Section 2 of the Sherman Act;

                                                                                              3.      Adjudge and declare that defendants and their co-conspirators have engaged in
                                 WWW.GORALAW.COM




                                                                                      unlawful conduct in violation of Section 35-26 of Connecticut Antitrust Act;
                                    GORA LLC




                                                                                              4.      Adjudge and declare that defendants and their co-conspirators have engaged in

                                                                                      unlawful conduct in violation of Section 35-28 of Connecticut Antitrust Act;

                                                                                              5.      Adjudge and declare that defendants and their co-conspirators have engaged in

                                                                                      unlawful conduct in violation of the Connecticut Unfair Trade Practices Act;

                                                                                              6.      Preliminarily and permanently enjoin defendants and their co-conspirators from

                                                                                      establishing any unlawful agreement unreasonably restricting competition in violation of the

                                                                                      Sherman Act and the Connecticut Antitrust Act;

                                                                                              7.      Adjudge and declare that defendants and their co-conspirators shall not publicly

                                                                                      perform musical works in Pro Music Rights, LLC’s repertory without first obtaining a license to

                                                                                      publicly perform such musical works;




                                                                                                                                        107
                                                                                             Case 3:20-cv-00309-JAM Document 1 Filed 03/09/20 Page 111 of 120




                                                                                             8.      Grant such other and further relief as the Court may deem just and proper to redress

                                                                                      and prevent recurrence of the alleged violations and to dissipate the anticompetitive effects of the

                                                                                      illegal agreements entered into by the defendants and its co-conspirators;

                                                                                             9.      Award Pro Music Rights, LLC’s damages in an amount to be determined at trial,

                                                                                      to be trebled with prejudgment and postjudgment interest and costs of this suit, including attorneys’

                                                                                      fees and punitive damages under applicable federal and state law;
2 CORPORATE DR., SUITE 210 • TRUMBULL, CT • 06611 • 203.424.8021 • RICH@GORALAW.COM




                                                                                             10.     Awarded such other and further relief as the Court deems just and proper.

                                                                                       Dated: March 9, 2020                                 Respectfully submitted,

                                                                                                                                            GORA LLC

                                                                                                                                         /s/ Richard S. Gora
                                                                                                                                             Richard S. Gora
                                 WWW.GORALAW.COM




                                                                                                                                             Sinead Rafferty
                                    GORA LLC




                                                                                                                                             Gora LLC
                                                                                                                                             2 Corporate Dr., Suite 210
                                                                                                                                             Trumbull, CT 06611
                                                                                                                                             rich@goralaw.com
                                                                                                                                             sinead@goralaw.com
                                                                                                                                             203-424-8021

                                                                                                                                            COUNSEL FOR THE PLAINTIFF
                                                                                                                                            PRO MUSIC RIGHTS, LLC




                                                                                                                                      108
                                          GORA LLC
      2 CORPORATE DR., SUITE 210 • TRUMBULL, CT • 06611 • 203.424.8021 • RICH@GORALAW.COM
                                       WWW.GORALAW.COM




S-1
                                                                                            SCHEDULE 1
                                                                                                         Case 3:20-cv-00309-JAM Document 1 Filed 03/09/20 Page 112 of 120
                                                                                      Case 3:20-cv-00309-JAM Document 1 Filed 03/09/20 Page 113 of 120




                                                                                           1.    Best New Artists Grammy Pre-Party

                                                                                                 i.      February 9, 2017, Belasco Theater, Los Angeles, CA
                                                                                                 ii.     January 25, 2018, Skylight Clarkson, New York, NY
                                                                                                 iii.    February 7, 2019, Hammer Museum, Los Angeles, CA
                                                                                                 iv.     February 10, 2019, 61st Annual Grammy Awards

                                                                                           2.    RapCaviar Concert Series

                                                                                                 i.      August 12, 2017, Atlanta, GA
                                                                                                 ii.     September 28, 2017, Toronto, Canada
2 CORPORATE DR., SUITE 210 • TRUMBULL, CT • 06611 • 203.424.8021 • RICH@GORALAW.COM




                                                                                                 iii.    March 27, 2018, Los Angeles, CA
                                                                                                 iv.     May 1, 2018, Charlotte, NC
                                                                                                 v.      May 3, 2018, Southaven, MS
                                                                                                 vi.     May 19, 2018, Penn’s Landing, PA
                                                                                                 vii.    April 5, 2019, Minneapolis, MN
                                                                                                 viii.   September 29, 2019, Brooklyn, NY
                                                                                                 ix.     October 25, 2019, Miami, FL
                                                                                                 x.      October 29, 2019, Toronto, Canada
                                                                                                 xi.     November 29, 2019, Dallas, TX
                                 WWW.GORALAW.COM
                                    GORA LLC




                                                                                           3.    RapCaviar Live 2019, Panel Event Miami

                                                                                                 i.      October 23, 2019,

                                                                                           4.    Hot Country Live Concert

                                                                                                 i.      July 4, 2018, NYC’s Pier 17

                                                                                           5.    Florida Georgia Line Album Celebration by Spotify’s Hot country Live

                                                                                                 i.      February 19, 2019, Los Angeles

                                                                                           6.    Pandora Live Concert Series

                                                                                                 i.      December 10, 2019, Brooklyn, NY

                                                                                           7.    PandoraSXSW

                                                                                                 i.      March 11-16, 2017, Austin, TX
                                                                                                 ii.     March 13-15, 2018, Austin, TX

                                                                                           8.    Pandora Sounds like You

                                                                                                 i.      New York à July 19, 2017, Brooklyn, NY
                                                                                      Case 3:20-cv-00309-JAM Document 1 Filed 03/09/20 Page 114 of 120




                                                                                                 ii.     Country Special à November 3, 2017, Nashville, TN
                                                                                                 iii.    Summer à July 29, 2017, Los Angeles, CA
                                                                                                 iv.     Hip Hop à December 5, 2018, New York, NY

                                                                                           9.    Pandora Sounds Like Country Concert

                                                                                                 i.      June 6, 2017, Nashville, TN

                                                                                           10.   Pandora Live at Marathon Music Works

                                                                                                 i.      June 5, 2018, Nashville, TN
2 CORPORATE DR., SUITE 210 • TRUMBULL, CT • 06611 • 203.424.8021 • RICH@GORALAW.COM




                                                                                                 ii.     June 3, 2019, Nashville, TN

                                                                                           11.   Pandora Beyond Concert

                                                                                                 i.      November 13, 2018, New York, NY

                                                                                           12.   PAX

                                                                                                 i.      January 27-29, 2017, San Antonio, TX
                                 WWW.GORALAW.COM




                                                                                                 ii.     March 10-12, 2017, Boston, MA
                                    GORA LLC




                                                                                                 iii.    October 27-29, 2017, Melbourne, Australia
                                                                                                 iv.     January 12-14, 2018, San Antonio, TX
                                                                                                 v.      April 5-8, 2018, Boston, MA
                                                                                                 vi.     September 2018, Seattle, WA
                                                                                                 vii.    October 26-28, 2018, Melbourne, Australia
                                                                                                 viii.   January 18-20, 2019, San Antonio, TX
                                                                                                 ix.     March 28-31, 2019, Boston, MA
                                                                                                 x.      August 30 – September 2, 2019, Seattle, WA
                                                                                                 xi.     October 2019, Melbourne, Australia

                                                                                           13.   VidCon

                                                                                                 i.      Anaheim à June 21-24, 2017, Anaheim, CA
                                                                                                 ii.     Europe à April 8-9, 2017, Amsterdam, Netherlands
                                                                                                 iii.    Australia à September 9-10, 2017, Melbourne, Australia
                                                                                                 iv.     Anaheim à June 20-23, 2018, Anaheim, CA
                                                                                                 v.      Europe à March 22-24, 2018, Amsterdam, Netherlands
                                                                                                 vi.     Australiaà September 1-2, 2018, Melbourne, Australia
                                                                                                 vii.    Anaheim à July 11-13, 2019, Anaheim, CA
                                                                                                 viii.   Europe à February 14-17, 2019, Amsterdam, Netherlands
                                                                                                 ix.     Australia à August – September 2019, Melbourne, Australia

                                                                                           14.   Playlist Live
                                                                                      Case 3:20-cv-00309-JAM Document 1 Filed 03/09/20 Page 115 of 120




                                                                                                 i.     September 21-22, 2018, Secaucus, NJ
                                                                                                 ii.    April 27-29, 2018, Orlando, FL
                                                                                                 iii.   March 1-3, 2019, Orlando, FL

                                                                                           15.   Influence This Creator Meet Up

                                                                                                 i.     March 19, 2019, Toronto, Canada

                                                                                           16.   Social Media Marketing World

                                                                                                 i.     March 20-22, 2019, San Diego, CA
2 CORPORATE DR., SUITE 210 • TRUMBULL, CT • 06611 • 203.424.8021 • RICH@GORALAW.COM




                                                                                           17.   BeautyCon

                                                                                                 i.     May 20, 2017, New York, NY
                                                                                                 ii.    April 21-22, 2018, New York, NY
                                                                                                 iii.   April 6-7, 2019, New York, NY
                                                                                                 iv.    August 8, 2017, Los Angeles, CA
                                                                                                 v.     July 14-15, 2018, Los Angeles, CA
                                                                                                 vi.    August 10-11, 2019, Los Angeles, CA
                                 WWW.GORALAW.COM
                                    GORA LLC




                                                                                           18.   NAB

                                                                                                 i.     April 22-24, 2017, Las Vegas, NV
                                                                                                 ii.    April 7-12, 2018, Las Vegas, NV
                                                                                                 iii.   April 8-11, 2019, Las Vegas, NV

                                                                                           19.   BrightCover Play

                                                                                                 i.     May 14-16, 2019, Boston, MA

                                                                                           20.   Buffer Festival

                                                                                                 i.     September 28-October 1, 2017, Canada
                                                                                                 ii.    September 27-30, 2018, Toronto, Canada
                                                                                                 iii.   May 17, 2018, Los Angeles, CA
                                                                                                 iv.    May 2019, Los Angeles, CA
                                                                                                 v.     October 4-6, 2019, Canada

                                                                                           21.   E3

                                                                                                 i.     June 13-15, 2017, Los Angeles, CA
                                                                                                 ii.    June 12-14, 2018, Los Angeles, CA
                                                                                                 iii.   June 11-13, 2019, Los Angeles, CA
                                                                                      Case 3:20-cv-00309-JAM Document 1 Filed 03/09/20 Page 116 of 120




                                                                                           22.      Summer in the City

                                                                                                i. August 4-6, 2017, London, England
                                                                                               ii. August 10-12, 2018, London, England
                                                                                              iii. August 9-11, 2019, London, England

                                                                                           23.      Content Marketing World

                                                                                                i. September 6-8, 2017, Cleveland, OH
                                                                                               ii. September 4-7, 2018, Cleveland, OH
                                                                                              iii. September 3-6, 2019, Cleveland, OH
2 CORPORATE DR., SUITE 210 • TRUMBULL, CT • 06611 • 203.424.8021 • RICH@GORALAW.COM




                                                                                           24.      CVX Live

                                                                                                i. August 3-5, 2017, Salt Lake City, UT
                                                                                               ii. September 21-22, 2018, Provo, UT
                                                                                              iii. September 2019, Provo, UT

                                                                                           25.      VidSummit
                                 WWW.GORALAW.COM
                                    GORA LLC




                                                                                                i. October 10-11, 2017, Los Angeles, CA
                                                                                               ii. October 9-12, 2018, Los Angeles, CA
                                                                                              iii. October 15-17, 2019, Los Angeles, CA

                                                                                           26.      Adobe Max

                                                                                                i. October 18-20, 2017, Las Vegas, NV
                                                                                               ii. October 15-17, 2018, Las Vegas, NC
                                                                                              iii. October 19-21, 2019, Los Angeles, CA

                                                                                           27.      TwitchCon

                                                                                                i. October 20-22, 2017, California
                                                                                               ii. October 26-28, 2018, San Jose, CA
                                                                                              iii. September 27-29, 2019, San Diego, CA

                                                                                           28.      VidTalks 2018

                                                                                                 i. April 18, 2018, Vancouver, Canada

                                                                                           29.      VideoDays

                                                                                                 ii. August 11-12, 2018, Cologne, Germany
                                                                                      Case 3:20-cv-00309-JAM Document 1 Filed 03/09/20 Page 117 of 120




                                                                                              iii. June 16-17, 2018, Berlin, Germany

                                                                                           30.       Google I/O

                                                                                                i. May 17-19, 2017, Mountain View, CA
                                                                                               ii. May 8-10, 2018, Mountain View, CA
                                                                                              iii. May 7-9, 2019, Mountain View, CA

                                                                                           31.       Google Cloud Next

                                                                                                i.   May 3-4, 2017, London, England
2 CORPORATE DR., SUITE 210 • TRUMBULL, CT • 06611 • 203.424.8021 • RICH@GORALAW.COM




                                                                                               ii.   March 8-10, 2017, San Francisco, CA
                                                                                              iii.   September 19-20, 2018, Tokyo, Japan
                                                                                              iv.    October 10-11, 2018, London, England
                                                                                               v.    November 19-21, 2019, London, England
                                                                                              vi.    April 9-11, 2019, San Francisco, CA


                                                                                           32.       Google Cloud Summit
                                 WWW.GORALAW.COM
                                    GORA LLC




                                                                                                i.   July 18, 2017, New York, NY
                                                                                               ii.   September 13, 2017, Seattle, WA
                                                                                              iii.   October 5, 2018, Toronto, Canada
                                                                                              iv.    September 26, 2018, Sydney, Australia
                                                                                               v.    September 20, 2018, New York, NY
                                                                                              vi.    September 13, 2018, Singapore
                                                                                             vii.    October 10, 2018, Hong Kong
                                                                                            viii.    July 17-18, 2019, Chicago, IL
                                                                                              ix.    September 18, 2019, Sydney, Australia
                                                                                               x.    September 17, 2019, Seattle, WA
                                                                                           33.       Microsoft Build

                                                                                                i. May 10-12, 2017, Seattle, WA
                                                                                               ii. May 7-9, 2018, Seattle, WA
                                                                                              iii. May 6-8, 2019, Seattle, WA

                                                                                           34.       Microsoft Business Applications Summit

                                                                                                 i. June 10-11, 2019, Atlanta, GA

                                                                                           35.       Microsoft Inspire

                                                                                                 i. July 9-13, 2017, Washington, D.C.
                                                                                      Case 3:20-cv-00309-JAM Document 1 Filed 03/09/20 Page 118 of 120




                                                                                               ii. July 15-19, 2018, Las Vegas, NV
                                                                                              iii. July 14-18, 2019, Las Vegas, NV

                                                                                           36.       Microsoft Ignite

                                                                                                i. September 24-29, 2017, Orlando, FL
                                                                                               ii. September 24-28 Orlando, FL
                                                                                              iii. November 4-8, 2019, Orlando, FL

                                                                                           37.       Microsoft Cloud Workshop: Azure Cosmos DB Hands On Workshop
2 CORPORATE DR., SUITE 210 • TRUMBULL, CT • 06611 • 203.424.8021 • RICH@GORALAW.COM




                                                                                                 i. January 14, 2019, San Francisco, CA

                                                                                           38.       Microsoft Leap for the Future Program

                                                                                                 i. January 28-February 1, 2019, Redmond, WA

                                                                                           39.       MVP Global Summit
                                 WWW.GORALAW.COM




                                                                                                  i. March 4-7, 2018, Redmond, WA
                                    GORA LLC




                                                                                                 ii. March 17-22, 2019, Bellevue and Redmond, WA

                                                                                           40.       The Prosper Show

                                                                                                i. March 21-23, 2017, Las Vegas, NV
                                                                                               ii. March 13-14, 2018, Las Vegas, NV
                                                                                              iii. March 17-19, 2019, Las Vegas, NV

                                                                                           41.       AWS Global Summit Program

                                                                                                i.   August 14, 2017, New York, NY
                                                                                               ii.   July 18, 2018, New York, NY
                                                                                             iii.    July 11, 2019, New York, NY
                                                                                              iv.    May 30, 2019, Chicago, IL
                                                                                               v.    August 23, 2018, Anaheim, CA
                                                                                              vi.    April 11, 2019, Anaheim, CA
                                                                                             vii.    May 2, 2019, Atlanta, GA

                                                                                           42.       Amazon World Expo

                                                                                                  i. March 6-7, 2018, Germany
                                                                                                 ii. March 12-13, 2019, Munich, Germany
                                                                                      Case 3:20-cv-00309-JAM Document 1 Filed 03/09/20 Page 119 of 120




                                                                                           43.       SellerCon

                                                                                                  i. April 6-8, 2018, Orlando, FL
                                                                                                 ii. June 21-23, 2019, Las Vegas, NV

                                                                                           44.       Midwest E-Com Conference

                                                                                                i. July 21-22, 2017, Minneapolis, MN
                                                                                               ii. July 20-21, 2018, Minneapolis, MN
                                                                                              iii. July 19-20, 2019, Minneapolis, MN
2 CORPORATE DR., SUITE 210 • TRUMBULL, CT • 06611 • 203.424.8021 • RICH@GORALAW.COM




                                                                                           45.       ShopTalk

                                                                                                 i. March 3-6, 2019, Las Vegas, NV

                                                                                           46.       European Sellers Conference

                                                                                                 i. March 28-30, 2019, Prague, Czech Republic
                                 WWW.GORALAW.COM




                                                                                           47.       Retail Global
                                    GORA LLC




                                                                                                i. September 11-15, 2017, Las Vegas, NV
                                                                                               ii. October 9-11, 2018, Las Vegas, NV
                                                                                              iii. October 9-11, 2019, Las Vegas, NV

                                                                                           48.       Apple Special Events

                                                                                                i.   October 30, 2018, Brooklyn, NY
                                                                                               ii.   June 4, 2018, San Jose, CA
                                                                                             iii.    June 3, 2019, San Jose, CA
                                                                                              iv.    iPhone 8: September 12, 2017, at the Steve Jobs Theater
                                                                                               v.    iPhone 11: September 10, 2019, at the Steve Jobs Theater
                                                                                              vi.    iPhone XS: September 12, 2018, at the Steve Jobs Theater
                                                                                             vii.    March 25, 2019, at the Steve Jobs Theater

                                                                                           49.       Apple’s Worldwide Developer Conference

                                                                                                i. June 5-9, 2017, San Jose, CA
                                                                                               ii. June 4-8, 2018, San Jose, CA
                                                                                              iii. June 3-7, 2019, San Jose, CA

                                                                                           50.       Best of 2019, App Awards
                                                                                      Case 3:20-cv-00309-JAM Document 1 Filed 03/09/20 Page 120 of 120




                                                                                                 i. December 2, 2019, New York, NY

                                                                                           51.     Apple Music Awards

                                                                                                 i. December 4, 2019, Steve Jobs Theater in Cupertino, CA
2 CORPORATE DR., SUITE 210 • TRUMBULL, CT • 06611 • 203.424.8021 • RICH@GORALAW.COM
                                 WWW.GORALAW.COM
                                    GORA LLC
